Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT

AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 15,
2012 (this “First Amendment”), among WEST CORPORATION, a Delaware corporation
(the “Borrower”), the Subsidiary Borrowers from time to time party to the Credit
Agreement (as defined below), the Lenders (as defined below) party hereto and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (in such
capacity, the “Administrative Agent”).

PRELIMINARY STATEMENTS

A. The Borrower, each lender from time to time party thereto (the “Lenders”),
the Administrative Agent and other agents and parties party thereto have entered
into an Amended and Restated Credit Agreement, dated as of October 5, 2010 (as
so amended and restated and as further amended, supplemented and/or otherwise
modified prior to the date hereof, the “Credit Agreement”).

B. The Borrower and certain Subsidiary Borrowers desire to, among other things,
borrow $970,000,000 of incremental term loans (the “Term B-6 Loans”) on the
terms and conditions set forth herein.

C. The Borrower and the applicable Subsidiary Borrowers have requested that the
Term B-6 Lenders (as defined below) make commitments to provide the Term B-6
Loans on the terms and conditions set forth herein.

D. The Administrative Agent and the Lenders party hereto have agreed, subject to
the terms and conditions hereinafter set forth, to amend the Credit Agreement as
set forth below.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Definitions. Capitalized terms not otherwise defined in this First
Amendment have the same meanings as specified in the Credit Agreement.

SECTION 2. Amendments to Credit Agreement.

(a) Effective as of the First Amendment Effective Date (as defined below), and
subject to the terms and conditions set forth herein, the Credit Agreement is
hereby amended to incorporate the changes reflected in the redlined version of
the Credit Agreement attached hereto as Annex A.

(b) Effective as of the First Amendment Effective Date, the Credit Agreement is
hereby further amended by replacing Schedule 1.01G thereto with the form
attached hereto as Annex E.

SECTION 3. Conditions of Effectiveness of this First Amendment. This First
Amendment shall become effective on the date (the “First Amendment Effective
Date”) when each of the conditions set forth in this Section 3 shall have been
satisfied (which , in the case of clause (h) below, may be substantially
concurrent with the incurrence of the Term B-6 Loans):

(a) Execution of Documents. Each of the Administrative Agent and Deutsche Bank
Securities Inc. in its capacity as an arranger of the Term B-6 Loans (the “Term
B-6 Loan Arranger”) shall have received a copy of (i) this First Amendment, duly
executed and delivered by the Borrower, the Subsidiary Borrowers and the
Required Lenders and (ii) a Guarantor Consent and Reaffirmation, in the form
attached hereto as Annex B, duly executed and delivered by each Guarantor
(including each Subsidiary Borrower).



--------------------------------------------------------------------------------

(b) Term B-6 Commitments. Each of the Administrative Agent and the Term B-6 Loan
Arranger shall have received (i) commitments from Lenders and/or banks and other
financial institutions that are Eligible Assignees (collectively, the “Term B-6
Lenders”) with respect to the Term B-6 Loans in an aggregate principal amount
equal to $970,000,000 and (ii) a fully executed Lender Addendum in the form
attached hereto as Annex C with respect to each such Lender or bank or other
financial institution committing to fund such Term B-6 Loans (and pursuant to
which, on the First Amendment Effective Date, such bank or other financial
institution shall become a Term B-6 Lender, for all purposes under the Credit
Agreement).

(c) Payment of Fees and Expenses. The Borrower shall have paid (i) to the
Administrative Agent, for the account of each Term B-6 Lender, an initial yield
payment equal to 0.75% of the Term B-6 Loans to be funded by such Term B-6
Lender on the First Amendment Effective Date, with such payment to be earned by,
and payable to, each such Lender on the First Amendment Effective Date (it being
understood and agreed that for tax purposes only the initial yield payment shall
be treated as a payment described in Treas. Reg. Section 1.1273-2(g)(2)),
(ii) to the Administrative Agent, for the account of each Lender that executes
and delivers a counterpart signature page to this First Amendment at or prior to
5:00 P.M. (New York City time) on August 8, 2012, a consent fee (the “Consent
Fee”) in an amount equal to 0.50% of the sum of the aggregate principal amount
of the Term B-4 Loans, Term B-5 Loans and the Revolving Credit Commitment of
such Lender (as same would be outstanding or in effect, as applicable, on the
First Amendment Effective Date immediately after giving effect thereto, which
Consent Fee shall, once paid, be non-refundable and (iii) all other fees and
expenses (including the reasonable fees and expenses of White & Case LLP)
incurred by the Administrative Agent and the Term B-6 Loan Arranger, in each
case in connection with the preparation, negotiation, execution and syndication
of this First Amendment, as applicable, or as otherwise required to be paid in
connection with this First Amendment, to the extent invoiced at least one
Business Day prior to the date hereof.

(d) Secretary’s Certificates; Good Standing Certificates. Each of the
Administrative Agent and the Term B-6 Loan Arranger shall have received (i) such
certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of the Borrower and the Subsidiary
Borrowers as the Administrative Agent or the Term B-6 Loan Arranger may
reasonably request evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this First Amendment and the transactions contemplated hereby
and (ii) good standing certificates (or equivalent documents) from the
applicable Governmental Authority of the respective jurisdiction of organization
of each Loan Party dated as of a recent date prior to the First Amendment
Effective Date.

(e) Officer’s Certificate. Each of the Administrative Agent and the Term B-6
Loan Arranger shall have received a certificate of a Responsible Officer of the
Borrower, certifying that (i) the conditions precedent set forth in Sections
4.02(a) and (b) of the Credit Agreement shall have been satisfied on and as of
the First Amendment Effective Date, (ii) after giving effect to the First
Amendment, the Borrower is in compliance with each of the covenants set forth in
Section 7.11 of the Credit Agreement determined on a Pro Forma Basis as of the
First Amendment Effective Date and the last day of the most recent Test Period,
as if the Term B-6 Loans had been outstanding on the last day of such fiscal
quarter of the Borrower for testing compliance therewith and (iii) after giving
effect to the First Amendment, the Borrower is in compliance with Section 2.14
of the Credit Agreement (for such purposes, treating Term B-6 Loans as
Incremental Term Loans).

 

2



--------------------------------------------------------------------------------

(f) Legal Opinion. Each of the Administrative Agent and the Term B-6 Loan
Arranger shall have received an opinion of Ropes & Gray LLP, counsel for the
Loan Parties, addressed to the Administrative Agent, the Term B-6 Loan Arranger
and each Lender, in form and substance reasonably satisfactory to the
Administrative Agent and the Term B-6 Loan Arranger.

(g) Solvency Certificate. Each of the Administrative Agent and the Term B-6 Loan
Arranger shall have received a solvency certificate from the chief financial
officer of Borrower in the form of Annex D hereto.

(h) Repayment of Term B-2 Loans. The existing Term B-2 Loans shall have been
repaid in full with the proceeds of the Term B-6 Loans pursuant to Section 7.10
of the Credit Agreement and all accrued but unpaid interest, fees and premiums
(if any) owing thereon shall have been paid in full.

SECTION 4. Post-Closing Requirements Relating to the Mortgaged Properties.
Within 90 days after the First Amendment Effective Date (or such later date
acceptable to the Administrative Agent in its sole discretion), the Borrower
shall deliver to the Administrative Agent:

(a) evidence that mortgage amendments (the “Mortgage Amendments”) with respect
to the Mortgaged Properties have been duly executed, acknowledged and delivered
by a duly authorized officer of each party thereto on or before such date and
are in form suitable for filing and recording in all filing or recording offices
that the Administrative Agent may deem necessary or desirable;

(b) date-down endorsements to the title insurance policies with respect to the
Mortgaged Properties; and

(c) evidence that all fees, costs and expenses have been paid in connection with
the preparation, execution, filing and recordation of the Mortgage Amendments,
including, without limitation, reasonable attorneys’ fees, filing and recording
fees, title insurance company coordination fees, documentary stamp, mortgage and
intangible taxes and title search charges and other charges incurred in
connection with the recordation of the Mortgage Amendments and the other matters
described in this Section 4 and as, and to the extent, otherwise required to be
paid in connection therewith under Section 10.04 of the Credit Agreement.

SECTION 5. Representations and Warranties. The Borrower and each Subsidiary
Borrower represent and warrant as follows:

(a) The execution, delivery and performance by the Borrower and each Subsidiary
Borrower of this First Amendment are within the Borrower’s and each Subsidiary
Borrower’s corporate or other powers, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (i) contravene
the terms of any of the Borrower’s or any Subsidiary Borrower’s Organization
Documents; (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under (other than as permitted by Section 7.01 of the
Credit Agreement), or require any payment to be made under (A) any Contractual
Obligation to which the Borrower or any Subsidiary Borrower is a party or
affecting the Borrower or any Subsidiary Borrower or the properties of the
Borrower or any Subsidiary Borrower or any of the Borrower’s Restricted
Subsidiaries or (B) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which the Borrower or or any
Subsidiary Borrower or their property is subject; or (iii) violate any material
Law; except with respect to any conflict, breach or contravention or payment
(but not creation of Liens) referred to in clause (ii)(A), to the extent that
such conflict, breach, contravention or payment could not reasonably be expected
to have a Material Adverse Effect.

 

3



--------------------------------------------------------------------------------

(b) This First Amendment has been duly executed and delivered by the Borrower
and each Subsidiary Borrower. This First Amendment and each Loan Document after
giving effect to the amendments pursuant to this First Amendment, constitutes a
legal, valid and binding obligation of the Borrower and each Subsidiary
Borrower, enforceable against the Borrower and each Subsidiary Borrower in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity.

(c) No Default has occurred and is continuing or will occur as a result of the
transactions contemplated by this First Amendment.

(d) Each of the representations and warranties of the Borrower contained in
Article V of the Credit Agreement and each other Loan Document, immediately
before and after giving effect to this First Amendment and the matters and
transactions contemplated hereby, is true and correct in all material respects
on and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date; provided,
that any representation and warranty made on or as of the Closing Date that is
qualified as to “Material Adverse Effect” shall be deemed to be qualified by a
“Company Material Adverse Effect.”

SECTION 6. Reference to and Effect on the Credit Agreement and the Loan
Documents.

(a) On and after the effectiveness of this First Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement, as amended by this First Amendment.

(b) The Credit Agreement and each of the other Loan Documents, as specifically
amended by this First Amendment, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed. Without limiting
the generality of the foregoing, the Collateral Documents and all of the
Collateral described therein do and shall continue to secure the payment of all
Obligations of the Loan Parties under the Loan Documents (including all Term B-6
Loans), in each case, as amended by this First Amendment.

(c) The execution, delivery and effectiveness of this First Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a modification, acceptance or waiver of any other
provision of any of the Loan Documents. On and after the effectiveness of this
First Amendment, (i) the term “Agreement” in the Credit Agreement, and all
references to the Credit Agreement in any other Loan Document, shall mean the
Credit Agreement as modified hereby and (ii) this First Amendment shall for all
purposes constitute a Loan Document.

SECTION 7. Costs and Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent and the Term B-6 Loan Arranger for all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution, delivery and administration, modification and amendment of this First
Amendment.

 

4



--------------------------------------------------------------------------------

SECTION 8. Execution in Counterparts. This First Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this First Amendment
by telecopier shall be effective as delivery of a manually executed counterpart
of this First Amendment.

SECTION 9. Governing Law. This First Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.

[The remainder of this page is intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

WEST CORPORATION,

as Borrower

By:    /s/ Paul Mendlik

Name:   Paul M. Mendlik Title:   Chief Financial Officer and Treasurer

 

[SIGNATURE PAGE TO AMENDMENT NO. 1]



--------------------------------------------------------------------------------

INTERCALL, INC.

INTRADO INC.

TELEVOX SOFTWARE, INCORPORATED

WEST INTERACTIVE CORPORATION

WEST NOTIFICATIONS GROUP, INC.,

as Subsidiary Borrowers

By:    /s/ Paul Mendlik

Name:   Paul M. Mendlik Title:   Chief Financial Officer and Treasurer

 

[SIGNATURE PAGE TO AMENDMENT NO. 1]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION

as Administrative Agent

By:    /s/ Mark B. Felker

Name:   Mark B. Felker Title:   Managing Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 1]



--------------------------------------------------------------------------------

NAME OF INSTITUTION:

 

[OMITTED]

 

[SIGNATURE PAGE TO AMENDMENT NO. 1]



--------------------------------------------------------------------------------

ANNEX A

REDLINE VERSION OF AMENDED AND RESTATED

CREDIT AGREEMENT AS AMENDED BY AMENDMENT NO. 1



--------------------------------------------------------------------------------

EXECUTION COPY

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of October 5, 2010

among

WEST CORPORATION,

as Borrower,

THE LENDERS PARTY HERETO,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Swing Line Lender,

DEUTSCHE BANK SECURITIES INC. and

BANK OF AMERICA, N.A.,

as Syndication Agents,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION and

GENERAL ELECTRIC CAPITAL CORPORATION,

as Co-Documentation Agents

 

 

WELLS FARGO SECURITIES, LLC and

DEUTSCHE BANK SECURITIES INC.,

as Joint Lead Arrangers

and

WELLS FARGO SECURITIES, LLC and

DEUTSCHE BANK SECURITIES INC.,

as Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS   

SECTION 1.01. Defined Terms

     1   

SECTION 1.02. Other Interpretive Provisions

     5761   

SECTION 1.03. Accounting Terms

     5862   

SECTION 1.04. Rounding

     5862   

SECTION 1.05. References to Agreements, Laws, Etc.

     5962   

SECTION 1.06. Times of Day

     5963   

SECTION 1.07. Timing of Payment of Performance

     5963   

SECTION 1.08. Currency Equivalents Generally

     5963   

SECTION 1.09. Change of Currency

     6063    ARTICLE II    THE COMMITMENTS AND CREDIT EXTENSIONS   

SECTION 2.01. The Loans

     6064   

SECTION 2.02. Borrowings, Conversions and Continuations of Loans

     6165   

SECTION 2.03. Letters of Credit

     6266   

SECTION 2.04. Swing Line Loans

     7175   

SECTION 2.05. Prepayments

     7378   

SECTION 2.06. Termination or Reduction of Commitments

     7884   

SECTION 2.07. Repayment of Loans

     7985   

SECTION 2.08. Interest

     8086   

SECTION 2.09. Fees

     8086   

SECTION 2.10. Computation of Interest and Fees

     8187   

SECTION 2.11. Evidence of Indebtedness

     8187   

SECTION 2.12. Payments Generally

     8288   

SECTION 2.13. Sharing of Payments

     8490   

SECTION 2.14. Incremental Credit Extensions

     8491   

SECTION 2.15. The Administrative Borrower

     8693   

SECTION 2.16. [Reserved]

     8793   

SECTION 2.17. Extension Offers

     8793    ARTICLE III    TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY   

SECTION 3.01. Taxes

     9097   

SECTION 3.02. Illegality

     9299   

 

-i-



--------------------------------------------------------------------------------

     Page  

SECTION 3.03. Inability to Determine Rates

     93100   

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans

     93100   

SECTION 3.05. Funding Losses

     95101   

SECTION 3.06. Matters Applicable to All Requests for Compensation

     95102   

SECTION 3.07. Replacement of Lenders under Certain Circumstances

     96103   

SECTION 3.08. Survival

     98104   

ARTICLE IV

  

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

  

SECTION 4.01. [Reserved]

     98105   

SECTION 4.02. Conditions to All Credit Extensions

     98105   

ARTICLE V

  

REPRESENTATIONS AND WARRANTIES

  

SECTION 5.01. Existence, Qualification and Power; Compliance with Laws

     99105   

SECTION 5.02. Authorization; No Contravention

     99106   

SECTION 5.03. Governmental Authorization; Other Consents

     99106   

SECTION 5.04. Binding Effect

     99106   

SECTION 5.05. Financial Statements; No Material Adverse Effect

     100106   

SECTION 5.06. Litigation

     101108   

SECTION 5.07. No Default

     101108   

SECTION 5.08. Ownership of Property; Liens

     101108   

SECTION 5.09. Environmental Compliance

     101108   

SECTION 5.10. Taxes

     102109   

SECTION 5.11. ERISA Compliance

     102109   

SECTION 5.12. Subsidiaries; Equity Interests; Borrower Information

     103110   

SECTION 5.13. Margin Regulations; Investment Company Act

     103110   

SECTION 5.14. Disclosure

     103110   

SECTION 5.15. Intellectual Property; Licenses, Etc.

     104111   

SECTION 5.16. Solvency

     104111   

SECTION 5.17. Labor Matters

     104111   

SECTION 5.18. Subordination of Junior Financing

     104111   

ARTICLE VI

  

AFFIRMATIVE COVENANTS

  

SECTION 6.01. Financial Statements

     105112   

SECTION 6.02. Certificates; Other Information

     106113   

SECTION 6.03. Notices

     108115   

 

-ii-



--------------------------------------------------------------------------------

     Page  

SECTION 6.04. Payment of Obligations

     108115   

SECTION 6.05. Preservation of Existence, Etc.

     108115   

SECTION 6.06. Maintenance of Properties

     108115   

SECTION 6.07. Maintenance of Insurance

     108115   

SECTION 6.08. Compliance with Laws

     109116   

SECTION 6.09. Books and Records

     109116   

SECTION 6.10. Inspection Rights

     109116   

SECTION 6.11. Covenant to Guarantee Obligations and Give Security

     109116   

SECTION 6.12. Compliance with Environmental Laws

     112118   

SECTION 6.13. Further Assurances and Post-Closing Conditions

     112119   

SECTION 6.14. Senior Debt

     113120   

SECTION 6.15. Designation of Subsidiaries

     113120   

ARTICLE VII

  

NEGATIVE COVENANTS

  

SECTION 7.01. Liens

     114120   

SECTION 7.02. Investments

     117124   

SECTION 7.03. Indebtedness

     121128   

SECTION 7.04. Fundamental Changes

     125133   

SECTION 7.05. Dispositions

     127134   

SECTION 7.06. Restricted Payments

     129136   

SECTION 7.07. Change in Nature of Business

     132139   

SECTION 7.08. Transactions with Affiliates

     132139   

SECTION 7.09. Burdensome Agreements

     133140   

SECTION 7.10. Use of Proceeds

     134141   

SECTION 7.11. Financial Covenants

     134141   

SECTION 7.12. Accounting Changes

     134142   

SECTION 7.13. Prepayments, Etc. of Indebtedness

     135142   

SECTION 7.14. Equity Interests of the Borrower and Restricted Subsidiaries

     136143   

SECTION 7.15. Capital Expenditures

     136143   

SECTION 7.16. Holdings

     137144   

ARTICLE VIII

  

EVENTS OF DEFAULT AND REMEDIES

  

SECTION 8.01. Events of Default

     137145   

SECTION 8.02. Remedies Upon Event of Default

     140147   

SECTION 8.03. Exclusion of Immaterial Subsidiaries

     141148   

SECTION 8.04. Application of Funds

     141148   

SECTION 8.05. Borrower’s Right to Cure

     142149   

 

-iii-



--------------------------------------------------------------------------------

     Page  

ARTICLE IX

  

ADMINISTRATIVE AGENT AND OTHER AGENTS

  

SECTION 9.01. Appointment and Authorization of Agents

     143150   

SECTION 9.02. Delegation of Duties

     144151   

SECTION 9.03. Liability of Agents

     144151   

SECTION 9.04. Reliance by Agents

     144152   

SECTION 9.05. Notice of Default

     145152   

SECTION 9.06. Credit Decision; Disclosure of Information by Agents

     145152   

SECTION 9.07. Indemnification of Agents

     145153   

SECTION 9.08. Agents in Their Individual Capacities

     146154   

SECTION 9.09. Successor Agents

     146154   

SECTION 9.10. Administrative Agent May File Proofs of Claim

     147155   

SECTION 9.11. Collateral and Guaranty Matters

     148155   

SECTION 9.12. Other Agents; Arrangers; Bookrunners and Managers

     149156   

SECTION 9.13. Appointment of Supplemental Administrative Agents

     149157   

SECTION 9.14. Removal of Agent that is a Defaulting Lender

     150158   

ARTICLE X

  

MISCELLANEOUS

  

SECTION 10.01. Amendments, Etc.

     150158   

SECTION 10.02. Notices and Other Communications; Facsimile Copies

     152160   

SECTION 10.03. No Waiver; Cumulative Remedies

     153161   

SECTION 10.04. Attorney Costs, Expenses and Taxes

     154161   

SECTION 10.05. Indemnification by the Borrower

     154162   

SECTION 10.06. Payments Set Aside

     155163   

SECTION 10.07. Successors and Assigns

     155163   

SECTION 10.08. Confidentiality

     160167   

SECTION 10.09. Setoff

     160168   

SECTION 10.10. Interest Rate Limitation

     161168   

SECTION 10.11. Counterparts

     161168   

SECTION 10.12. Integration

     161169   

SECTION 10.13. Survival of Representations and Warranties

     161169   

SECTION 10.14. Severability

     162169   

SECTION 10.15. Tax Forms

     162169   

SECTION 10.16. GOVERNING LAW

     164171   

SECTION 10.17. WAIVER OF RIGHT TO TRIAL BY JURY

     164172   

SECTION 10.18. Binding Effect

     165172   

SECTION 10.19. Judgment Currency

     165172   

SECTION 10.20. Lender Action

     165173   

SECTION 10.21. USA PATRIOT Act

     165173   

 

-iv-



--------------------------------------------------------------------------------

     Page  

SECTION 10.22. Effectiveness of the Merger; Assignment and Delegation to and
Assumption by West

     166173   

SECTION 10.23. Delivery of Lender Addenda

     166173   

SECTION 10.24. Subject to Intercreditor Agreement

     166173   

 

-v-



--------------------------------------------------------------------------------

SCHEDULES

 

I    Guarantors 1.01A    Certain Security Interests and Guarantees 1.01B   
Unrestricted Subsidiaries 1.01C    Excluded Subsidiaries 1.01D    Existing
Letters of Credit 1.01E    Foreign Subsidiaries 1.01F    Excluded Receivables
Management Subsidiaries 1.01G    Subsidiary Borrowers 2.01    Commitments 5.05
   Certain Liabilities 5.09    Environmental Matters 5.10    Taxes 5.11    ERISA
Compliance 5.12(a)    Subsidiaries and Other Equity Investments 5.12(b)   
Borrower Information 7.01(b)    Existing Liens 7.02(f)    Existing Investments
7.03(b)    Existing Indebtedness 7.05(l)    Dispositions 7.08    Transactions
with Affiliates 7.09    Existing Restrictions 10.02    Administrative Agent’s
Office, Certain Addresses for Notices

EXHIBITS

Form of

 

A    Committed Loan Notice B    Swing Line Loan Notice C-1    Term Note C-2   
Revolving Credit Note C-3    D    Compliance Certificate E    Assignment and
Assumption F    Guarantee Agreement G    Security Agreement H    Opinion Matters
Counsel to Loan Parties I    Intellectual Property Security Agreement J   
Prepayment Option Notice K    Lender Addendum L    Mortgage

 

-vi-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (as further amended, amended and
restated, supplemented and/or modified from time to time, this “Agreement”) is
entered into as of October 5, 2010, among WEST CORPORATION, a Delaware
corporation (the “Borrower” or “West”), each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent and Swing Line Lender,
DEUTSCHE BANK SECURITIES INC. and BANK OF AMERICA, N.A., as Syndication Agents,
and WELLS FARGO BANK, NATIONAL ASSOCIATION and GENERAL ELECTRIC CAPITAL
CORPORATION, as Co-Documentation Agents, and amends and restates in its entirety
that certain Credit Agreement, dated as of October 24, 2006 (as amended through
the date hereof prior to giving effect to this AmendmentAgreement, the “Original
Credit Agreement”), by and among Borrower, the Guarantors party thereto, the
Lenders party thereto from time to time and the Administrative Agent.

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“2018 Notes” means $500,000,000 in aggregate principal amount of senior notes
issued by the Borrower due 2018 and any exchange notes issued in respect thereof
on substantially the same terms.

“2018 Notes Indenture” means the indenture for the 2018 Notes, dated as of
October 5, 2010, together with any other agreement documenting the 2018 Notes.

“Acquired EBITDA” means, with respect to any Acquired Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Acquired
Entity or Business (determined as if references to the Borrower and the
Restricted Subsidiaries in the definition of Consolidated EBITDA were references
to such Acquired Entity or Business and its Subsidiaries), all as determined on
a consolidated basis for such Acquired Entity or Business.

“Acquired Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA.”

“Act” has the meaning set forth in Section 10.21.

“Additional Lender” has the meaning set forth in Section 2.14(c).

“Additional Senior Secured Notes” means senior secured Indebtedness (which
Indebtedness may have the same lien priority as or junior lien priority to the
Obligations) to be

 

1



--------------------------------------------------------------------------------

issued by the Borrower at any time and from time to time after the Amendment
No. 5 Effective Date and any exchange notes issued in respect thereof on
substantially the same terms; provided that (i) such Indebtedness otherwise
complycomplies with the requirements of clauses (b) through (g) of the
definition of Permitted Unsecured Indebtedness; (ii) such Additional Senior
Secured Notes shall be subject to an Additional Senior Secured Notes
Intercreditor Agreement; and (iii) Net Cash Proceeds from the Additional Senior
Secured Notes shall be applied in accordance with Section 2.05(b)(iii) or used
to finance the prepayment, redemption, purchase, defeasance or other payment of
Senior Subordinated Notes pursuant to, and in accordance with the requirements
of, Section 7.13(a)(vii). The Additional Senior Secured Notes shall be secured
by the Collateral by amending or modifying the Collateral Documents (which
amendments or modifications may include collateral trust arrangements pursuant
to which a collateral trustee replaces or is appointed by the Administrative
Agent) pursuant to amendments or modifications reasonably acceptable to the
Administrative Agent.

“Additional Senior Secured Notes Documentation” means the Additional Senior
Secured Notes, and all documents executed and delivered with respect to the
Additional Senior Secured Notes.

“Additional Senior Secured Notes Intercreditor Agreement” means any Pari Passu
Intercreditor Agreement and any Junior Priority Intercreditor Agreement.”

“Administrative Agent” means Wells Fargo, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth on Schedule 10.02, or such other address as the Administrative Agent may
from time to time notify the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Syndication Agents,
the Co-Documentation Agents and the Supplemental Administrative Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

 

2



--------------------------------------------------------------------------------

“Aggregate Credit Exposures” means, at any time, the sum of (a) the unused
portion of each Revolving Credit Commitment then in effect, (b) the unused
portion of each Term Commitment then in effect and (c) the Total Outstandings at
such time.

“Agreement” means this Amended and Restated Credit Agreement.

“Agreement Currency” has the meaning specified in Section 10.19.

“Amendment No. 1” means Amendment No. 1 to the Original Credit Agreement, dated
as of February 14, 2007, among the Borrower, the Subsidiary Borrowers and the
Administrative Agent.

“Amendment No. 1 Effective Date” means February 14, 2007.

“Amendment No. 2” means Amendment No. 2 to the Original Credit Agreement, dated
as of May 11, 2007, among the Borrower, Omnium Worldwide, Inc., and the
Administrative Agent.

“Amendment No. 2 Effective Date” means May 11, 2007.

“Amendment No. 5” means Amendment No. 5 to the Original Credit Agreement, dated
as of August 24, 2009, among the Borrower, the Subsidiary Borrowers and the
Administrative Agent.

“Amendment No. 5 Effective Date” means August 24, 2009.

“Applicable Rate” means a percentage per annum equal to:

“(a) with respect to Term B-2 Loans, the following percentages per annum based
on the Borrower’s Corporate Family Rating from Moody’s and Issuer Credit Rating
from S&P as set forth below:

 

Applicable Rate

Pricing

Level

  

Rating

   Eurocurrency Rate    Base Rate 1    B1 or higher by Moody’s and B+ or higher
by S&P    2.125%    1.125% 2    Less than Pricing Level 1 but at least B2 by
Moody’s and B by S&P    2.375%    1.375% 3    B3 or lower by Moody’s or B- or
lower by S&P    2.75%    1.75%

Changes in the Applicable Rate for Term B-2 Loans resulting from changes in
ratings by Moody’s or S&P shall become effective on the Business Day following
the public announcement of such new rating. If one or more of such rating
agencies shall not have in effect a Corporate Family Rating or an Issuer Credit
Rating, as applicable (other than by

 

3



--------------------------------------------------------------------------------

reason of the circumstances referred to in the following sentence), then the
rating assigned by the other rating agency shall be used to establish the
Applicable Rate for the Term B-2 Loans. If the rating system of Moody’s or S&P
shall change, or if either rating agency shall cease to be in the business of
providing corporate ratings, the Borrower and the Administrative Agent shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the rating of such rating agency shall be
determined by reference to the rating most recently in effect prior to such
change or cessation. At the option of the Administrative Agent or the Required
Lenders, the highest Pricing Level shall apply as of the first Business Day
after an Event of Default under Section 8.01(a) shall have occurred and be
continuing, and shall continue to so apply to but excluding the date on which
such Event of Default is cured or waived (and thereafter the Pricing Level
otherwise determined in accordance with this definition shall apply).”

(b) with respect to Term B-4 Loans, the following percentages per annum based on
the Borrower’s Corporate Family Rating from Moody’s and Issuer Credit Rating
from S&P as set forth below:

 

Applicable Rate

Pricing

Level

  

Rating

   Eurocurrency
Rate    Base Rate 1    B1 or higher by Moody’s and B+ or higher by S&P    4.000%
   3.000% 2    Less than Pricing Level 1 but at least B2 by Moody’s and B by S&P
   4.250%    3.250% 3    B3 or lower by Moody’s or B- or lower by S&P    4.625%
   3.625%

Changes in the Applicable Rate for Term B-4 Loans resulting from changes in
ratings by Moody’s or S&P shall become effective on the Business Day following
the public announcement of such new rating. If one or more of such rating
agencies shall not have in effect a Corporate Family Rating or an Issuer Credit
Rating, as applicable (other than by reason of the circumstances referred to in
the following sentence), then the rating assigned by the other rating agency
shall be used to establish the Applicable Rate for the Term B-4 Loans. If the
rating system of Moody’s or S&P shall change, or if either rating agency shall
cease to be in the business of providing corporate ratings, the Borrower and the
Administrative Agent shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the rating
of such rating agency shall be determined by reference to the rating most
recently in effect prior to such change or cessation. At the option of the
Administrative Agent or the Required Lenders, the highest Pricing Level shall
apply as of the first Business Day after an Event of Default under Section 8.01
(a) shall have occurred and be continuing, and shall continue to so apply to but
excluding the date on which such Event of Default is cured or waived (and
thereafter the Pricing Level otherwise determined in accordance with this
definition shall apply).

 

4



--------------------------------------------------------------------------------

(c) with respect to Term B-5 Loans, the following percentages per annum based on
the Borrower’s Corporate Family Rating from Moody’s and Issuer Credit Rating
from S&P as set forth below:

 

Applicable Rate Pricing
Level   

Rating

   Eurocurrency
Rate    Base Rate 1    B1 or higher by Moody’s and B+ or higher by S&P    4.000%
   3.000% 2    Less than Pricing Level 1 but at least B2 by Moody’s and B by S&P
   4.250%    3.250% 3    B3 or lower by Moody’s or B- or lower by S&P    4.625%
   3.625%

Changes in the Applicable Rate for Term B-5 Loans resulting from changes in
ratings by Moody’s or S&P shall become effective on the Business Day following
the public announcement of such new rating. If one or more of such rating
agencies shall not have in effect a Corporate Family Rating or an Issuer Credit
Rating, as applicable (other than by reason of the circumstances referred to in
the following sentence), then the rating assigned by the other rating agency
shall be used to establish the Applicable Rate for the Term B-5 Loans. If the
rating system of Moody’s or S&P shall change, or if either rating agency shall
cease to be in the business of providing corporate ratings, the Borrower and the
Administrative Agent shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the rating
of such rating agency shall be determined by reference to the rating most
recently in effect prior to such change or cessation. At the option of the
Administrative Agent or the Required Lenders, the highest Pricing Level shall
apply as of the first Business Day after an Event of Default under Section 8.01
(a) shall have occurred and be continuing, and shall continue to so apply to but
excluding the date on which such Event of Default is cured or waived (and
thereafter the Pricing Level otherwise determined in accordance with this
definition shall apply).

(d) with respect to Term B-6 Loans (i) maintained as Base Rate Loans, 3.50% and
(ii) maintained as Eurocurrency Rate Loans, 4.50%.

(e) with respect to Original Maturity Revolving Credit Loans, unused Original
Maturity Revolving Credit Commitments and Letter of Credit fees, the following
percentages per annum, based upon the Total Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(b):

 

5



--------------------------------------------------------------------------------

Applicable Rate

Pricing

Level

  

Total Leverage Ratio

   Eurocurrency Rate
and Letter of
Credit Fees    Base Rate    Commitment
Fees 1    < 5.0:1    1.75%    0.75%    0.375% 2    > 5.0:1 but < 5.5:1    2.00%
   1.00%    0.50% 3    > 5.5:1 but < 6.0:1    2.25%    1.25%    0.50% 4    >
6.0:1    2.50%    1.50%    0.50%

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided that at the option of the Administrative Agent or the
Required Lenders, the highest Pricing Level shall apply (x) as of the first
Business Day after the date on which a Compliance Certificate was required to
have been delivered but was not delivered, and shall continue to so apply to and
including the date on which such Compliance Certificate is so delivered (and
thereafter the Pricing Level otherwise determined in accordance with this
definition shall apply) and (y) as of the first Business Day after an Event of
Default under Section 8.01(a) shall have occurred and be continuing, and shall
continue to so apply to but excluding the date on which such Event of Default is
cured or waived (and thereafter the Pricing Level otherwise determined in
accordance with this definition shall apply).

(ef) with respect to Extended Maturity Revolving Credit Loans, unused Extended
Maturity Revolving Credit Commitments and Letter of Credit fees, the following
percentages per annum, based upon the Total Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(b):

 

Applicable Rate

Pricing

Level

  

Total Leverage Ratio

   Eurocurrency Rate
and Letter of
Credit Fees    Base Rate    Commitment
Fees 1    < 5.0:1    2.75%    1.75%    0.375% 2    > 5.0:1 but < 5.5:1    3.00%
   2.00%    0.50% 3    > 5.5:1 but < 6.0:1    3.25%    2.25%    0.50% 4    >
6.0:1    3.50%    2.50%    0.50%

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided that at the option of the Administrative Agent or the
Required Lenders, the highest Pricing Level shall apply (x) as of the first
Business Day after the date on which a Compliance Certificate was required to
have been delivered but was not delivered, and shall continue to so apply to and
including the date on which such Compliance Certificate is so delivered (and
thereafter the Pricing Level otherwise determined in accordance with this
definition shall apply) and (y) as of the first Business Day after an Event of
Default under Section 8.01(a) shall have occurred and be continuing, and shall
continue to so apply to but excluding the date on which such Event of Default is
cured or waived (and thereafter the Pricing Level otherwise determined in
accordance with this definition shall apply).

 

6



--------------------------------------------------------------------------------

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuers and (ii) with respect to any Letters of Credit issued
pursuant to Section 2.03(a), the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Bank” has the meaning specified in clause (c) of the definition of
“Cash Equivalents.”

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Arrangers” means Wells Fargo Securities, LLC and Deutsche Bank Securities Inc.,
each in its capacity as a Joint Lead Arranger.

“Assignees” has the meaning specified in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means the audited consolidated balance sheets of
West and its Subsidiaries as of December 31, 2005, and the related audited
consolidated statements of income, stockholders’ equity and cash flows for West
and its Subsidiaries for such date.

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Base Rate” means for any day a fluctuating rate per annum equal to the
higherhighest of (a) the Federal Funds Rate plus 1/2 of 1% and, (b) the Prime
Rate and (c) with respect to Term B-4 Loans, Term B-5 Loans and Term B-6 Loans
only, 2.25% per annum.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Bookrunners” means Lehman Brothers Inc., Deutsche Bank Securities Inc. and Banc
of America Securities LLC, each in its capacity as a Joint Bookrunner.

 

7



--------------------------------------------------------------------------------

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrower Permitted Subordinated Debt” has the meaning specified in
Section 7.03(r).

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City and, if such day relates to any interest rate settings
as to a Eurocurrency Rate Loan, any fundings, disbursements, settlements and
payments in respect of any such Eurocurrency Rate Loan, or any other dealings to
be carried out pursuant to this Agreement in respect of any such Eurocurrency
Rate Loan, means any such day on which dealings in deposits in Dollars are
conducted by and between banks in the London interbank eurodollar market.

“Capital Expenditures” means, for any period, the aggregate of (a) all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and the Restricted Subsidiaries during such period that, in conformity with
GAAP, are required to be included as additions during such period to property,
plant or equipment reflected in the consolidated balance sheet of the Borrower
and the Restricted Subsidiaries and (b) the value of all assets under
Capitalized Leases incurred by the Borrower and the Restricted Subsidiaries
during such period; provided that the term “Capital Expenditures” shall not
include (i) expenditures made in connection with the replacement, substitution,
restoration or repair of assets to the extent financed with (x) insurance
proceeds paid on account of the loss of or damage to the assets being replaced,
restored or repaired or (y) awards of compensation arising from the taking by
eminent domain or condemnation of the assets being replaced, (ii) the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller of such equipment for the equipment
being traded in at such time, (iii) the purchase of plant, property or equipment
to the extent financed with the proceeds of Dispositions that are not required
to be applied to prepay Term Loans pursuant to Section 2.05(b),
(iv) expenditures that are accounted for as capital expenditures by the Borrower
or any Restricted Subsidiary and that actually are paid for by a Person other
than the Borrower or any Restricted Subsidiary and for which neither the
Borrower nor any Restricted Subsidiary has provided or is required to provide or
incur, directly or indirectly, any consideration or obligation to such Person or
any other Person (whether before, during or after such period), (v) interest
capitalized during such period, (vi) capital expenditures relating to the
construction or acquisition of any property which will be or has been
transferred to a Person that is not a Loan Party pursuant to a sale-leaseback or
other transaction permitted under Section 7.05(f), (vii) expenditures that
constitute Permitted Acquisitions or (viii) expenditures made with the Net Cash
Proceeds of a Permitted Equity Issuance that was Not Otherwise Applied.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.

 

8



--------------------------------------------------------------------------------

“Cash Collateral” has the meaning specified in Section 2.03(g).

“Cash Collateral Account” means a blocked account established by the
Administrative Agent in the name of the Administrative Agent and under the sole
dominion and control of the Administrative Agent, and otherwise established in a
manner satisfactory to the Administrative Agent.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

(a) Dollars, Canadian dollars, Mexican pesos, Euros or any national currency of
any participating member state of the EMU, or, in the case of any Foreign
Subsidiary, such local currencies held by it from time to time in the ordinary
course of business;

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of (i) the United
States or (ii) any member nation of the European Union, having average
maturities of not more than 12 months from the date of acquisition thereof;
provided that the full faith and credit of the United States or a member nation
of the European Union is pledged in support thereof;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) (A) is
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development or is the principal banking Subsidiary of a bank holding company
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development, and is a member of the Federal Reserve System, and (B) has
combined capital and surplus of at least $250,000,000 (any such bank in the
foregoing clauses (i) or (ii) being an “Approved Bank”), in each case with
average maturities of not more than 12 months from the date of acquisition
thereof;

(d) commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable or fixed rate note issued by,
or guaranteed by, a corporation rated A-2 (or the equivalent thereof) or better
by S&P or P-2 (or the equivalent thereof) or better by Moody’s, in each case
with average maturities of not more than 12 months from the date of acquisition
thereof;

(e) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer, in each
case, having capital and surplus in excess of $250,000,000 for direct
obligations issued by or fully guaranteed or insured by the government or any
agency or instrumentality of (i) the United States or (ii) any member nation of
the European Union, in which such Person shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations;

 

9



--------------------------------------------------------------------------------

(f) securities with average maturities of 12 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government having an
investment grade rating from either S&P or Moody’s (or the equivalent thereof);

(g) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

(h) Indebtedness or preferred stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 12 months or
less from the date of acquisition;

(i) instruments equivalent to those referred to in clauses (a) through (g) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and customarily used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Restricted Subsidiary
organized in such jurisdiction;

(j) Investments, classified in accordance with GAAP as current assets of the
Borrower or any Restricted Subsidiary, in money market investment programs which
are registered under the Investment Borrower Act of 1940 or which are
administered by financial institutions having capital of at least $250,000,000,
and, in either case, the portfolios of which are limited such that substantially
all of such investments are of the character, quality and maturity described in
clauses (a) through (h) of this definition.

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Lender or any Affiliate of a Lender in respect of
any overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers of funds.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as subsequently amended.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

10



--------------------------------------------------------------------------------

“Change of Control” means the earliest to occur of (a) the Permitted Holders
ceasing to have the power, directly or indirectly, to vote or direct the voting
of securities having a majority of the ordinary voting power for the election of
directors of the Borrower; provided that the occurrence of the foregoing event
shall not be deemed a Change of Control if,

(i) any time prior to the consummation of a Qualifying IPO, and for any reason
whatsoever, (A) the Permitted Holders otherwise have the right, directly or
indirectly, to designate (and do so designate) a majority of the board of
directors of the Borrower or (B) the Permitted Holders own, directly or
indirectly, of record and beneficially an amount of common stock of the Borrower
equal to an amount more than fifty percent (50%) of the amount of common stock
of the Borrower owned, directly or indirectly, by the Permitted Holders of
record and beneficially as of the Closing Date and such ownership by the
Permitted Holders represents the largest single block of voting securities of
the Borrower held by any Person or related group for purposes of Section 13(d)
of the Exchange Act; or

(ii) at any time after the consummation of a Qualifying IPO, and for any reason
whatsoever, no “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person and its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), excluding
the Permitted Holders, shall become the “beneficial owner” (as defined in Rules
13(d)-3 and 13(d)-5 under such Act), directly or indirectly, of more than the
greater of (x) thirty-five percent (35%) of the shares outstanding of the
Borrower and (y) the percentage of the then outstanding voting stock of the
Borrower owned, directly or indirectly, beneficially by the Permitted Holders,
and (B) during each period of twelve (12) consecutive months, the board of
directors of the Borrower shall consist of a majority of the Continuing
Directors;

provided, further, that for purposes of calculating the percentage of
outstanding shares of the Borrower owned by the Permitted Holders under this
clause (a), or otherwise determining whether any condition specified in this
clause (a) has been met, the number of shares of stock of the Borrower, if any,
transferred by either Sponsor to any Permitted Holder (other than a Sponsor)
shall be excluded; provided, further, that upon the occurrence of a Holdings
Election Event, references to the Borrower in this clause (a) shall instead be
to Holdings; or (b) upon the occurrence of a Holdings Election Event, Holdings
ceases to own directly, of record and beneficially, 100% of the outstanding
Equity Interests of the Borrower; or

(c) any “Change of Control” (or any comparable term) in any document pertaining
to the New Notes, and Additional Senior Secured Notes or any Specified Junior
Financing.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Original Maturity Revolving Credit Lenders, Extended Maturity Revolving
Credit Lenders, Term B-2 Lenders, Term B-4 Lenders, Term B-5 Lenders, Term B -6
Lenders, Extending Lenders with Extended Term Loans or Extending Lenders with
Extended Revolving Credit Commitments, (b) when used with respect to
Commitments, refers to whether such Commitments are Original Maturity Revolving
Credit Commitments, Extended Maturity Revolving Credit Commitments,

 

11



--------------------------------------------------------------------------------

any commitments in respect of any Extended Term Loans or any, Extended Revolving
Credit Commitments or Term B-6 Commitments and (c) when used with respect to
Loans or a Borrowing, refers to whether such Loans, or the Loans comprising such
Borrowing, are Original Maturity Revolving Credit Loans, Extended Maturity
Revolving Credit Loans, Term B-2 Loans, Term B-4 Loans, Term B-5 Loans, Term B-6
Loans, Extended Term Loans or Loans in respect of Extended Revolving Credit
Commitments.

“Closing Date” means October 24, 2006.

“Code” means the U.S. Internal Revenue Code of 1986, and the rules and
regulations related thereto.

“Co-Documentation Agents” means Wells Fargo Bank, National Association and
General Electric Capital Corporation, as Co-Documentation Agents under this
Agreement.

“Collateral” means all the “Collateral” as defined in any Collateral Document
and shall include the Mortgaged Properties.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.01(a)(iii) or
pursuant to Section 6.11 at such time, duly executed by each Loan Party thereto;

(b) all Obligations shall have been unconditionally guaranteed (the “Senior
Guarantees”) by the Borrower, each Subsidiary Borrower and each Restricted
Subsidiary that is a Domestic Subsidiary and not an Excluded Subsidiary and,
upon the occurrence of a Holdings Election Event, Holdings (each, a
“Guarantor”);

(c) all guarantees issued or to be issued in respect of the Senior Subordinated
Notes (i) shall be subordinated to the Senior Guarantees to the same extent that
the Senior Subordinated Notes are subordinated to the Obligations and (ii) shall
provide for their automatic release upon a release of the corresponding Senior
Guarantee;

(d) the Obligations and the Senior Guarantees shall have been secured by a
first-priority security interest in all Equity Interests (other than Equity
Interests of (i) Immaterial Subsidiaries, (ii) Unrestricted Subsidiaries,
(iii) Excluded Receivables Management Subsidiaries pledged to secure
Indebtedness permitted under Section 7.03(t)(i) or (ii) or if the creation of a
Lien on the Equity Interests of such Excluded Receivables Management Subsidiary
is not permitted or would (including upon foreclosure thereof) result in a
change of control (or similar event), default, termination, payment, purchase or
repurchase obligation pursuant to the terms of any Receivables Management
Financing, any service agreement (or similar arrangement) required by or entered
into in connection with such Receivables Management Financing or any credit
support provided by it in favor of any financier of such Receivables Management
Financing and (iv) any Restricted Subsidiary pledged to secure Indebtedness
permitted

 

12



--------------------------------------------------------------------------------

under Section 7.03(g)) of each wholly owned Subsidiary directly owned by the
Borrower or any Guarantor (other than Holdings) and, upon the occurrence of a
Holdings Election Event, the Equity Interests of the Borrower owned by Holdings;
provided that any required pledges of Equity Interests of a Foreign Subsidiary
shall be limited to 65% of the issued and outstanding Equity Interests of such
Foreign Subsidiary at any time;

(e) except to the extent otherwise permitted hereunder or under any Collateral
Document, the Obligations and the Senior Guarantees shall have been secured by a
security interest in, and mortgages on, substantially all tangible and
intangible assets of the Borrower and each Guarantor (including accounts,
inventory, equipment, investment property, contract rights, intellectual
property, other general intangibles, Material Real Property and proceeds of the
foregoing), in each case, with the priority required by the Collateral
Documents; provided that (i) there shall be no security interests taken in
(w) motor vehicles or other assets subject to certificates of title, (x) deposit
accounts or securities accounts, (y) Receivables Management Assets owned by, or
owing to, any Person (other than the Borrower or a Restricted Subsidiary) or
held in trust for the benefit of any such Person, and the Equity Interests of
Excluded Receivables Management Subsidiaries and (z) any property or assets
specifically excluded from the Collateral under the terms of any applicable
Collateral Document, (ii) security interests in real property shall be limited
to the Mortgaged Properties, (iii) no documents, agreements, instruments or
actions shall be required with respect to assets located in a foreign
jurisdiction (including no delivery or recordation of recordable security
documents with respect to intellectual property registered in non-U.S.
jurisdictions) and (iv) no documents, agreements, instruments or actions shall
be required to establish “control” (within the meaning of the Uniform Commercial
Code) by the Administrative Agent or any Secured Party of any assets in order to
create or perfect any security interests therein or to enforce any such security
interest, other than control by delivery or possession to the extent required by
the Collateral Documents;

(f) none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01; and

(g) the Administrative Agent shall have received (i) counterparts of a Mortgage
with respect to any Material Real Property required to be delivered pursuant to
Sections 6.11 or 6.13 (the “Mortgaged Properties”) duly executed and delivered
by the record owner of such property, (ii) a policy or policies of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each such Mortgage as a valid Lien on the property described therein,
free of any other Liens except as expressly permitted by Section 7.01, together
with such endorsements, coinsurance and reinsurance as the Administrative Agent
may reasonably request, and (iii) such existing surveys, existing abstracts,
existing appraisals, legal opinions and other documents as the Administrative
Agent may reasonably request with respect to any such Mortgaged Property,
provided that nothing in this clause (iii) shall require the Borrower to update
existing surveys or order new surveys with respect to Mortgaged Property.

 

13



--------------------------------------------------------------------------------

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as, in the reasonable judgment
of the Administrative Agent (confirmed in writing by notice to the Borrower),
(a) the cost of creating or perfecting such pledges or security interests in
such assets or obtaining title insurance or surveys in respect of such assets
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom or (b) with respect to intent to use trademark applications, the
creation or perfection of such pledges or security interests is likely to have
an adverse effect on the validity of title. The Administrative Agent may grant
extensions of time for the perfection of security interests in or the obtaining
of title insurance with respect to particular assets (including extensions
beyond the Closing Date for the perfection of security interests in the assets
of the Loan Parties on such date) where it reasonably determines, in
consultation with the Borrower, that perfection cannot be accomplished without
undue effort or expense by the time or times at which it would otherwise be
required by this Agreement or the Collateral Documents.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, Liens required to be
granted from time to time pursuant to the Collateral and Guarantee Requirement
shall be subject to exceptions and limitations set forth in the Collateral
Documents as in effect on the Closing Date and, to the extent appropriate in the
applicable jurisdiction, as agreed between the Administrative Agent and the
Borrower.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages, Security Agreement
Supplements, security agreements, pledge agreements or other similar agreements
delivered to the Administrative Agent and the Lenders pursuant to Section 6.11
or Section 6.13, the Guaranty and each of the other agreements, instruments or
documents that creates or purports to create a Lien or Senior Guarantee in favor
of the Administrative Agent for the benefit of the Secured Parties.

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing,
(b) a conversion of Loans from one Type to the other, or (c) a continuation of
Eurocurrency Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A.

“Company Material Adverse Effect” means any change, development, circumstance,
event or effect that, when considered either individually or in the aggregate
together with all other changes, developments, circumstances, events or effects,
(a) is materially adverse to the business, properties, assets, financial
condition, operations or results of operations of the Borrower and its
Subsidiaries taken as a whole, or (b) would prevent the timely consummation of
the Merger or prevent the Borrower from performing its obligations under this
Agreement; provided, however, that to the extent any change or effect is caused
by or results from any of the following, it shall not be taken into account in
determining whether there has been a “Company Material Adverse Effect” with
respect to the Borrower: (i) the announcement of the execution of the Merger
Agreement or the performance of obligations required by the Merger Agreement,
(ii)

 

14



--------------------------------------------------------------------------------

changes affecting the United States economy or financial markets as a whole or
changes that are the result of factors generally affecting the industries in
which the Borrower and its Subsidiaries conduct their business, in each case
which do not have a disproportionate effect on the Borrower and its Subsidiaries
taken as a whole as compared to other persons in the industry in which the
Borrower and its Subsidiaries conduct their business, (iii) the suspension of
trading in securities generally on the New York Stock Exchange or the American
Stock Exchange or Nasdaq, (iv) any change in GAAP or interpretation thereof
after the Closing Date, and (v) the commencement, occurrence, continuation or
escalation of any war, armed hostilities or acts of terrorism involving the
United States of America, in each case which do not have a disproportionate
effect on the Borrower and its Subsidiaries taken as a whole as compared to
other persons in the industry in which the Borrower and its Subsidiaries conduct
their business.

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus:

(a) without duplication and to the extent already deducted (and not added back)
in arriving at such Consolidated Net Income, the sum of the following amounts
for such period:

(i) total interest expense (other than any portion thereof related to the
Receivables Facilities) and, to the extent not reflected in such total interest
expense, any losses on hedging obligations or other derivative instruments
entered into for the purpose of hedging interest rate risk, net of interest
income and gains on such hedging obligations, and costs of surety bonds in
connection with financing activities, and any financing fees (including
commitment, underwriting, funding, “rollover” and similar fees and commissions,
discounts, yields and other fees, charges and amounts incurred in connection
with the issuance or incurrence of Indebtedness) and annual agency or similar
fees paid under the Facility or the Loan Documents;

(ii) provision for taxes based on income, profits or capital of the Borrower and
the Restricted Subsidiaries, including state, franchise and similar taxes and
foreign withholding taxes paid or accrued during such period;

(iii) Non-Cash Charges, depreciation and amortization, and amortization of
deferred financing fees, debt issuance costs, commissions, fees and expenses;

(iv) any expenses or charges (other than depreciation or amortization expense)
related to any offering (whether in a public or private sale) of Equity
Interests of the Borrower (or to the extent the net cash proceeds thereof are
contributed to the Borrower, of any direct or indirect parent of the Borrower)
or to

 

15



--------------------------------------------------------------------------------

any Investment permitted under this Agreement, acquisition, disposition,
recapitalization or the incurrence of Indebtedness permitted under this
Agreement (including a refinancing thereof), in each case, whether or not
successful, including (A) such fees, expenses or charges related to the offering
of the New Notes and to the Facility and (B) any amendment or other modification
of the New Notes or the Facility;

(v) the amount of any restructuring and restructuring related cost, charge or
reserve, including any costs incurred in connection with acquisitions and
dispositions after the Closing Date and costs related to the closure and/or
consolidation of facilities;

(vi) any other non-cash charges, including any write-offs or write-downs, and
equity-based compensation expense reducing Consolidated Net Income for such
period (provided that if any such non-cash charges represent an accrual or
reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA to such extent, and excluding amortization of a prepaid cash item that
was paid in a prior period);

(vii) the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-wholly owned Subsidiary;

(viii) the amount of management, monitoring, consulting, transaction and
advisory fees (including termination fees) and related indemnities and expenses
paid or accrued during such period to the Sponsors;

(ix) to the extent actually reimbursed, expenses incurred to the extent covered
by indemnification provisions in any agreement in connection with a Permitted
Acquisition;

(x) to the extent covered by insurance under which the insurer has been properly
notified and has not denied or contested coverage, expenses with respect to
liability or casualty events or business interruption;

(xi) the amount of net cost savings and synergies projected by the Borrower in
good faith to be realized as a result of specified actions taken during such
period (calculated on a pro forma basis as though such cost savings had been
realized on the first day of such period), net of the amount of actual benefits
realized during such period from such actions, provided that (A) such cost
savings are reasonably identifiable and factually supportable, (B) such actions
are taken prior to the last day of the sixth full consecutive fiscal quarter
immediately following the Closing Date, and (C) the aggregate amount of cost
savings added pursuant to this clause (xi) shall not exceed $50,000,000 for any
period consisting of four consecutive quarters;

 

16



--------------------------------------------------------------------------------

(xii) the amount of loss on sale of receivables and related assets to a
Receivables Subsidiary in connection with a Receivables Facility;

(xiii) any costs or expenses incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such costs or expenses are funded with
cash proceeds contributed to the capital of the Borrower or net cash proceeds of
an issuance of Equity Interests of the Borrower (other than Disqualified Equity
Interests), solely to the extent that such net cash proceeds are excluded in the
calculation of clause (a) of the definition of Cumulative Growth Amount; and

(xiv) the amount of loss on the non-ordinary course of business disposition of
Receivables Management Assets by any Receivables Management Subsidiary; and

(xv) any fees, expenses or other cash charges incurred in connection with the
First Amendment, the incurrence of Term B-6 Loans, the making of Restricted
Payments pursuant to Section 7.06(h) with the proceeds of Term B-6 Loans, and
any other transactions related to the foregoing;

(b) increased or decreased by (without duplication):

(i) any net gain or loss resulting in such period from hedging obligations and
the application of Statement of Financial Accounting Standards No. 133; and

(ii) any net gain or loss resulting in such period from currency translation
gains or losses related to currency remeasurements of Indebtedness (including
any net loss or gain resulting from hedge agreements for currency exchange
risk),

(c) decreased by (without duplication) non-cash gains increasing Consolidated
Net Income for such period, excluding any non-cash gains to the extent they
represent the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated EBITDA in any prior period,

in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries; provided that, to the extent included in Consolidated
Net Income, there shall be included in determining Consolidated EBITDA for any
period, without duplication, (A) the Acquired EBITDA of any Person, property,
business or asset acquired by the Borrower or any Restricted Subsidiary during
such period (but not the Acquired EBITDA of any related Person, property,
business or assets to the extent not so acquired), to the extent not
subsequently sold, transferred or otherwise disposed by the Borrower or such
Restricted Subsidiary (each such Person, property, business or asset acquired
and not subsequently so disposed of, an “Acquired Entity or Business”), based on
the actual Acquired EBITDA of such Acquired Entity or Business for such

 

17



--------------------------------------------------------------------------------

period (including the portion thereof occurring prior to such acquisition) and
(B) for the purposes of the definition of the term “Permitted Acquisition” and
Section 7.11, an adjustment in respect of each Acquired Entity or Business equal
to the amount of the Pro Forma Adjustment with respect to such Acquired Entity
or Business for such period (including the portion thereof occurring prior to
such acquisition) as specified in a certificate executed by a Responsible
Officer and delivered to the Lenders and the Administrative Agent and (C) for
purposes of determining the Total Leverage Ratio or Interest Coverage Ratio
only, there shall be excluded in determining Consolidated EBITDA for any period
the Disposed EBITDA of any Person, property, business or asset sold, transferred
or otherwise disposed of, closed or classified as discontinued operations by the
Borrower or any Restricted Subsidiary during such period (each such Person,
property, business or asset so sold or disposed of, a “Sold Entity or
Business”), based on the actual Disposed EBITDA of such Sold Entity or Business
for such period (including the portion thereof occurring prior to such sale,
transfer or disposition).

For the purpose of the definition of Consolidated EBITDA, “Non-Cash Charges”
means (a) losses on asset sales, disposals or abandonments, (b) any impairment
charge or asset write-off related to intangible assets, long-lived assets, and
investments in debt and equity securities pursuant to GAAP, (c) all losses from
investments recorded using the equity method, (d) stock-based awards
compensation expense, and (e) other non-cash charges (provided that if any
non-cash charges referred to in this clause (e) represent an accrual or reserve
for potential cash items in any future period, the cash payment in respect
thereof in such future period shall be subtracted from Consolidated EBITDA to
such extent, and excluding amortization of a prepaid cash item that was paid in
a prior period).

“Consolidated Interest Expense” means, for any period, the sum of (i) the cash
interest expense (including that attributable to Capitalized Leases), net of
cash interest income, of the Borrower and the Restricted Subsidiaries,
determined on a consolidated basis in accordance with GAAP, with respect to all
outstanding Indebtedness of the Borrower and the Restricted Subsidiaries,
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Contracts relating to Indebtedness, (ii) any cash payments made
during such period in respect of obligations referred to in clause (b) below
relating to Funded Debt that were amortized or accrued in a previous period
(other than any such obligations resulting from the discounting of Indebtedness
in connection with the application of purchase accounting in connection with the
Transaction or any Permitted Acquisition) and (iii) from and after the date that
a Restricted Payments Interest Expense Election is made, the amount of all
Restricted Payments made by the Borrower used to fund cash interest payments in
respect of the Indebtedness subject to such Restricted Payments Interest Expense
Election, but excluding, however, (a) amortization of deferred financing costs
and any other amounts of non-cash interest, (b) the accretion or accrual of
discounted liabilities during such period, (c) all non-recurring cash interest
expense consisting of liquidated damages for failure to timely comply with
registration rights obligations and financing fees, all as calculated on a
consolidated basis in accordance with GAAP, (d) fees and expenses associated
with the consummation of the Transaction, (e) annual agency or similar fees paid
to the Administrative Agent, (f) any fee or expense described in clause (j) of
the definition of Consolidated Net Income, (g) costs associated with obtaining
or terminating Swap Contracts, (h) commissions, discounts, yield and other fees
and charges (including any interest expense) incurred in connection with the

 

18



--------------------------------------------------------------------------------

Receivables Facilities, (i) retirement of Indebtedness (including any portion
thereof in respect of paid-in-kind interest or accretion of original issue
discount), (j) financing fees (including commitment, underwriting, funding,
“rollover” and similar fees and commissions, discounts, yield and other fees,
charges and amounts incurred in connection with the issuance or incurrence of
Indebtedness) and (k) interest expense in respect of any Receivables Management
Financing; provided that for purposes of the definition of the term “Permitted
Acquisition” and Section 7.11, there shall be included in determining
Consolidated Interest Expense for any period the cash interest expense (or
income) of any Acquired Entity or Business acquired during such period, based on
the cash interest expense (or income) of such Acquired Entity or Business for
such period (including the portion thereof occurring prior to such acquisition)
assuming any Indebtedness incurred or repaid in connection with any such
acquisition had been incurred or prepaid on the first day of such period and
Consolidated Interest Expense shall be calculated on a Pro Forma Basis in
calculating the Interest Coverage Ratio pursuant to Section 1.03(b).
Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated Interest Expense for any period ending prior to the
first anniversary of the Closing Date, Consolidated Interest Expense shall be an
amount equal to actual Consolidated Interest Expense from the Closing Date
through the date of determination multiplied by a fraction the numerator of
which is 365 and the denominator of which is the number of days from the Closing
Date through the date of determination.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication,

(a) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto) or expenses (including
relating to the Transaction), restructuring and restructuring related costs and
charges (except to the extent incurred more than six full fiscal quarters after
implementation of the actions, or occurrence of the events, giving rise
thereto), severance and retention, relocation costs and curtailments or
modifications to pension and post-retirement employee benefit plans,

(b) the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income,

(c) any after-tax effect of income (loss) from disposed or discontinued
operations and any net after-tax gains or losses on disposal of disposed,
abandoned or discontinued operations,

(d) any after-tax effect of gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions other than in the ordinary course of
business, as determined in good faith by the Borrower,

(e) the net income for such period of any Person that is not a Subsidiary, or
that is an Unrestricted Subsidiary, or that is accounted for by the equity
method of accounting, shall be excluded; provided that Consolidated Net Income
shall be increased by the amount of dividends or distributions or other payments
that are paid in cash (or to the extent of property and assets converted into
cash) to the Borrower or a Restricted Subsidiary in respect of such period,

 

19



--------------------------------------------------------------------------------

(f) solely for the purpose of determining Cumulative Consolidated Net Income,
the net income for such period of any Restricted Subsidiary (other than any
Guarantor) to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of its net income is not at the date
of determination permitted without any prior governmental approval (which has
not been obtained) or, directly or indirectly, by the operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute,
rule, or governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived, provided that Consolidated Net
Income will be increased by the amount of dividends or other distributions or
other payments in respect of Equity Interests actually made by such Person in
cash and property (valued at the fair value of such property) to the Borrower or
a Restricted Subsidiary in respect of such period, to the extent not already
included therein,

(g) any impairment charge or asset write-off pursuant to GAAP and the
amortization of intangibles arising pursuant to GAAP,

(h) effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and its Restricted Subsidiaries) in any line item in such
Person’s consolidated financial statements pursuant to GAAP resulting from the
application of purchase accounting in relation to the Transaction or any
consummated acquisition and the amortization or write-off of any amounts
thereof, net of taxes,

(i) any after-tax effect of income (loss) from the early extinguishment of
Indebtedness or Hedging Obligations or other derivative instruments,

(j) any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, Investment,
Disposition, incurrence or repayment of Indebtedness, issuance of Equity
Interests, refinancing transaction or amendment or modification of any
Indebtedness (in each case, including any such transaction consummated prior to
the Closing Date and any such transaction undertaken but not completed) and any
charges or non-recurring merger costs incurred during such period as a result of
any such transaction,

(k) non-cash income or charges resulting from mark-to-market accounting under
Financial Accounting Standard No. 52 relating to Indebtedness denominated in
foreign currencies,

(l) any non-cash compensation expense recorded from grants of stock appreciation
or similar rights, stock options, restricted stock or other rights, and

(m) any unrealized net gains and losses resulting from hedging obligations and
the application of Statement of Financial Accounting Standards No. 133.

 

20



--------------------------------------------------------------------------------

Notwithstanding the foregoing, for the purpose of determining Cumulative Growth
Amount, there shall be excluded from Consolidated Net Income any income arising
from any Disposition of the Equity Interests of an Unrestricted Subsidiary to
the extent such amount increases the Cumulative Growth Amount available pursuant
to clause (d)(ii) of the definition of Cumulative Growth Amount.

“Consolidated Senior Secured Debt” means, as of any date of determination, the
outstanding principal amount, without duplication, of (a) all Indebtedness under
the Facility, (b) all other Consolidated Total Debt permitted under Sections
7.03(b)(i), (e), (h), (n) and (s) and any Guarantee under Section 7.03(c) in
respect of such Consolidated Total Debt, in each case, that is secured by a Lien
and (c) any Additional Senior Secured Notes.

“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Borrower and the Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the Transaction or any Permitted Acquisition), consisting of Indebtedness
for borrowed money, obligations in respect of Capitalized Leases and debt
obligations evidenced by promissory notes or similar instruments (and excluding
(i) any Receivables Management Financing to the extent the principal amount of
Indebtedness thereunder is limited in recourse to Receivables Management Assets
(or is non-recourse to the Borrower or any of its Restricted Subsidiaries other
than a special purpose Receivables Management Subsidiary that owns substantially
no assets other than Receivables Management Assets) and (ii) for the avoidance
of doubt, all Indebtedness outstanding under or in respect of the Receivables
Facilities), minus (b) the aggregate amount of unrestricted cash and
unrestricted Cash Equivalents (in each case, free and clear of all Liens, other
than nonconsensual Liens permitted by Section 7.01 and Liens permitted by
Section 7.01(r) and clauses (i) and (ii) of Section 7.01(t)) included in the
consolidated balance sheet of the Borrower and the Restricted Subsidiaries as of
such date. The amount of Consolidated Total Debt denominated in a currency other
than Dollars shall be (i) reduced by the amount of any asset of the Borrower and
the Restricted Subsidiaries in respect of the Foreign Exchange Component of any
related Swap Contract or (ii) increased by the amount of any liability of the
Borrower and the Restricted Subsidiaries in respect of the Foreign Exchange
Component of any related Swap Contract.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries at such date, but excluding current deferred income tax assets,
over (b) the sum of all amounts that would, in conformity with GAAP, be set
forth opposite the caption “total current liabilities” (or any like caption) on
a consolidated balance sheet of the Borrower and the Restricted Subsidiaries on
such date, including the current portion of deferred revenue but excluding,
without duplication, (i) the current portion of any Funded Debt, (ii) all
Indebtedness consisting of Loans and L/C Obligations to the extent otherwise
included therein, (iii) the current portion of interest and (iv) the current
portion of current and deferred income taxes.

 

21



--------------------------------------------------------------------------------

“Contingent Maturity Date” has the meaning set forth in the definition of
“Maturity Date.”

“Continuing Directors” means the directors of the Borrower on the Closing Date,
as elected or appointed after giving effect to the Merger and the other
transactions contemplated hereby, and each other director, if, in each case,
such other directors’ nomination for election to the board of directors of the
Borrower is recommended by a majority of the then Continuing Directors or such
other director receives the vote of the Permitted Holders in his or her election
by the stockholders of the Borrower.

“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow.”

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cumulative Consolidated Net Income” means, at any date of determination,
Consolidated Net Income of the Borrower and Restricted Subsidiaries for the
period (taken as one accounting period) commencing on October 1, 2006 to the end
of the most recently ended fiscal quarter prior to such date for which financial
statements have been delivered pursuant to Section 6.01(a) or (b).

“Cumulative Growth Amount” means the sum (without duplication), as of any date
of determination, of:

(a) the amount of Net Cash Proceeds actually received by the Borrower from the
issuance by the Borrower of any Equity Interests or from any capital
contribution in respect of any Equity Interests of the Borrower after the
Closing Date (other than Permitted Equity Issuances made pursuant to
Section 8.05) that was Not Otherwise Applied, plus

(b) the amount of Net Cash Proceeds actually received by the Borrower from the
issuance after the Closing Date of Borrower Permitted Subordinated Debt that was
Not Otherwise Applied, plus

(c) an amount equal to any Returns actually received by the Borrower or any of
the Restricted Subsidiaries in cash or Cash Equivalents in respect of any
Investments (including, without limitation, Investments in Unrestricted
Subsidiaries except to the extent included in clause (d) below) made after the
Closing Date pursuant to Section 7.02(n), Section 7.02(o) or Section 7.02(v),
plus

 

22



--------------------------------------------------------------------------------

(d) without duplication, (i) in the case of the redesignation after the Closing
Date of an Unrestricted Subsidiary as a Restricted Subsidiary (which, for
purposes hereof, shall be deemed to include the merger, consolidation or similar
transaction of an Unrestricted Subsidiary into the Borrower or a Restricted
Subsidiary, so long as the Borrower or a Restricted Subsidiary is the surviving
entity, and the transfer of all or substantially all of the assets of an
Unrestricted Subsidiary to the Borrower or a Restricted Subsidiary), the fair
market value of the Investment in such Unrestricted Subsidiary, determined to be
such value at the time of such redesignation (or any such merger, consolidation,
transfer or other transaction less the amount of any consideration therefor paid
by the Borrower or a Restricted Subsidiary to any Person other than the Borrower
or a Restricted Subsidiary), provided that if such Unrestricted Subsidiary is a
Foreign Subsidiary at the time thereof, the amount to be included in this clause
(d)(i) shall not exceed amounts available for Investments in a Foreign
Subsidiary under Section 7.02(c)(iii)(A) (and after full utilization thereof,
under Section 7.02(n)) and availability under Section 7.02(c)(iii)(A) (and after
full utilization thereof, under Section 7.02(n)) shall be deemed utilized by the
amount included in this clause (d)(i), and (ii) the Equity Interests of any
Unrestricted Subsidiary or upon the Disposition thereof, the amount of Excluded
Net Cash Proceeds realized from such Disposition, plus

(e) if, as of the last day of the immediately preceding Test Period (after
giving Pro Forma Effect to the transaction with respect to which the Cumulative
Growth Amount is being calculated) the Total Leverage Ratio is 6.0:1 or less,
(i) 50% of Cumulative Consolidated Net Income at such time or (ii) in the case
Cumulative Consolidated Net Income at such time is a deficit, minus 100% of such
deficit (except for purposes of Section 7.02, the amount under this clause
(e)(ii) shall be deemed to be zero if Cumulative Consolidated Net Income at such
time is a deficit), minus

(f) the sum, without duplication, of (A) the aggregate amount of Investments
made after the Closing Date pursuant to Section 7.02(o), (B) the aggregate
amount of Restricted Payments made after the Closing Date pursuant to subclause
(B) of Section 7.06(h) and (C) the aggregate amount of prepayments, redemptions
or repurchases made since the Closing Date pursuant to Section 7.13(a)(iv)(B),
plus

(g) for the purposes of Section 7.02(o) only, an amount equal to 50% of any
Restricted Payment made pursuant to Section 7.06(h) with the proceeds of the
Term B-6 Loans.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally (including, in the case of Loan Parties incorporated or organized in
England or Wales, administration, administrative receivership, voluntary
arrangement and schemes of arrangement).

 

23



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per annum;
provided that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Revolving Credit Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one (1) Business Day of the date required to be funded by it hereunder, unless
the subject of a good faith dispute or subsequently cured, (b) has otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within one (1) Business Day of the
date when due, unless the subject of a good faith dispute or subsequently cured,
(c) has given notice to Administrative Agent or Borrower that it will not make,
or that it has disaffirmed or repudiated any obligation to make, any Revolving
Credit Loan or fund any participation in L/C Obligations or participation in
Swing Line Loans hereunder (unless such notice is given by all Lenders or such
notice is given in connection with a good faith dispute regarding such
obligation) and has not revoked such notice or reaffirmed its obligations to
make any Revolving Credit Loan and fund any participations in L/C Obligations
and participations in Swing Line Loans hereunder, or (d) has (i) become and
continues to be the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become and continues to be the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, or (ii) been
taken over by the FDIC or any other state or federal regulator or Governmental
Authority; provided that, a Lender shall not be a Defaulting Lender solely by
virtue of the investment or acquisition of any Equity Interest in such Lender or
a parent company thereof by any Governmental Authority or an instrumentality
thereof.

“Designated Amount” means: with respect to the Term B-2 Loans and, any Term B-4
Loans or Term B-5 Loans issued in exchange therefor, and the Term B-6 Loans,
determined based on the aggregate principal amount of all Term B-2 Loans, Term
B-4 Loans, Term B-5 Loans, Term B-6 Loans and any Extended Term Loans with
respect to the aforementioned Term Loans, (i) with respect to the Borrower and
each of the Subsidiary Borrowers (other than, $1,253,700,000, (ii) with respect
to West Notifications Group, Inc., a Delaware corporation (“WNG”), InterCall,
Inc., a Delaware corporation (“InterCall”), Intrado Inc., a Delaware corporation
(“Intrado”), TeleVox Software, Incorporated, a Delaware corporation (“TeleVox”),
West Interactive Corporation, a Delaware corporation (“West Interactive”), West
Business Services, LLC, a Delaware limited liability company (“WBS”) and West
Customer Management Group, LLC, a Delaware limited liability company (“WCMG”)),
$743,600,000, (ii) with respect to WNG, $21,000,000, (iii) with respect to
InterCall, $734,000,000,Inc., a Delaware corporation, $934,000,000, (iv) with
respect to Intrado Inc., a Delaware corporation, $439,000,000, (v) with respect
to TeleVox, $133,600,000,

 

24



--------------------------------------------------------------------------------

Software, Incorporated, a Delaware corporation, $153,600,000 and (vi) with
respect to West Interactive, $118,700,000, (vii) with respect to WBS,
$134,900,000 and (viii) with respect to WCMG, $125,200,000. Corporation, a
Delaware corporation, $118,700,000; provided, however, that the Borrower may, by
written notice to the Administrative Agent, modify the allocations of the
Designated Amount to reallocate the Designated Amount of any Subsidiary Borrower
to the Borrower or another Subsidiary Borrower if (x) no Event of Default has
occurred and is continuing and (y) such Subsidiary Borrower ceases to be a
Restricted Subsidiary as a result of a transaction or designation permitted by
this Agreement and is released from its obligations under the Guaranty in
accordance with the requirements of Section 9.11(c).

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 7.05(k) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer,
setting forth the basis of such valuation (which amount will be reduced by the
fair market value of the portion of the non-cash consideration converted to cash
within 180 days following the consummation of the applicable Disposition).

“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Sold Entity or
Business (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Sold Entity or Business and its Subsidiaries), all as determined on a
consolidated basis for such Sold Entity or Business.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided that
“Disposition” and “Dispose” shall not be deemed to include any issuance by the
Borrower of any of its Equity Interests to another Person.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (c) provides for
the scheduled payments of dividends in cash, or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the Latest Maturity Date of the Term Loans.

“Dollar” and “$” mean lawful money of the United States.

 

25



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“Effective Yield” means, as to any Term Loans of any Class, the effective yield
on such Term Loans as determined by the Administrative Agent and the Borrower,
taking into account the applicable interest rate margins, any interest rate
floors or similar devices and all fees, including upfront or similar fees or
original issue discount (amortized over the shorter of (x) the life of such Term
Loans and (y) four years following the date of incurrence thereof) payable
generally to Lenders making such Term Loans, but excluding any arrangement,
structuring or other fees payable in connection therewith that are not generally
shared with the relevant Lenders and customary consent fees paid generally to
consenting Lenders. All such determinations made by the Administrative Agent and
the Borrower shall, absent manifest error, be final, conclusive and binding on
the Borrower and the Subsidiary Borrowers and the Lenders and the Administrative
Agent and the Borrower shall have no liability to any Person with respect to
such determination absent gross negligence or willful misconduct.

“Electing Lender” has the meaning specified in Section 2.17(f)(i).

“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b).

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution, the protection of the environment, natural
resources, or, to the extent relating to exposure to Hazardous Materials, human
health or to the release of any materials into the environment, including those
related to Hazardous Materials, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

26



--------------------------------------------------------------------------------

“Equity Contribution” means the contribution by the Equity Investors (and
certain co-investors) of an aggregate amount of cash of not less than
$725,750,000 to Omaha.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“Equity Investors” means the Sponsors and the Management Stockholders.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party within the meaning of Section 414 of
the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate.

“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan:

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the Telerate Service (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Interest Period, or, if different, the date on which
quotations would customarily be provided by leading banks in the London
Interbank Market for deposits of amounts in the relevant currency for delivery
on the first day of such Interest Period, or

 

27



--------------------------------------------------------------------------------

(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate determined by the Administrative Agent to be the offered
rate on such other page or other service that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of such Interest Period, or, if
different, the date on which quotations would customarily be provided by leading
banks in the London Interbank Market for deposits of amounts in the relevant
currency for delivery on the first day of such Interest Period, or

(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate on such other comparable publicly available service
for displaying eurocurrency rates as may be selected by the Administrative Agent
for deposits in Dollars (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period, determined as of approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of such
Interest Period, or, if different, the date on which quotations would
customarily be provided by leading banks in the London Interbank Market for
deposits of amounts in the relevant currency for delivery on the first day of
such Interest Period, or

(d) in the case of Term B-4 Loans, Term B-5 Loans and Term B-6 Loans only, if
higher than the rate per annum determined in accordance with preceding clauses
(a) through (c), a rate per annum equal to 1.25%.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) the consolidated net income (loss) of the Borrower and the Restricted
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP, excluding, without duplication, (A) extraordinary items for such
period, (B) the cumulative effect of a change in accounting principles during
such period to the extent included in consolidated net income (loss), (C) the
net income for such period of any Person that is not a Subsidiary, or that is an
Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, or that is otherwise attributable to investments in joint ventures
recorded using the equity method of accounting (provided that the amount of any
dividends or distributions or other payments that are paid in cash (or to the
extent of property and assets converted into cash) to the Borrower or a
Restricted Subsidiary

 

28



--------------------------------------------------------------------------------

in respect of such period shall not be so excluded), (D) any after-tax effect of
income (loss) from the early extinguishment of Indebtedness or Hedging
Obligations or other derivative instruments, (E) non-cash income or charges
resulting from mark-to-market accounting under Financial Accounting Standard
No. 52 relating to Indebtedness denominated in foreign currencies, and (F) any
unrealized net gains and losses resulting from hedging obligations and the
application of Statement of Financial Accounting Standards No. 133,

(ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such consolidated net income (loss),

(iii) decreases in Consolidated Working Capital and long-term account
receivables for such period (other than any such decreases arising from
acquisitions by the Borrower and the Restricted Subsidiaries completed during
such period), and

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such consolidated net income (loss); over

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits and cash charges
included in arriving at consolidated net income (loss) of the Borrower and the
Restricted Subsidiaries in clause (a)(i) above,

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures made in cash or accrued
during such period pursuant to Section 7.15, except to the extent that such
Capital Expenditures were financed with the proceeds of Indebtedness of the
Borrower or the Restricted Subsidiaries,

(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and the Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capitalized Leases and (B) the amount of any mandatory
prepayment of Term Loans pursuant to Section 2.05(b)(ii) to the extent required
due to a Disposition that resulted in an increase to consolidated net income
(loss) and not in excess of the amount of such increase but excluding (X) all
other prepayments of Term Loans and (Y) all prepayments of Revolving Credit
Loans and Swing Line Loans) made during such period (other than in respect of
any revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder), except to the extent financed with the
proceeds of other Indebtedness of the Borrower or the Restricted Subsidiaries,

 

29



--------------------------------------------------------------------------------

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such consolidated net income (loss),

(v) increases in Consolidated Working Capital and long-term account receivables
for such period (other than any such increases arising from acquisitions by the
Borrower and the Restricted Subsidiaries during such period),

(vi) cash payments by the Borrower and the Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and the Restricted
Subsidiaries other than Indebtedness,

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Investments and acquisitions made during such
period pursuant to Section 7.02 (other than Section 7.02(a)) to the extent that
such Investments and acquisitions were financed with internally generated cash
flow of the Borrower and the Restricted Subsidiaries,

(viii) the amount of Restricted Payments paid during such period pursuant to
Section 7.06(f), (g), (h), (i), (k) and (l) to the extent such Restricted
Payments were financed with internally generated cash flow of the Borrower and
the Restricted Subsidiaries,

(ix) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate amount of expenditures actually made by the Borrower and
the Restricted Subsidiaries in cash during such period (including expenditures
for the payment of financing fees) to the extent that such expenditures are not
expensed during such period,

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Borrower and the Restricted Subsidiaries during such period
that are required to be made in connection with any prepayment of Indebtedness,

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of the Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Permitted Acquisitions or Capital Expenditures to be consummated or made
during the period of four consecutive fiscal quarters of the Borrower following
the end of such period, provided that to the extent the aggregate amount of
internally generated cash actually utilized to finance such Permitted
Acquisitions during such period of four consecutive fiscal quarters is less than
the Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters,

 

30



--------------------------------------------------------------------------------

(xii) the amount of cash taxes paid in such period to the extent they exceed the
amount of tax expense deducted in determining consolidated net income (loss) for
such period,

(xiii) proceeds received by the Borrower and the Restricted Subsidiaries from
insurance claims with respect to casualty events or business interruption which
reimburse prior business expenses to the extent such expenses were added to
consolidated net income (loss) for such period,

(xiv) cash indemnity payments received pursuant to indemnification provisions in
any agreement in connection with the Merger, any Permitted Acquisition or any
other Investment permitted hereunder (or in any similar agreement related to any
other acquisition consummated prior to the Closing Date, including the
acquisitions of Intrado Inc. and Raindance Communications, Inc.),

(xv) cash expenses incurred in connection with deferred compensation
arrangements in connection with the Transactions,

(xvi) cash expenditures made in respect of Swap Contracts to the extent not
reflected in the computation of consolidated net income (loss) for such period,
and

(xvii) to the extent included in consolidated net income (loss) for such period,
the Net Cash Proceeds of any Permitted Equity Issuances made pursuant to
Section 8.05.

“Exchange Act” means the Securities Exchange Act of 1934.

“Exchange Rate” means on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Reuters World
Currency Page for such currency; in the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower, or, in the
absence of such agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about 10:00 a.m. (New York City time) on such date
for the purchase of Dollars for delivery two Business Days later.

“Excluded Net Cash Proceeds” means Net Cash Proceeds (determined without regard
to the proviso at the end of paragraph (a) of the definition thereof) from any
Disposition or Casualty Event in respect of, or by, (a) any Foreign Subsidiary
(other than any Foreign Subsidiary to the extent that (i) such Foreign
Subsidiary would at such time be permitted to distribute such Net Cash Proceeds
to the Borrower or a Domestic Restricted Subsidiary in accordance with
applicable laws, including regulatory and capital requirements, and (ii) no
material adverse tax consequence

 

31



--------------------------------------------------------------------------------

would arise therefrom), (b) any Subsidiary which is not a wholly owned
Subsidiary, to the extent such Net Cash Proceeds are used to assure compliance
with regulatory capital requirements applicable to such Subsidiary, cannot be
distributed to any Loan Party without adverse tax consequences or are otherwise
distributed to shareholders of such Subsidiary who are not Loan Parties,
(c) Equity Interests of any Unrestricted Subsidiary and (d) property and assets
contributed to the Borrower other than by a Subsidiary of the Borrower.

“Excluded Receivables Management Subsidiary” means any Receivables Management
Subsidiary that (a) is an obligor under any Receivables Management Financing or
(b) pursuant to the terms of any Receivables Management Financing, any service
agreement (or similar arrangement) required by or entered into in connection
with such Receivables Management Financing or any credit support provided by it
in favor of any financier of such Receivables Management Financing, (i) is not
permitted to be a Guarantor or (ii) the creation of a Lien on the Equity
Interests of such Receivables Management Subsidiary is not permitted or would
(including upon foreclosure thereof) result in a change of control (or similar
event), default, termination, payment, purchase or repurchase obligation.
Schedule 1.01F lists the Excluded Receivables Management Subsidiaries as of the
Closing Date.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
Subsidiary, (b) any Receivables Subsidiary, (c) any Excluded Receivables
Management Subsidiary, (d) each Subsidiary listed on Schedule 1.01C hereto,
(e) any Subsidiary that is prohibited by applicable Law from guaranteeing the
Obligations, (f) any Domestic Subsidiary that is a Subsidiary of a Foreign
Subsidiary, (g) any Restricted Subsidiary acquired pursuant to a Permitted
Acquisition financed with secured Indebtedness incurred pursuant to
Section 7.03(g) and each Restricted Subsidiary thereof that guarantees such
Indebtedness; provided that each such Restricted Subsidiary shall cease to be an
Excluded Subsidiary under this clause (g) if such secured Indebtedness is repaid
or becomes unsecured or if such Restricted Subsidiary ceases to guarantee such
secured Indebtedness, as applicable, (h) any Immaterial Subsidiary and (i) any
other Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed in writing by notice to the Borrower), the cost
or other consequences (including any adverse tax consequences) of providing a
Senior Guarantee shall be excessive in view of the benefits to be obtained by
the Lenders therefrom.

“Existing Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of November 15, 2004, among West, the Subsidiaries of West from time to
time party thereto as guarantors, the lenders party thereto and Wachovia Bank,
National Association, as Administrative Agent.

“Existing Letters of Credit” means the letters of credit outstanding on the
Closing Date and set forth on Schedule 1.01D.

“Extended Maturity Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Extended Maturity Revolving Credit Loans of the same Type and, in
the case of Eurocurrency Rate Loans, having the same Interest Period made by
each of the Extended Maturity Revolving Credit Lenders pursuant to
Section 2.01(b).

 

32



--------------------------------------------------------------------------------

“Extended Maturity Revolving Credit Commitment” means, as to each Extended
Maturity Revolving Credit Lender, its obligation to (a) make Extended Maturity
Revolving Credit Loans to the Borrower pursuant to Section 2.01(b), (b) purchase
participations in L/C Obligations and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 under
the caption “Extended Maturity Revolving Credit Commitment” or in the Assignment
and Assumption or Incremental Amendment, as applicable, pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement, including pursuant to a
Revolving Commitment Increase.

“Extended Maturity Revolving Credit Exposure” means, as to each Extended
Maturity Revolving Credit Lender, the sum of the outstanding principal amount of
such Extended Maturity Revolving Credit Lender’s Extended Maturity Revolving
Credit Loans and its Pro Rata Share of the L/C Obligations and the Swing Line
Obligations at such time.

“Extended Maturity Revolving Credit Facility” means, at any time, the aggregate
amount of the Extended Maturity Revolving Credit Lenders’ Extended Maturity
Revolving Credit Commitments at such time.

“Extended Maturity Revolving Credit Lender” means, at any time, any Lender that
has an Extended Maturity Revolving Credit Commitment at such time.

“Extended Maturity Revolving Credit Loans” has the meaning specified in
Section 2.01(b).

“Extended Revolving Credit Commitment” has the meaning set forth in
Section 2.17(b).

“Extended Term Loan” has the meaning set forth in Section 2.17(b).

“Extending Lender” has the meaning set forth in Section 2.17(a).

“Extension” has the meaning set forth in Section 2.17(a).

“Extension Amendment” has the meaning set forth in Section 2.17(a).

“Facility” means the the Term B-2 Loans, the Term B-4 Loans, the Term B-5 Loans,
the Term B-6 Loans, any Extended Term Loans, the Original Maturity Revolving
Credit Facility, the Extended Maturity Revolving Credit Facility, the Swing Line
Sublimit or the Letter of Credit Sublimit, as the context may require.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no

 

33



--------------------------------------------------------------------------------

such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average of the quotations (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it on
such day on such transactions as determined by the Administrative Agent.

“First Amendment” means Amendment No. 1 to this Agreement, dated as of
August 15, 2012, among the Borrower, the Subsidiary Borrowers, the Lenders party
thereto and the Administrative Agent.

“First Amendment Effective Date” has the meaning specified in the First
Amendment. For avoidance of doubt, the Administrative Agent notified the parties
to this Agreement that the First Amendment Effective Date occurred as of
August 15, 2012.

“Foreign Exchange Component” means, with reference to any Swap Contract relating
to Indebtedness, the cumulative change in fair value of such Swap Contract
resulting exclusively from changes in spot exchange rates.

“Foreign Lender” has the meaning specified in Section 10.15(a)(i).

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrower which (a) is not a Domestic Subsidiary or (b) is set forth on Schedule
1.01E.

“Foreign Subsidiary Available Investment Basket” means the following amounts, to
the extent not previously utilized: (a) $100,000,000 (net of any Returns in
respect of any Investment made in reliance on this clause (a)), (b) for the
purposes of Section 7.02(i) only, the net cash proceeds of any Indebtedness
incurred pursuant to Section 7.03(g)(ii), and (c) the amounts referred to in
Sections 7.02(n), 7.02(o) and 7.02(v) (and to the extent any of Sections
7.02(n), 7.02(o) and 7.02(v) is relied upon for purposes of this definition, a
corresponding amount under such Section shall be deemed to have been utilized).

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

“Further Election” has the meaning specified in Section 2.17(f)(i).

 

34



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(h).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or monetary other obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or monetary other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

 

35



--------------------------------------------------------------------------------

“Guarantors” has the meaning set forth in the definition of “Collateral and
Guarantee Requirement.”

“Guaranty” means, collectively, (a) the Guarantee Agreement made by the
Guarantors in favor of the Administrative Agent on behalf of the Secured
Parties, substantially in the form of Exhibit F and (b) each other guaranty and
guaranty supplement delivered pursuant to Section 6.11.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means Wells Fargo, any Lender or L/C Issuer, an Affiliate of Wells
Fargo or any Lender or L/C Issuer, or any Person that was a Lender, L/C Issuer
or Affiliate thereof at the time it entered into a Secured Hedge Agreement, with
respect to any Secured Hedge Agreement entered into prior to, on or after the
date of this Agreement.

“Holdings” means any Person that becomes the direct parent company of the
Borrower owning directly, of record and beneficially, 100% of the outstanding
Equity Interests of the Borrower, in which the Permitted Holders at such time
shall have acquired, directly or indirectly, Equity Interests; provided,
however, that upon the occurrence of a Holdings Election Event, Holdings shall
comply with and shall be subject to (i) the mandatory prepayment provisions set
forth in Section 2.05(b), (ii) the representations and warranties set forth in
Article V, (iii) the covenants set forth in Articles VI and VII (and any
Collateral Documents to which it becomes a party pursuant to the terms thereof),
(iv) the provisions of Article VIII, and (v) in the case of clauses (i), (ii),
(iii) and (iv), all related definitions.

“Holdings Election Event” means the occurrence of both of the following: (a) the
Borrower shall become the Subsidiary of Holdings and (b) the Borrower shall make
a Restricted Payments Interest Expense Election.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Immaterial Subsidiary” means any Subsidiary designated in writing by the
Borrower to the Administrative Agent as an Immaterial Subsidiary that does not,
as of the last day of the most recently completed fiscal quarter of the
Borrower, have assets with a value in excess of 3.0% of the consolidated total
assets of the Borrower and its Subsidiaries and did not, as of the four-quarter
period ending on the last day of such fiscal quarter, have revenues exceeding
3.0% of the consolidated revenues of the Borrower and its Subsidiaries; provided
that if (a) such Subsidiary shall have been designated in writing by the
Borrower to the Administrative Agent as an Immaterial Subsidiary, and (b) if
(i) the aggregate assets then owned by all Subsidiaries of the Borrower that
would otherwise constitute Immaterial Subsidiaries shall have a value in excess
of 5.0% of the consolidated total assets of the Borrower and its Subsidiaries as
of the last day of such fiscal quarter or (ii) the combined revenues of all
Subsidiaries of the Borrower that would

 

36



--------------------------------------------------------------------------------

otherwise constitute Immaterial Subsidiaries shall exceed 5.0% of the
consolidated revenues of the Borrower and its Subsidiaries for such four-quarter
period, the Borrower shall redesignate one or more of such Subsidiaries to not
be Immaterial Subsidiaries within ten (10) Business Days after delivery of the
Compliance Certificate for such fiscal quarter such that only those such
Subsidiaries as shall then have aggregate assets of less than 5.0% of the
consolidated total assets of the Borrower and its Subsidiaries and combined
revenues of less than 5.0% of the consolidated revenues of the Borrower and its
Subsidiaries shall constitute Immaterial Subsidiaries.

“Incremental Amendment” has the meaning set forth in Section 2.14(c).

“Incremental Facility Closing Date” has the meaning set forth in
Section 2.14(c).

“Incremental Term Loans” has the meaning set forth in Section 2.14(a).; provided
that the Term B-6 Loans shall be deemed to be Incremental Term Loans for
purposes of the last sentence in Section 2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with
GAAP);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;
and

(h) all Guarantees of such Person in respect of any of the foregoing.

 

37



--------------------------------------------------------------------------------

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt and
(B) in the case of the Borrower and its Subsidiaries, exclude all intercompany
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary of business consistent with past
practice. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. The
amount of Indebtedness of any Person for purposes of clause (e) shall be deemed
to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith.

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnitees” has the meaning set forth in Section 10.05.

“Information” has the meaning specified in Section 10.08.

“Initial L/C Issuer” means Deutsche Bank Trust Company Americas, in its capacity
as an issuer of Letters of Credit hereunder.

“Initial New Revolving Commitment” has the meaning set forth in
Section 2.17(f)(iii).

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement, substantially in the form attached as Exhibit I.

“Interest Coverage Ratio” means, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis, as of the end of any fiscal quarter of the
Borrower for the Test Period ending on such date, the ratio of (a) Consolidated
EBITDA to (b) Consolidated Interest Expense.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, or to the extent agreed to by, or available to, each
Lender of such Eurocurrency Rate Loan, nine or twelve months thereafter, as
selected by the Borrower in its Committed Loan Notice; provided that:

 

38



--------------------------------------------------------------------------------

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities or receivables of
another Person, (b) a loan, advance or capital contribution to, Guarantee or
assumption of Indebtedness of, or purchase or other acquisition of any other
debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person (excluding, in the
case of the Borrower and its Restricted Subsidiaries, intercompany loans,
advances, or Indebtedness having a term not exceeding 364 days (inclusive of any
roll-over or extensions of terms) and made in the ordinary course of business
consistent with past practice) or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

“IP Collateral” means all “Intellectual Property Collateral” referred to in the
Collateral Documents and all of the other IP Rights that are or are required by
the terms hereof or of the Collateral Documents to be subject to Liens in favor
of the Administrative Agent for the benefit of the Secured Parties.

“IP Rights” has the meaning set forth in Section 5.15.

“IRS” means the United States Internal Revenue Service.

“Judgment Currency” has the meaning specified in Section 10.19.

“Junior Financing” has the meaning specified in Section 7.13.

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

 

39



--------------------------------------------------------------------------------

“Junior Priority Intercreditor Agreement” means a customary intercreditor,
collateral trust or other similar agreement entered into in connection with the
issuance of any Additional Senior Secured Notes secured by Liens ranking junior
to the Liens securing the Obligations, that provides, for terms substantially
similar to those set forth on Exhibit M to this Agreement, with such changes (so
long as such changes, taken as a whole, are not materially adverse to the
Lenders), if any, as may be reasonably satisfactory to the Administrative Agent.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Extended Term Loan, any Extended Revolving Credit
Commitment, any commitment in respect of any Extended Term Loan or any
Incremental Term Loan, in each case as extended in accordance with this
Agreement from time to time.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means the Initial L/C Issuer and any other Lender that becomes an
L/C Issuer in accordance with Section 2.03(k) or 10.07(j), in each case, in its
capacity as an issuer of Letters of Credit (including Existing Letters of
Credit) hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

“Lender Addendum” means, with respect to any applicable Lender, (i) a Lender
Addendum, substantially in the form of Exhibit K, executed and delivered by such
Lender on the

 

40



--------------------------------------------------------------------------------

Closing Date as provided in Section 10.23, (ii) a Lender Addendum, substantially
in the form of Annex D to Amendment No. 1, executed and delivered by such Lender
on the Amendment No. 1 Effective Date as provided in Amendment No. 1, (iii) a
Lender Addendum, substantially in the form of Annex B to Amendment No. 2,
executed and delivered by such Lender on the Amendment No. 2 Effective Date as
provided in Amendment No. 2 or2, (iv) a Lender Addendum, substantially in the
form of Annex A to Amendment No. 5, executed and delivered by such Lender on the
Amendment No. 5 Effective Date as provided in Amendment No. 5.5 or (v) a Lender
Addendum, substantially in the form of Annex C to the First Amendment, executed
and delivered by such Lender on the First Amendment Effective Date as provided
in the First Amendment.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Contingent Maturity Date or, if the Contingent Maturity
Date does not apply, the scheduled Maturity Date for the Extended Maturity
Revolving Credit Facility (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $30,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments. The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Facility.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Restatement Agreement, (iv) the Guaranty, (v) the Collateral Documents
and (vi) each Letter of Credit Application.

“Loan Parties” means, collectively, the Borrower, each Subsidiary Borrower and
each Guarantor.

 

41



--------------------------------------------------------------------------------

“Management Stockholders” means the members of management of the Borrower or its
Subsidiaries who are investors in the Borrower or any direct or indirect parent
thereof.

“Mandatory Prepayment Amount” has the meaning specified in Section 2.05(b)(vii).

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Borrower and its Subsidiaries, taken as a whole, (b) a material adverse
effect on the ability of the Borrower or the Loan Parties (taken as a whole) to
perform their respective payment obligations under any Loan Document to which
the Borrower or any of the Loan Parties is a party or (c) a material adverse
effect on the rights and remedies of the Lenders under any Loan Document.

“Material Real Property” means any real property owned by any Loan Party with a
book value in excess of $3,000,000.

“Maturity Date” means (a) with respect to the Original Maturity Revolving Credit
Facility, October 24, 2012, (b) with respect to the Term B-2 Loans, October 24,
2013, (c) with respect to the Extended Maturity Revolving Credit Facility,
January 15, 2016 and2016, (d) with respect to the Term B-4 Loans and Term B-5
Loans, July 15, 2016, provided, however, that in the case of clauses (c) and
(d), the Maturity Dates with respect to the Extended Maturity Revolving Credit
Facility, Term B-4 Loans and Term B-5 Loans shall automatically become July 15,
2014 (the “Contingent Maturity Date”) if, (i) as of such date, more than $50.0
million in aggregate principal amount of the Senior Notes remains outstanding
and (ii) the Senior Secured Leverage Ratio (provided that for the purpose of
calculating the Senior Secured Leverage Ratio, Consolidated Senior Secured Debt
shall be calculated net of unrestricted cash and cash equivalentsCash
Equivalents as contemplated by clause (b) of the first sentence of the
definition of “Consolidated Total Debt,” without duplication of any amounts
already deducted in arriving at such Consolidated Senior Secured Debt) as of the
last day of the most recent Test Period for which financial statements have been
delivered under Section 6.01(a) or (b), as applicable, is greater than 2.8 to
1.0.1.0 and (e) with respect to the Term B-6 Loans, June 30, 2018.

“Maximum Rate” has the meaning specified in Section 10.10.

“Merger” means the between Omaha Acquisition Corp., a Delaware corporation, with
and into West with West being the surviving corporation.

“Merger Agreement” means the Agreement and Plan of Merger, dated as of May 31,
2006, between Omaha and West.

“Merger Consideration” means the total funds required to consummate the Merger.

 

42



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means, collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the
Administrative Agent on behalf of the Lenders, substantially in the form of
Exhibit L (with such changes as may be customary to account for local law
matters), and any other mortgages executed and delivered pursuant to
Section 6.11.

“Mortgage Policies” has the meaning specified in Section 6.13(b)(ii).

“Mortgaged Properties” has the meaning specified in paragraph (g) of the
definition of Collateral and Guarantee Requirement.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a) with respect to the Disposition of any asset by the Borrower or any
Restricted Subsidiary or any Casualty Event, the excess, if any, of (i) the sum
of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the Borrower or any
Restricted Subsidiary) over (ii) the sum of (A) the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness that is secured
by the asset subject to such Disposition or Casualty Event and that is required
to be repaid (and is timely repaid) in connection with such Disposition or
Casualty Event (other than Indebtedness under the Loan Documents), (B) the
out-of-pocket expenses (including attorneys’ fees, investment banking fees,
survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, other customary
expenses and brokerage, consultant and other customary fees) actually incurred
by the Borrower or such Restricted Subsidiary in connection with such
Disposition or Casualty Event, (C) taxes paid or reasonably estimated to be
actually payable in connection therewith, and (D) any reserve for adjustment in
respect of (x) the sale price of such asset or assets established in accordance
with GAAP and (y) any liabilities associated with such asset or assets and
retained by the Borrower or any Restricted Subsidiary after such sale or other
disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction, it being
understood that “Net Cash Proceeds” shall include any cash or Cash Equivalents
(i) received upon the Disposition of any non-cash consideration received by the
Borrower or any Restricted Subsidiary in any such Disposition and (ii) upon the
reversal (without the

 

43



--------------------------------------------------------------------------------

satisfaction of any applicable liabilities in cash in a corresponding amount) of
any reserve described in clause (D) of the preceding sentence or, if such
liabilities have not been satisfied in cash and such reserve is not reversed
within three hundred and sixty-five (365) days after such Disposition or
Casualty Event, the amount of such reserve; provided that (x) no net cash
proceeds calculated in accordance with the foregoing realized in a single
transaction or series of related transactions shall constitute Net Cash Proceeds
unless such net cash proceeds shall exceed $10,000,000 and (y) no such net cash
proceeds shall constitute Net Cash Proceeds under this clause (a) in any fiscal
year until the aggregate amount of all such net cash proceeds in such fiscal
year shall exceed $20,000,000 (and thereafter only net cash proceeds in excess
of such amount shall constitute Net Cash Proceeds under this clause (a)); and

(b) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any Restricted Subsidiary and, solely for purposes of the definition
of Cumulative Growth Amount, the issuance (or sale) of Equity Interests of the
Borrower, the excess, if any, of (i) the sum of the cash received in connection
with such incurrence or issuance over (ii) the investment banking fees,
underwriting discounts, commissions, costs and other out-of-pocket expenses and
other customary expenses, incurred by the Borrower or such Restricted Subsidiary
in connection with such incurrence or issuance.

“New Notes” means the Senior Notes and the Senior Subordinated Notes.

“New Notes Documentation” means the New Notes, and all documents executed and
delivered with respect to the New Notes, including the Senior Notes Indenture
and the Senior Subordinated Notes Indenture.

“New Revolving Amount” has the meaning specified in Section 2.17(f)(i).

“New Revolving Commitment Lenders” has the meaning specified in
Section 2.17(f)(i).

“New Revolving Credit Commitment” has the meaning specified in
Section 2.17(f)(i).

“New Senior Notes” has the meaning specified in Section VI(h) of the Restatement
Agreement.

“Non-Cash Charges” has the meaning set forth in the definition of the term
“Consolidated EBITDA.”

“Non-Consenting Lenders” has the meaning specified in Section 3.07(d).

“Non-Electing Lender” has the meaning specified in Section 2.17(f)(i).

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

 

44



--------------------------------------------------------------------------------

“Notice of Intent to Cure” has the meaning specified in Section 6.02(b).

“Not Otherwise Applied” means, with reference to any amount of Net Cash Proceeds
of any transaction or event, that such amount (a) was not required to be applied
to prepay the Loans pursuant to Section 2.05(b), and (b) was not previously
applied in determining the permissibility of a transaction under the Loan
Documents where such permissibility was (or may have been) contingent on receipt
of such amount or utilization of such amount for a specified purpose. The
Borrower shall promptly notify the Administrative Agent of any application of
such amount as contemplated by (b) above.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Subsidiaries arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or Subsidiary of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding, (y) obligations of any
Loan Party and its Subsidiaries arising under any Secured Hedge Agreement and
(z) Cash Management Obligations. Without limiting the generality of the
foregoing, the Obligations of the Loan Parties under the Loan Documents (and of
their Subsidiaries to the extent they have obligations under the Loan Documents)
include (a) the obligation (including guarantee obligations) to pay principal,
interest, Letter of Credit commissions, reimbursement obligations, charges,
expenses, fees, Attorney Costs, indemnities and other amounts payable by any
Loan Party or its Subsidiaries under any Loan Document and (b) the obligation of
any Loan Party or any of its Subsidiaries to reimburse any amount in respect of
any of the foregoing that any Lender, in its sole discretion, may elect to pay
or advance on behalf of such Loan Party or such Subsidiary.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Credit Agreement” has the meaning specified in the introductory
paragraph to this Agreement.

“Original Maturity Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Original Maturity Revolving Credit Loans of the same Type and, in
the case of Eurocurrency Rate Loans, having the same Interest Period made by
each of the Original Maturity Revolving Credit Lenders pursuant to
Section 2.01(b).

 

45



--------------------------------------------------------------------------------

“Original Maturity Revolving Credit Commitment” means, as to each Original
Maturity Revolving Credit Lender, its obligation to (a) make Original Maturity
Revolving Credit Loans to the Borrower pursuant to Section 2.01(b), (b) purchase
participations in L/C Obligations and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 under
the caption “Original Maturity Revolving Credit Commitment” or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement, including pursuant to a Revolving Commitment Increase.

“Original Maturity Revolving Credit Exposure” means, as to each Original
Maturity Revolving Credit Lender, the sum of the outstanding principal amount of
such Original Maturity Revolving Credit Lender’s Original Maturity Revolving
Credit Loans and its Pro Rata Share of the L/C Obligations and the Swing Line
Obligations at such time.

“Original Maturity Revolving Credit Facility” means, at any time, the aggregate
amount of the Original Maturity Revolving Credit Lenders’ Original Maturity
Revolving Credit Commitments at such time.

“Original Maturity Revolving Credit Lender” means, at any time, any Lender that
has an Original Maturity Revolving Credit Commitment at such time.

“Original Maturity Revolving Credit Loans” has the meaning specified in
Section 2.01(b).

“Other Taxes” has the meaning specified in Section 3.01(b).

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the principal amount thereof then
outstanding after giving effect to any borrowings and prepayments or repayments
of Term Loans, Revolving Credit Loans (including any refinancing of outstanding
unpaid drawings under Letters of Credit or L/C Credit Extensions as a Revolving
Credit Borrowing) and Swing Line Loans, as the case may be, occurring on such
date; and (b) with respect to any L/C Obligations on any date, the amount
thereof on such date after giving effect to any L/C Credit Extension occurring
on such date and any other changes thereto as of such date, including as a
result of any reimbursements of outstanding unpaid drawings under any Letters of
Credit (including any refinancing of outstanding unpaid drawings under Letters
of Credit or L/C Credit Extensions as a Revolving Credit Borrowing) or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.

“Pari Passu Intercreditor Agreement” means an intercreditor, collateral trust or
other similar agreement, substantially in the form of Exhibit N, entered into in
connection with the issuance of any Additional Senior Secured Notes secured by
Liens ranking pari passu to the Liens

 

46



--------------------------------------------------------------------------------

securing the Obligations, appropriately modified to reflect the terms of the
applicable issue of Additional Senior Secured Notes and with such other changes
(so long as such changes, taken as a whole, are not materially adverse to the
Lenders), if any, as may be reasonably satisfactory to the Administrative Agent.

“Participant” has the meaning specified in Section 10.07(e).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has any
obligations or liabilities contingent or otherwise.

“Permitted Acquisition” means any Permitted Basket Acquisition and the purchase
or other acquisition of property and assets or businesses of any Person or of
assets constituting a business unit, a line of business or division of such
Person, or Equity Interests in a Person that, upon the consummation thereof,
will be a wholly owned Restricted Subsidiary of the Borrower (including as a
result of a merger or consolidation) made under Section 7.02(n), (o) or (v).

“Permitted Basket Acquisition” has the meaning specified in Section 7.02(i).

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of the Borrower to the extent permitted hereunder.

“Permitted Holders” means Gary L. West and Mary E. West (together with their
respective heirs and any trust established for their benefit or for the benefit
of such heirs) and the Equity Investors other than the Management Stockholders
to the extent that the amount of the outstanding voting stock of the Borrower
owned beneficially or of record by such Management Stockholders in the aggregate
at any time exceeds ten percent (10%) of the total amount of the outstanding
voting stock of the Borrower at such time.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to unpaid accrued interest
(including interest paid-in-kind) together with accrued but unpaid interest and
premium, penalties and similar amounts thereon plus other amounts paid
(including any tender premium and similar amounts), and fees and expenses
reasonably incurred (including commitment, underwriting and all other financing
fees), in connection with such modification, refinancing, refunding, renewal,
replacement or extension and by an amount equal to any existing commitments
unutilized thereunder, (b) other than with respect to a Permitted Refinancing in
respect of Indebtedness

 

47



--------------------------------------------------------------------------------

permitted pursuant to Section 7.03(e), such modification, refinancing,
refunding, renewal, replacement or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, (c) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), at the time thereof, no
Event of Default shall have occurred and be continuing, and (d) if such
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
is Indebtedness permitted pursuant to Section 7.03(b), 7.03(h) (solely in
respect of Specified Junior Financing) or 7.03(v), (i) to the extent such
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
is subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal, replacement or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended, and (ii) such
modification, refinancing, refunding, renewal, replacement or extension is
incurred by one or more Persons who are the obligors of the Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended.

“Permitted Unsecured Indebtedness” means any Indebtedness of the Borrower and/or
any other Loan Parties that (a) is unsecured, (b) has terms and conditions
(including as to covenants) customary for senior notes issued under Rule 144A of
the Securities Act, (c) is not scheduled to mature prior to the date that is
ninety-one (91) days after the latest Maturity Date in effect at the time of
incurrence (the “Latest Maturity Date”), (d) has no scheduled amortization or
scheduled payments of principal (other than customary offers to purchase) prior
to the Latest Maturity Date, (e) has covenant, default and remedy provisions no
more expansive in scope, or mandatory prepayment, repurchase or redemption
provisions no more expansive in scope, taken as a whole, than those set forth in
the indenture governing the New Senior Notes (other than, if such unsecured
Indebtedness is subordinated, as would customarily be contained in senior
subordinated debt securities), (f) immediately prior to and immediately after
the incurrence of such Indebtedness, no Default or Event of Default shall exist;
and (g) the Borrower shall be in compliance with each of the covenants set forth
in Section 7.11 after giving Pro Forma Effect to the incurrence of such
Indebtedness and the application of proceeds thereof as of the last day of the
most recent Test Period.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Loan Party or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.

“Pledged Debt” has the meaning specified in the Security Agreement.

“Pledged Equity” has the meaning specified in the Security Agreement.

“Post-Acquisition Period” means, with respect to any Permitted Acquisition, the
period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the sixth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition is consummated.

 

48



--------------------------------------------------------------------------------

“Post Effectiveness” has the meaning specified in Section 2.17(f)(ii).

“Pre-Effectiveness” has the meaning specified in Section 2.17(f)(ii).

“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution, or winding up.

“Prepayment Date” has the meaning specified in Section 2.05(b)(vii).

“Prepayment Option Notice” has the meaning specified in Section 2.05(b)(vii).

“Prime Rate” means the prime lending rate as set forth on the British Banking
Association Telerate Page 5 (or such other comparable page as may, in the
opinion of the Administrative Agent, replace such page for the purpose of
displaying such rate), as in effect from time to time. Any change in the Base
Rate due to a change in the Prime Rate actually available or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively. The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually available.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or the
Consolidated EBITDA of the Borrower, the pro forma increase or decrease in such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, projected by
the Borrower in good faith as a result of (a) actions taken during such
Post-Acquisition Period for the purposes of realizing reasonably identifiable
and factually supportable cost savings or (b) any additional costs incurred
during such Post-Acquisition Period, in each case in connection with the
combination of the operations of such Acquired Entity or Business with the
operations of the Borrower and the Restricted Subsidiaries; provided that, so
long as such actions are taken during such Post-Acquisition Period or such costs
are incurred during such Post-Acquisition Period, as applicable, the cost
savings related to such actions or such additional costs, as applicable, it may
be reasonably assumed, for purposes of projecting such pro forma increase or
decrease to such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, that such cost savings will be realizable during the entirety of such Test
Period, or such additional costs, as applicable, will be incurred during the
entirety of such Test Period; provided further that any such pro forma increase
or decrease to such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, shall be without duplication for cost savings or additional costs already
included in such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, for such Test Period.

“Pro Forma Balance Sheet” has the meaning set forth in Section 5.05(a)(ii).

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test or covenant hereunder, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the

 

49



--------------------------------------------------------------------------------

following transactions in connection therewith shall be deemed to have occurred
as of the first day of the applicable period of measurement in such test or
covenant: (a) income statement items (whether positive or negative) attributable
to the property or Person subject to such Specified Transaction, (i) in the case
of a Disposition of all or substantially all Equity Interests in any Subsidiary
of the Borrower or any division, product line, or facility used for operations
of the Borrower or any of its Subsidiaries, shall be excluded, and (ii) in the
case of a Permitted Acquisition or Investment described in the definition of
“Specified Transaction,” shall be included, (b) any repayment, redemption or
other retirement of Indebtedness and any assumption of Indebtedness by a third
party, and (c) any Indebtedness incurred or assumed by the Borrower or any of
the Restricted Subsidiaries in connection therewith and if such Indebtedness has
a floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; provided that, without limiting the application
of the Pro Forma Adjustment pursuant to (A) above, the foregoing pro forma
adjustments may be applied to any such test or covenant solely to the extent
that such adjustments are consistent with the definition of Consolidated EBITDA
and give effect to events (including operating expense reductions) that are
(i) (x) directly attributable to such transaction, (y) expected to have a
continuing impact on the Borrower and the Restricted Subsidiaries and
(z) factually supportable or (ii) otherwise consistent with the definition of
Pro Forma Adjustment.

“Pro Forma Financial Statements” has the meaning set forth in
Section 5.05(a)(ii).

“Pro Rata Extension Offer” has the meaning set forth in Section 2.17.

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time; provided that if such Commitments have been terminated,
then the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.

“Projections” shall have the meaning set forth in Section 6.01(c).

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualifying IPO” means the issuance by the Borrower or any direct or indirect
parent of the Borrower of its common Equity Interests in an underwritten primary
public offering (other than a public offering pursuant to a registration
statement on Form S-8) pursuant to an effective registration statement filed
with the SEC in accordance with the Securities Act (whether alone or in
connection with a secondary public offering).

 

50



--------------------------------------------------------------------------------

“Receivables Facility” means any of one or more receivables financing facilities
as amended, supplemented, modified, extended, renewed, restated or refunded from
time to time, the Obligations of which are non recourse (except for customary
representations, warranties, covenants and indemnities made in connection with
such facilities) to the Borrower or any of its Restricted Subsidiaries (other
than a Receivables Subsidiary).

“Receivables Management Assets” means any debt or other obligations, including
receivables and defaulted, contingent and charged-off obligations, any
participation or interest therein, and all rights and interests related to, or
arising in connection with, any of the foregoing, including any agreements,
documents and instruments.

“Receivables Management Business” means the segment of the Borrower’s
consolidated businesses relating to Receivables Management Assets, including,
without limitation, servicing, collecting, purchasing and selling Receivables
Management Assets and any financing thereof.

“Receivables Management Financing” means, with respect to any Receivables
Management Subsidiary, any Indebtedness incurred for the purpose of making
Investments in Receivables Management Assets and operating the Receivables
Management Business; provided, that the Indebtedness thereunder is not
(a) repayable or guaranteed by the Borrower or any Restricted Subsidiary other
than Receivables Management Subsidiaries and (b) secured by the assets of the
Borrower or any Restricted Subsidiary other than the property and assets of
Receivables Management Subsidiaries and the Equity Interests of Receivables
Management Subsidiaries.

“Receivables Management Leverage Ratio” means, with respect to the Receivables
Management Subsidiaries, as of any date of determination, the ratio of
(a) Consolidated Total Indebtedness attributable to the Receivables Management
Subsidiaries under Receivables Management Financings to (b) Consolidated EBITDA
attributable to the Receivables Management Subsidiaries.

“Receivables Management Subsidiary” means any Restricted Subsidiary
substantially all of whose activities consist of engaging in the Receivables
Management Business.

“Receivables Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages in, one or more Receivables Facilities and other activities
reasonably related thereto.

“Refinanced Term Loans” has the meaning specified in Section 10.01.

“Refunding Loans” has the meaning set forth in Section 2.03(c)(i).

“Register” has the meaning set forth in Section 10.07(d).

“Replacement Term Loans” has the meaning specified in Section 10.01.

 

51



--------------------------------------------------------------------------------

“Replacement Revolving Commitments” means Revolving Commitment Increases made
pursuant to Section 2.14 from and after the date hereof and on or prior to the
Maturity Date of the Original Maturity Revolving Credit Commitments in an
aggregate amount not exceeding the Original Maturity Revolving Credit
Commitments on the Restatement Effective Date.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

“Repricing Prepayment” has the meaning specified in Section 2.05(a)(i).

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term Commitment and
unused Revolving Credit Commitment of, and the portion of the Total Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date, the Amendment No. 1 Effective Date, the Amendment No. 2 Effective Date,
the Amendment No. 5 Effective Date, the First Amendment Effective Date or the
Restatement Effective Date, any secretary or assistant secretary of a Loan
Party. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restatement Agreement” means that certain Restatement Agreement, dated as of
October 5, 2010, with respect to this Agreement.

“Restatement Effective Date” means October 5, 2010.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Borrower’s stockholders, partners or members (or the
equivalent Persons thereof).

 

52



--------------------------------------------------------------------------------

“Restricted Payments Interest Expense Election” has the meaning set forth in
Section 7.06(k).

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Returns” means, with respect to any Investment, dividends, distributions,
return of capital, interest, fees, premium, repayment of principal, income,
profits (from Disposition or otherwise) and other amounts realized from any
Investment.

“Revolving Commitment Increase” has the meaning set forth in Section 2.14(a).

“Revolving Commitment Increase Lender” has the meaning set forth in
Section 2.14(d).

“Revolving Credit Borrowing” means any Original Maturity Revolving Credit
Borrowing or any Extended Maturity Revolving Credit Borrowing, as applicable;
provided that prior to the Maturity Date of the Original Maturity Revolving
Credit Facility, all Revolving Credit Borrowings shall be made ratably between
the aggregate amount of Original Maturity Revolving Credit Commitments and
Extended Maturity Revolving Credit Commitments.

“Revolving Credit Commitment” means any Original Maturity Revolving Credit
Commitment or any Extended Maturity Revolving Credit Commitment, as applicable.

“Revolving Credit Exposure” means any Original Maturity Revolving Credit
Exposure or any Extended Maturity Revolving Credit Exposure, as applicable.

“Revolving Credit Facility” means any Original Maturity Revolving Credit
Facility or any Extended Maturity Revolving Credit Facility, as applicable.

“Revolving Credit Lender” means any Original Maturity Revolving Credit Lender or
any Extended Maturity Revolving Credit Lender, as applicable.

“Revolving Credit Loans” means any Original Maturity Revolving Credit Loans or
any Extended Maturity Revolving Credit Loans, as applicable.

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender.

“Revolving Pro Rata Extension Offers” has the meaning specified in
Section 2.17(a).

 

53



--------------------------------------------------------------------------------

“Rollover Amount” has the meaning set forth in Section 7.15(b).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Same Day Funds” means immediately available funds.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into or has been entered into prior to the Closing Date by and
between any Loan Party or any Restricted Subsidiary and any Hedge Bank.

“Secured Obligations” has the meaning specified in the Security Agreement.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, the Supplemental Administrative Agent and each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.01(c).

“Securities Act” means the Securities Act of 1933.

“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties, substantially in the form of Exhibit G, together with each
Security Agreement Supplement and each other security agreement supplement
executed and delivered pursuant to Section 6.11.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Guarantees” has the meaning set forth in the definition of “Collateral
and Guarantee Requirement.”

“Senior Notes” means $650,000,000 in aggregate principal amount of senior notes
issued by the Borrower due 2014 and any exchange notes issued in respect thereof
on substantially the same terms.

“Senior Notes Indenture” means the indenture for the Senior Notes, dated as of
October 24, 2006, together with any other agreement documenting the Senior
Notes.

“Senior Secured Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Senior Secured Debt of the Loan Parties as of the last
day of such Test Period to (b) Consolidated EBITDA for such Test Period;
provided that for the purpose of calculating the Senior Secured Leverage Ratio
pursuant to subclause (y) of the proviso appearing in Section 7.03(v) only
(i) Consolidated Senior Secured Debt used in the calculation thereof shall
include Consolidated Total Debt (determined as provided in succeeding clause
(ii)) that is secured by any Lien and (ii) Consolidated Total Debt used in the
determination of Consolidated Senior Secured Debt for purposes of such
calculation shall be calculated as provided in the proviso to the definition of
Total Leverage Ratio.

 

54



--------------------------------------------------------------------------------

“Senior Subordinated Notes” means $450,000,000 in aggregate principal amount of
senior subordinated notes issued by the Borrower due 2016 and any exchange notes
issued in respect thereof on substantially the same terms.

“Senior Subordinated Notes Indenture” means the indenture for the Senior
Subordinated Notes, dated as of October 24, 2006, together with any other
agreement documenting the Senior Subordinated Notes.

“Sold Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA.”

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPC” has the meaning specified in Section 10.07(h).

“Specified Junior Financing” means, any Junior Financing with an aggregate
outstanding principal amount in excess of the Threshold Amount.

“Specified Junior Financing Document” means, the Junior Financing Document in
respect of any Specified Junior Financing.

“Specified Transaction” means, with respect to any period, any Investment,
Disposition, incurrence or repayment of Indebtedness, Restricted Payment,
Subsidiary designation, Incremental Term Loan, Term B-6 Loan or Revolving
Commitment Increase that by the terms of this Agreement requires “Pro Forma
Compliance” with a test or covenant hereunder or requires such test or covenant
to be calculated on a “Pro Forma Basis.”

“Sponsors” means Thomas H. Lee Partners, L.P. and Quadrangle Group LLC, and
their Affiliates and any investment funds advised or managed by any of the
foregoing, but not including, however, any portfolio companies of any of the
foregoing.

“Sponsor Management Agreement” means the Management Agreement between certain of
the management companies associated with the Sponsors and the Borrower.

 

55



--------------------------------------------------------------------------------

“Sponsor Termination Fees” means the one-time payment under the Sponsor
Management Agreement of a termination fee to one or more of the Sponsors and
their Affiliates in the event of either a Change of Control or the completion of
a Qualifying IPO or otherwise pursuant to the Sponsor Management Agreement.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person; provided, however, that references to a “Subsidiary” or
“Subsidiaries” in this Agreement and the other Loan Documents shall not include
West Education Foundation so long as such entity is a not-for-profit corporation
tax exempt under Section 501(c)(3) of the Code. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Borrowers” means the Restricted Subsidiaries of the Borrower set
forth on Schedule 1.01G, as such schedule may be updated from time to time by
the Borrower by written notice to the Administrative Agent; provided that (i) if
the Borrower wishes to remove a Subsidiary Borrower from such schedule, then
such Subsidiary Borrower shall have ceased to be a Restricted Subsidiary as a
result of a transaction or designation permitted by this Agreement and shall
have been released from its obligations under the Guaranty in accordance with
the requirements of Section 9.11(c) and (ii) if the Borrower wishes to add a
Subsidiary Borrower to such schedule, then such Subsidiary Borrower shall have
provided such resolutions, good standing certificates and other documentation as
the Administrative Agent shall have reasonably requested to demonstrate such
Subsidiary Borrower’s authorization and capacity to assume (and its assumption
of) primary Obligations hereunder.

“Successor Borrower” has the meaning specified in Section 7.04(d).

“Supplemental Administrative Agent” has the meaning specified in Section 9.13
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

56



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

“Swing Line Lender” means Wells Fargo, in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $30,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.

“Syndication Agent” means Deutsche Bank Securities Inc. and Bank of America,
N.A., each in its capacity as a Syndication Agent under this Agreement.

“Taxes” has the meaning specified in Section 3.01(a).

“Term B-2 Lender” means, at any time, any Lender that has a Term B-2 Loan.

“Term B-2 Loan” means the Loan in the amount set forth in Section 2.01(a)(i).

“Term B-2 Note” means a promissory note of the Borrower and the Subsidiary
Borrowers payable to any Term B-2 Lender or its registered assigns, in
substantially the form of Exhibit C-1 hereto, evidencing the aggregate
Indebtedness of the Borrower and the Subsidiary Borrowers (which shall be
allocated among them ratably in accordance with the Designated Amounts) to such
Term B-2 Lender resulting from the Term B-2 Loans made or held by such Term B-2
Lender.

 

57



--------------------------------------------------------------------------------

“Term B-4 Lender” means, at any time, any Lender that has a Term B-4 Loan at
such time.

“Term B-4 Loan” means the Loan in the amount set forth in Section 2.01(a)(ii).

“Term B-4 Note” means a promissory note of the Borrower and the Subsidiary
Borrowers payable to any Term B-4 Lender or its registered assigns, in
substantially the form of of Exhibit C-1 hereto, evidencing the aggregate
Indebtedness of the Borrower and the Subsidiary Borrowers (which shall be
allocated among them ratably in accordance with the Designated Amounts) to such
Term B-4 Lender resulting from the Term B-4 Loans made or held by such Term B-4
Lender.

“Term B-5 Lender” means, at any time, any Lender that has a Term B-5 Loan at
such time.

“Term B-5 Loan” means the Loan in the amount set forth in Section 2.01(a)(iii).

“Term B-5 Note” means a promissory note of the Borrower and the Subsidiary
Borrowers payable to any Term B-5 Lender or its registered assigns, in
substantially the form of Exhibit C-1 hereto, evidencing the aggregate
Indebtedness of the Borrower and the Subsidiary Borrowers ($50,000,000 aggregate
principal amount of which shall be allocated to InterCall and the remaining
aggregate principal amount of which shall be allocated among the Borrower and
the Subsidiary Borrowers (including InterCall) ratably in accordance with the
then-outstanding Designated Amounts) to such Term B-5 Lender resulting from the
Term B-5 Loans made or held by such Term B-5 Lender.

“Term B-6 Commitment” means, as to each Term B-6 Lender, its obligation to make
Term B-6 Loans on the First Amendment Effective Date to the Borrower and the
applicable Subsidiary Borrowers pursuant to Section 2.01(a)(iv) in an aggregate
principal amount not to exceed the amount set forth in the Lender Addendum
delivered by such Term B-6 Lender on the First Amendment Effective Date as
provided in the First Amendment, as such amount may be adjusted from time to
time in accordance with this Agreement. The aggregate Term B-6 Commitments of
all Term B-6 Lenders on the First Amendment Effective Date (immediately prior to
giving effect to the termination thereof on such date pursuant to
Section 2.06(b)) is $970,000,000.

“Term B-6 Lender” means, at any time, any Lender that has a Term B-6 Commitment
or a Term B-6 Loan at such time.

“Term B-6 Loan” means a Loan made pursuant to Section 2.01(a)(iv).

“Term B-6 Note” means a promissory note of the Borrower and the Subsidiary
Borrowers payable to any Term B-6 Lender or its registered assigns, in
substantially the form of Exhibit C-1 hereto, evidencing the aggregate
Indebtedness of the Borrower and the Subsidiary

 

58



--------------------------------------------------------------------------------

Borrowers ($520,000,000 aggregate principal amount of which shall be allocated
to the Borrower and the remaining aggregate principal amount of which shall be
allocated among the Borrower and the Subsidiary Borrowers ratably (excluding,
for purposes of calculating such ratable allocation, the $520,000,000 of the
Term B-6 Loan allocated to the Borrower) in accordance with the then-outstanding
Designated Amounts) to such Term B-6 Lender resulting from the Term B-6 Loans
made or held by such Term B-6 Lender.

“Term Commitment” means any commitment in respect of Extended Term Loans and any
Term B-6 Commitment.

“Term Lender” means any Term B-2 Lender, any Term B-4 Lender, any Term B-5
Lender, any Term B-6 Lender or any Extending Lender, as applicable.

“Term Loan” means any Term B-2 Loan, any Term B-4 Loan, any Term B-5 Loan, any
Term B-6 Loan or any Extended Term Loan, as applicable; provided, that Term
Loans shall also include all term loans made under the Original Credit Agreement
since the Closing Date prior to giving effect to this Agreement for purposes of
Section 2.05(b)(i) and Section 2.14(a) of this Agreement, including any Existing
Term Loans (as defined in the Original Credit Agreement) and any Term B-2 Loans
(as defined in the Original Credit Agreement) and Incremental Term B-3 Loans (as
defined in the Original Credit Agreement).

“Term Note” means any Term B-2 Note, any Term B-4 Note, any Term B-5 Note or any
Term B-56 Note, as applicable.

“Term Pro Rata Extension Offers” has the meaning specified in Section 2.17(a).

“Test Period” means, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended.

“Threshold Amount” means $35,000,000.

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period; provided that for the purpose of
calculating the Total Leverage Ratio pursuant to subclause (y) of the proviso
appearing in Section 7.03(v) and subclause (vii) of Section 7.13(a) only,
Consolidated Total Debt as used in such calculation shall be determined
(I) without giving effect to the netting of unrestricted cash and Cash
Equivalents contemplated by clause (b) of the first sentence of such definition,
and (II) by adding thereto the aggregate amount of all outstanding Disqualified
Equity Interests of the Borrower and all Disqualified Equity Interests and
Preferred Stock of its Restricted Subsidiaries on a consolidated basis, with the
amount of such Disqualified Equity Interests and Preferred Stock equal to the
greater of their respective voluntary or involuntary liquidation preferences and
maximum fixed repurchase prices, in each case determined on a consolidated basis
in accordance with GAAP. For purposes hereof, the “maximum fixed repurchase
price” of any Disqualified Equity Interests or Preferred Stock that does not
have a fixed repurchase price shall be calculated in accordance with the terms
of such Disqualified Equity Interests or Preferred Stock as if such Disqualified
Equity Interests or

 

59



--------------------------------------------------------------------------------

Preferred Stock were purchased on any date on which Consolidated Total Debt
shall be required to be determined pursuant to the Agreement, and if such price
is based upon, or measured by, the fair market value of such Disqualified Equity
Interests or Preferred Stock, such fair market value shall be determined
reasonably and in good faith by the Borrower.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Tranche” means a category of Commitments or Credit Extensions thereunder. For
purposes hereof, each of the following comprises a separate Tranche: (a) the
unused Revolving Credit Commitments, (b) the outstanding Revolving Credit Loans
and L/C Obligations in respect of Letters of Credit and (c) the outstanding Term
Loans of each Class.

“Transaction” means, collectively, (a) the Equity Contribution, (b) the Merger,
(c) the issuance of the New Notes, (d) the funding of the Term Loans (as defined
in the Original Credit Agreement as in effect on the Closing Date), (e) the
refinancing of the Existing Credit Agreement and certain other Indebtedness of
the Borrower and its Subsidiaries, (f) transaction, retention and incentive
bonuses and change of control payments to management and other employees of the
Borrower and all related transactions, (g) the establishment of equity
compensation plans, equity arrangements and employment arrangements with certain
of the Borrower’s management, (h) the consummation of any other transactions in
connection with the foregoing and (i) the payment of fees and expenses incurred
in connection with any of the foregoing.

“Transaction Documents” means the Merger Agreement and all other material
documents, instruments and certificates contemplated by the Merger Agreement.

“Transaction Expenses” means any fees or expenses incurred or paid by the
Borrower or any Restricted Subsidiary in connection with the Transaction, this
Agreement and the other Loan Documents and the transactions contemplated hereby
and thereby.

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“Unaudited Financial Statements” has the meaning set forth in Section 4.01(f).

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (i) each Subsidiary of the Borrower listed on
Schedule 1.01B and (ii) any Subsidiary of the Borrower designated by the board
of directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 6.15 subsequent to the Closing Date.

 

60



--------------------------------------------------------------------------------

Any Subsidiary of any such Unrestricted Subsidiary that is formed or acquired by
such Unrestricted Subsidiary after the designation of any such Subsidiary as an
Unrestricted Subsidiary (or in the case of clause (i), subsequent to the Closing
Date) shall automatically be deemed to be an Unrestricted Subsidiary and shall
not be subject to Section 6.15.

“U.S. Lender” has the meaning set forth in Section 10.15(b).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“Wells Fargo” means Wells Fargo Bank, National Association.

“West” has the meaning specified in the introductory paragraph to this
Agreement.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

SECTION 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

61



--------------------------------------------------------------------------------

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(e) For purposes of determining compliance at any time with Sections 7.01, 7.02,
7.03, 7.05, 7.06, 7.08, 7.09 and 7.13, in the event that any Lien, Investment,
Indebtedness, Disposition, Restricted Payment, affiliate transaction,
Contractual Obligation or prepayment of Indebtedness meets the criteria of more
than one of the categories of transactions permitted pursuant to any clause of
such Sections 7.01, 7.02, 7.03, 7.05, 7.06, 7.08, 7.09 and 7.13, such
transaction (or portion thereof) at any time shall be permitted under one or
more of such clauses as determined by the Borrower in its sole discretion at
such time of determination (it being understood that Investments may be made by
any Restricted Subsidiary that is not a Loan Party to the extent such
Investments are made with the proceeds received by such Restricted Subsidiary
from an Investment made by a Loan Party in such Restricted Subsidiary pursuant
to Section 7.02).

SECTION 1.03. Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the Total Leverage
Ratio and Interest Coverage Ratio shall be calculated with respect to such
period and such Specified Transaction on a Pro Forma Basis.

SECTION 1.04. Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

SECTION 1.05. References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

62



--------------------------------------------------------------------------------

SECTION 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.07. Timing of Payment of Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

SECTION 1.08. Currency Equivalents Generally.

(a) Any amount specified in this Agreement (other than in Articles II, IX and X
or as set forth in paragraph (b) of this Section) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount to be determined at the
rate of exchange quoted by the Reuters World Currency Page for the applicable
currency at 11:00 a.m. (London time) on such day (or, in the event such rate
does not appear on any Reuters World Currency Page, by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrower, or, in the absence of such
agreement, such rate shall instead be the arithmetic average of the spot rates
of exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 10:00 a.m. (New York City time) on such date for the purchase of Dollars
for delivery two Business Days later). Notwithstanding the foregoing, for
purposes of determining compliance with Sections 7.01, 7.02 and 7.03 with
respect to any amount of Indebtedness or Investment in a currency other than
Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of exchange occurring after the time such Indebtedness or
Investment is incurred; provided that, for the avoidance of doubt, the foregoing
provisions of this Section 1.08 shall otherwise apply to such Sections,
including with respect to determining whether any Indebtedness or Investment may
be incurred at any time under such Sections.

(b) For purposes of determining compliance under Sections 7.02, 7.05, 7.06, 7.11
and 7.15, any amount in a currency other than Dollars will be converted to
Dollars based on the average Exchange Rate for such currency for the most recent
twelve-month period immediately prior to the date of determination determined in
a manner consistent with that used in calculating EBITDA for the applicable
period, provided, however, that the foregoing shall not be deemed to apply to
the determination of any amount of Indebtedness. For purposes of determining
compliance with Section 7.11, the equivalent in Dollars of any Indebtedness
denominated in a currency other than Dollars will reflect the currency
translation effects, determined in accordance with GAAP, of Swap Contracts for
currency exchange risks with respect to the applicable currency in effect on the
date of determination of the Dollar equivalent of such Indebtedness.

SECTION 1.09. Change of Currency. Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify with the Borrower’s consent to appropriately
reflect a change in currency of any country and any relevant market conventions
or practices relating to such change in currency.

 

63



--------------------------------------------------------------------------------

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

SECTION 2.01. The Loans.

(a) (i) Term B-2 Loans. On the Restatement Effective Date, Term B-2 Loans in the
aggregate principal amount of $450,210,111.89 were outstanding.

(ii) Term B-4 Loans. On the Restatement Effective Date, Term B-4 Loans in the
aggregate principal amount of $984,654,671.40 were outstanding.

(iii) Term B-5 Loans. On the Restatement Effective Date, Term B-5 Loans in the
aggregate principal amount of $500,000,000 were outstanding.

(iv) [Reserved].Term B-6 Loans. Each Term B-6 Lender severally agrees to make to
the Borrower and the applicable Subsidiary Borrowers Term B-6 Loans denominated
in Dollars on the First Amendment Effective Date in an aggregate principal
amount not to exceed the Term B-6 Commitment of such Term B-6 Lender on the
First Amendment Effective Date (as in effect immediately prior to giving effect
to the funding and termination thereof on such date pursuant to Section
2.06(b)).

(v) [Reserved].

(vi) Amounts borrowed under this Section 2.01(a) and repaid or prepaid may not
be reborrowed. Term Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein.

(vii) [Reserved].

(viii) [Reserved].

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein (i) each Revolving Credit Lender severally agrees to make loans
denominated in Dollars to the Borrower (each such loan, a “Revolving Credit
Loan”) from time to time, on any Business Day until the Maturity Date, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit Commitment; provided that after giving effect to any
Revolving Credit Borrowing, (i) the amount of the Revolving Credit Exposure of
any Lender shall not exceed such Lender’s Revolving Credit Commitment. Within
the limits of each Lender’s Revolving Credit Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein. From the Restatement Effective Date
until the Maturity Date of the Original Maturity Revolving Credit Facility, all
Revolving Credit Loans shall be made on a pro rata basis between the Original
Maturity Revolving Credit Loans and the Extended Maturity Revolving Credit
Loans; provided that any Revolving Credit Borrowings to be made within 20
Business Days of the Maturity Date of the Original Maturity Revolving Credit
Facility shall be, at Borrower’s option, (x) on a pro rata basis between the
Original Maturity Revolving Credit Loans and the Extended Maturity Revolving
Credit Loan or (y) Extended Maturity Revolving Credit Borrowings.

 

64



--------------------------------------------------------------------------------

SECTION 2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Revolving Credit Borrowing, each conversion of Term Loans or Revolving
Credit Loans from one Type to the other, and each continuation of Eurocurrency
Rate Loans shall be made upon the Borrower’s irrevocable written notice to the
Administrative Agent. Each such notice must be received by the Administrative
Agent not later than 1:00 p.m. (New York City time) (i) three (3) Business Days
prior to the requested date of any Borrowing or continuation of Eurocurrency
Rate Loans or any conversion of Base Rate Loans to Eurocurrency Rate Loans, and
(ii) one (1) Business Day before the requested date of any Borrowing of Base
Rate Loans. Each notice by the Borrower pursuant to this Section 2.02(a) must be
by delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $500,000 in
excess thereof. Except as provided in Sections 2.03(c) and 2.04(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof. Each Committed
Loan Notice shall specify (i) whether the Borrower is requesting a Revolving
Credit Borrowing, a conversion of Term Loans or Revolving Credit Loans from one
Type to the other, or a continuation of Eurocurrency Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount and applicable Class
of Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Term Loans or Revolving Credit Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Committed
Loan Notice or fails to give a timely notice requesting a conversion or
continuation, then the applicable Term Loans or Revolving Credit Loans shall be
made as, or converted to, Base Rate Loans. Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one (1) month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation described in Section 2.02(a). In the case of each Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office not
later than 1:00 p.m. on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.02, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
by wire transfer of such funds in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent

 

65



--------------------------------------------------------------------------------

by the Borrower; provided that if, on the date the Committed Loan Notice with
respect to such Borrowing is given by the Borrower, there are Swing Line Loans
or L/C Borrowings outstanding, then the proceeds of such Borrowing shall be
applied, first, to the payment in full of any such L/C Borrowings, second, to
the payment in full of any such Swing Line Loans, and third, to the Borrower as
provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurocurrency Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error.

(e) After giving effect to all Revolving Credit Borrowings, all conversions of
Term Loans or Revolving Credit Loans from one Type to the other, and all
continuations of Term Loans or Revolving Credit Loans as the same Type, there
shall not be more than twenty (20) Interest Periods in effect.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

SECTION 2.03. Letters of Credit.

(a) The Letter of Credit Commitment.

(i) On and after the Closing Date the Existing Letters of Credit will constitute
Letters of Credit under this Agreement and for purposes hereof will be deemed to
have been issued on the Closing Date. Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
other Revolving Credit Lenders set forth in this Section 2.03, (1) from time to
time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date, to issue Letters of Credit denominated in
Dollars for the account of the Borrower (provided, that any Letter of Credit may
be for the benefit of any Subsidiary of the Borrower) and to amend or renew
Letters of Credit previously issued by it, in accordance with Section 2.03(b),
and (2) to honor drafts under the Letters of Credit and (B) the Revolving Credit
Lenders severally agree to participate in Letters of Credit issued pursuant to
this Section 2.03; provided that no L/C Issuer shall be obligated to make any
L/C Credit Extension with respect to any Letter of Credit, and no Lender shall
be obligated to participate in any Letter of Credit if as of the date of such
L/C Credit Extension, (x) the amount of the Revolving Credit Exposure of any
Lender would exceed such Lender’s Revolving Credit Commitment and (y) the

 

66



--------------------------------------------------------------------------------

Outstanding Amount of the L/C Obligations would exceed the Letter of Credit
Sublimit. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.

(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless such L/C Issuer has approved such expiry date;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date;

(D) the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer;

(E) such Letter of Credit is in an initial amount less than $100,000 (or such
lesser amount agreed to by the L/C Issuer); or

(F) any Revolving Credit Lender is then a Defaulting Lender, unless cash
collateral or other credit support reasonably satisfactory to L/C Issuer has
been pledged or otherwise provided to L/C Issuer in respect of such Defaulting
Lender’s participation in such requested Letter of Credit or L/C Issuer has
otherwise entered into arrangements satisfactory to L/C Issuer to eliminate L/C
Issuer’s risk with respect to such Defaulting Lender.

(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

67



--------------------------------------------------------------------------------

(iv) On the Restatement Effective Date, the participations in any outstanding
Letters of Credit shall be reallocated so that after giving effect thereto the
Extended Maturity Revolving Credit Lenders and the Original Maturity Revolving
Credit Lenders shall share ratably in the Revolving Credit Exposures in
accordance with the aggregate Revolving Credit Commitments (including both the
Original Maturity Revolving Credit Commitments and the Extended Maturity
Revolving Credit Commitments from time to time in effect). Thereafter until the
Maturity Date of the Original Maturity Revolving Credit Facility, the
participations in any new Letters of Credit shall be allocated in accordance
with the aggregate Revolving Credit Commitments. On the Maturity Date of the
Original Maturity Revolving Credit Facility, the participations in the
outstanding Letters of Credit of the Original Maturity Revolving Credit Lenders
shall be reallocated to the Extended Maturity Revolving Credit Lenders ratably
in accordance with their Extended Maturity Revolving Credit Commitments but in
any case, only to the extent the sum of the outstanding Original Maturity
Revolving Credit Exposure does not exceed the total Extended Maturity Revolving
Credit Commitments.

(v) If the reallocation described in clause (iv) above cannot, or can only
partially, be effected as a result of the limitations set forth herein, the
Borrower shall within five Business Days following notice by the Administrative
Agent, either (x) cash collateralize such Original Maturity Revolving Credit
Lender’s participations in the outstanding Letters of Credit (after giving
effect to any partial reallocation pursuant to clause (iv) above) or
(y) backstop such Original Maturity Revolving Credit Lender’s participations in
the Letters of Credit (after giving effect to any partial reallocation pursuant
to clause (iv) above) with a letter of credit reasonably satisfactory to the L/C
Issuer, in each case, for so long as any Letters of Credit are outstanding.

(b) Procedures for Issuance and Amendment of Letters of Credit; AutoRenewal
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of Borrower. Such
Letter of Credit Application must be received by the relevant L/C Issuer and the
Administrative Agent not later than 1:00 p.m. at least two (2) Business Days
prior to the proposed issuance date or date of amendment, as the case may be;
or, in each case, such later date and time as the relevant L/C Issuer may agree
in a particular instance in its sole discretion. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the relevant L/C Issuer:
(a) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (b) the amount thereof; (c) the expiry date thereof; (d) the
name and address of the beneficiary thereof; (e) the documents to be presented
by such beneficiary in case of any drawing thereunder; (f) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (g) such other matters as the relevant L/C Issuer may reasonably
request. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer (1) the Letter of Credit to
be amended; (2) the proposed date of amendment thereof (which shall be a
Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the relevant L/C Issuer may reasonably request.

 

68



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be. Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the relevant L/C Issuer
a risk participation in such Letter of Credit in an amount equal to the product
of such Lender’s Pro Rata Share times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each twelve
month period (commencing with the date of issuance of such Letter of Credit) by
giving prior notice to the beneficiary thereof not later than a day (the
“Nonrenewal Notice Date”) in each such twelve month period to be agreed upon at
the time such Letter of Credit is issued. Unless otherwise directed by the
relevant L/C Issuer, the Borrower shall not be required to make a specific
request to the relevant L/C Issuer for any such renewal. Once an Auto-Renewal
Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) the relevant L/C Issuer to permit the renewal of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided that the relevant L/C Issuer shall not permit
any such renewal if (A) the relevant L/C Issuer has determined that it would
have no obligation at such time to issue such Letter of Credit in its renewed
form under the terms hereof (by reason of the provisions of Section 2.03(a)(ii)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five (5) Business Days before the
Nonrenewal Notice Date from the Administrative Agent, any Revolving Credit
Lender or the Borrower that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

69



--------------------------------------------------------------------------------

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the Borrower and the Administrative Agent thereof. Not later than 1:00
p.m. on the second Business Day immediately following any payment by an L/C
Issuer under a Letter of Credit (each such date, an “Honor Date”), the Borrower
shall reimburse such L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing. In order to reimburse any such drawing, the
Borrower shall have the option to request in accordance with Section 2.02 a
Revolving Credit Borrowing of Base Rate Loans (“Refunding Loans”), without
regard to the minimum and multiples specified in Section 2.02 for the principal
amount of Base Rate Loans but subject to the amount of the unutilized portion of
the Revolving Credit Commitments of the Appropriate Lenders and the conditions
set forth in Section 4.02. If the Borrower fails to so reimburse such L/C Issuer
by such time, the Administrative Agent shall promptly notify each Appropriate
Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Appropriate Lender’s Pro Rata
Share thereof. Any notice given by an L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii) Each Appropriate Lender (including any Lender acting as an L/C Issuer)
shall, upon any notice pursuant to Section 2.03(c)(i) make a Refunding Loan to
the Borrower, make such funds available to the Administrative Agent for the
account of the relevant L/C Issuer, in Dollars, at the Administrative Agent’s
Office for payments not later than 1:00 p.m. on the Business Day specified in
such notice by the Borrower. The Administrative Agent shall remit the funds so
received to the relevant L/C Issuer.

(iii) With respect to any Unreimbursed Amount, the Borrower shall be deemed to
have incurred from the relevant L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, upon demand by the relevant L/C Issuer (through the
Administrative Agent), each Appropriate Lender shall make funds available to the
Administrative Agent for the account of the relevant L/C Issuer, in Dollars, at
the Administrative Agent’s Office for payments in an amount equal to its Pro
Rata Share of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day following the date of such demand, and such payment to the Administrative
Agent for the account of the relevant L/C Issuer shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

(iv) Until an Appropriate Lender funds its L/C Advance pursuant to this
Section 2.03(c) to reimburse the relevant L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Pro Rata Share of
such amount shall be solely for the account of the relevant L/C Issuer.

 

70



--------------------------------------------------------------------------------

(v) Each Revolving Credit Lender’s obligation to make Refunding Loans or L/C
Advances to reimburse an L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the relevant L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) except for the obligation to make Refunding Loans, the
occurrence or continuance of a Default or the failure to satisfy any of the
other conditions specified in Section 4.02, or (C) any other occurrence, event
or condition, whether or not similar to any of the foregoing. No such making of
an L/C Advance shall relieve or otherwise impair the obligation of the Borrower
to reimburse the relevant L/C Issuer for the amount of any payment made by such
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(iii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the Federal Funds Rate
from time to time in effect. A certificate of the relevant L/C Issuer submitted
to any Revolving Credit Lender (through the Administrative Agent) with respect
to any amounts owing under this Section 2.03(c)(vi) shall be conclusive absent
manifest error.

(d) Repayment of Participations.

(i) If, at any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Pro Rata Share thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c) is required to be returned under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect.

 

71



--------------------------------------------------------------------------------

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations any Loan Party in respect of such
Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer’s gross negligence or willful misconduct when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.

 

72



--------------------------------------------------------------------------------

(f) Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the L/C Issuers, any Agent-Related
Person, nor any of the respective correspondents, participants or assignees of
any L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (vi) of Section 2.03(e); provided that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
an L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by such
L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
or grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Cash Collateral. (i) If an L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing and the conditions set forth in Section 4.02 to a Revolving Credit
Borrowing cannot then be met, (ii) if, as of the Letter of Credit Expiration
Date, any Letter of Credit may for any reason remain outstanding and partially
or wholly undrawn, (iii) if any Event of Default occurs and is continuing and
the Administrative Agent or the Required Lenders, as applicable, require the
Borrower to Cash Collateralize the L/C Obligations pursuant to Section 8.02(c)
or (iv) an Event of Default set forth under Section 8.01(f) occurs and is
continuing, then the Borrower shall Cash Collateralize the then Outstanding
Amount of all L/C Obligations (in an amount equal to such Outstanding Amount
determined as of the date of such L/C Borrowing or the Letter of Credit
Expiration Date, as the case may be), and shall do so not later than 2:00 p.m.,
New York City time, on (x) in the case of the immediately preceding clauses
(i) through (iii), (1) the Business Day that the Borrower receives notice
thereof, if such notice is received on such day prior to 12:00 Noon, New York
City time, or (2) if clause (1) above does not apply, the Business Day
immediately following the day that the Borrower receives such notice and (y) in
the case of the immediately preceding clause (iv), the Business Day on which an
Event of Default set forth under Section 8.01(f) occurs or, if such day is

 

73



--------------------------------------------------------------------------------

not a Business Day, the Business Day immediately succeeding such day. For
purposes hereof, “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the relevant L/C Issuer
and the Lenders, as collateral for the L/C Obligations, cash or deposit account
balances (“Cash Collateral”) pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the relevant L/C Issuer
(which documents are hereby consented to by the Lenders). Derivatives of such
term have corresponding meanings. The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuers and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked accounts established by, and/or under the sole dominion and control of,
the Administrative Agent and may be invested in readily available Cash
Equivalents. If at any time the Administrative Agent determines that any funds
held as Cash Collateral are subject to any right or claim of any Person other
than the Administrative Agent (on behalf of the Secured Parties) or that the
total amount of such funds is less than the aggregate Outstanding Amount of all
L/C Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited and
held in the deposit accounts established by the Administrative Agent as
aforesaid, an amount equal to the excess of (a) such aggregate Outstanding
Amount over (b) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent reasonably determines to be free and clear of any
such right and claim. Upon the drawing of any Letter of Credit for which funds
are on deposit as Cash Collateral, such funds shall be applied, to the extent
permitted under applicable Law, to reimburse the relevant L/C Issuer. To the
extent the amount of any Cash Collateral exceeds the then Outstanding Amount of
such L/C Obligations and so long as no Event of Default has occurred and is
continuing, the excess shall be refunded to the Borrower.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its Pro Rata
Share a Letter of Credit fee for each Letter of Credit issued pursuant to this
Agreement equal to the Applicable Rate times the daily maximum amount then
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit if such maximum amount
increases periodically pursuant to the terms of such Letter of Credit). Such
letter of credit fees shall be computed on a quarterly basis in arrears. Such
letter of credit fees shall be due and payable in Dollars on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued by it equal to
0.125% per annum of the daily maximum amount then available to be drawn under
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Letter of Credit). Such fronting fees shall be
computed on a quarterly basis in arrears. Such fronting fees shall be due and
payable on the first Business Day after the end of each March, June, September
and December, commencing with the first such

 

74



--------------------------------------------------------------------------------

date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. In addition, the Borrower shall
pay directly to each L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable within ten (10) Business Days of demand and are nonrefundable.

(j) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in this Agreement, in the event of any conflict between the terms
hereof and the terms of any Letter of Credit Application, the terms hereof shall
control.

(k) Addition of an L/C Issuer. A Revolving Credit Lender may become an
additional L/C Issuer hereunder pursuant to a written agreement among the
Borrower, the Administrative Agent, the Initial L/C Issuer for so long as it is
an L/C Issuer and such Revolving Credit Lender. The Administrative Agent shall
notify the Revolving Credit Lenders of any such additional L/C Issuer.

SECTION 2.04. Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees to make loans (each such loan, a “Swing Line Loan”) to
the Borrower from time to time on any Business Day (other than the Closing Date)
until the Maturity Date in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Pro Rata Share of the
Outstanding Amount of Revolving Credit Loans and L/C Obligations of the Lender
acting as Swing Line Lender, may exceed the amount of such Lender’s Revolving
Credit Commitment; provided that, after giving effect to any Swing Line Loan,
the aggregate Outstanding Amount of the Revolving Credit Loans of any Lender,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Revolving Credit Commitment then
in effect; provided further that, the Borrower shall not use the proceeds of any
Swing Line Loan to refinance any outstanding Swing Line Loan. On the Maturity
Date of the Original Maturity Revolving Credit Facility, the Pro Rata Share of
the Outstanding Amount of Swing Line Loans of each Original Maturity Revolving
Credit Lender shall be reallocated to the Extended Maturity Revolving Credit
Lenders ratably in accordance with their Extended Maturity Revolving Credit
Commitments but in any case, only to the extent the sum of the outstanding
Original Maturity Revolving Credit Exposure does not exceed the total Extended
Maturity Revolving Credit Commitments. Within the foregoing limits, and subject
to the other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall be a Base Rate Loan. Swing Line Loans shall only be
denominated in Dollars. Immediately upon the making of a Swing Line Loan, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Swing Line Loan.

 

75



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this Section 2.04, the
Swing Line Lender shall not be obligated to make any Swing Line Loans at any
time when any Lender is a Defaulting Lender hereunder, unless cash collateral or
other credit support reasonably satisfactory to Swing Line Lender has been
pledged or otherwise provided to Swing Line Lender in respect of such Defaulting
Lender’s participation in such Swing Line Loan, or Borrower and/or Swing Line
Lender have otherwise entered into arrangements reasonably satisfactory to Swing
Line Lender to eliminate Swing Line Lender’s risk with respect to such
Defaulting Lender, in which case, subject to the terms and conditions hereof,
Swing Line Lender will make Swing Line Loans as set forth in Section 2.04(b).

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable written notice to the Swing Line Lender and the
Administrative Agent. Each such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
of $100,000, and (ii) the requested borrowing date, which shall be a Business
Day. Each such notice must be by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Revolving Credit Lender)
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Pro Rata Share
of the amount of Swing Line Loans then outstanding. Such request shall be made
in writing (which written request shall be deemed to be a Committed Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
aggregate Revolving Credit Commitments and the conditions set forth in
Section 4.02. The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent. Each Revolving Credit Lender shall make an amount
equal to its Pro Rata Share of the amount specified in such Committed Loan
Notice available to the Administrative Agent in Same Day Funds for the account
of the Swing Line Lender at the Administrative Agent’s Office not later than
1:00 p.m. on the day specified in such Committed Loan Notice, whereupon, subject
to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

 

76



--------------------------------------------------------------------------------

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the Federal Funds Rate from time to time in effect. A certificate of the Swing
Line Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) except for the
obligation to make Revolving Credit Loans, the occurrence or continuance of a
Default or the failure to satisfy any of the other conditions specified in
Section 4.02, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing. No such funding of risk participations shall
relieve or otherwise impair the obligation of the Borrower to repay Swing Line
Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement

 

77



--------------------------------------------------------------------------------

entered into by the Swing Line Lender in its discretion), each Revolving Credit
Lender shall pay to the Swing Line Lender its Pro Rata Share thereof on demand
of the Administrative Agent, plus interest thereon from the date of such demand
to the date such amount is returned, at a rate per annum equal to the Federal
Funds Rate. The Administrative Agent will make such demand upon the request of
the Swing Line Lender.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until a Revolving Credit Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Pro Rata Share of any
Swing Line Loan, interest in respect of such Pro Rata Share shall be solely for
the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

SECTION 2.05. Prepayments.

(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Term Loans of any Class and Revolving
Credit Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Administrative Agent not later than 1:00
p.m. (New York City time) (A) three (3) Business Days prior to any date of
prepayment of Eurocurrency Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (2) any prepayment of Eurocurrency Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $500,000 in excess
thereof; and (3) any prepayment of Base Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof or, in
each case, if less, the entire principal amount thereof then outstanding. Each
such notice shall specify the date and amount of such prepayment and the
Class(es) and Type(s) of Loans to be prepaid and, if more than one Class of
Loans is to be prepaid, the amount of such prepayment applicable to each Class.
The Administrative Agent will promptly notify each Appropriate Lender of its
receipt of each such notice, and of the amount of such Lender’s Pro Rata Share
of such prepayment; provided that any prepayment of Revolving Credit Loans
within 20 Business Days of the Maturity Date of the Original Maturity Revolving
Credit Facility shall be prepayments of Extended Maturity Revolving Credit
Loans. If such notice is given by the Borrower, the Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.05. Each prepayment of the
Loans pursuant to this Section 2.05(a) shall be paid to the Appropriate Lenders
in accordance with their respective Pro Rata Shares and shall be allocated among
the Borrower and the Subsidiary Borrowers pro rata in accordance with their
then-outstanding Designated Amounts except as otherwise specified by the
Borrower in writing. For the avoidance of doubt, the Borrower may voluntarily
prepay at its discretion Term Loans of any Class without a pro rata prepayment
of Term Loans of any other Class.

 

78



--------------------------------------------------------------------------------

In the event that, on or prior to the first anniversary of the RestatementFirst
Amendment Effective Date, there shall occur any amendment, amendment and
restatement or other modification of this Agreement which reduces the Applicable
RateEffective Yield with respect to the Term B-4 Loans (other than the
replacement of Term B-4 Loans with Extended Term Loans) or any optional
prepayment or refinancing of the Term B-4 Loans (other than a refinancing in
full of all of the Facilities) with proceeds of the substantially concurrent
incurrence of, or by way of a substantially concurrent conversion into, new term
loans having lower applicable rates (after giving effect to any premiums,
upfront or similar fees or original issue discount paid on such new term loans)
than the Applicable Ratea lower Effective Yield than the Effective Yield for the
Term B-4 Loans as of the RestatementFirst Amendment Effective Date in a
transaction the primary purpose of which is to reduce the Effective Yield with
respect to the Term B-4 Loans, each such amendment, amendment and restatement,
modification, prepayment or refinancing, as the case may be, shall be
accompanied by a fee or prepayment premium, as applicable, equal to 1.0% of the
principal amount of Term B-4 Loans outstanding on the effective date of such
amendment, amendment and restatement or modification or that are repaidprepaid
or refinanced, as applicable (including, for the avoidance of doubt, the Term
B-4 Loans of each Term B-4 Lender that withholds its consent to such amendment,
amendment and restatement or modification, as the case may be, and is replaced
as a Non-Consenting Lender under Section 3.07). Notwithstanding the foregoing,
the Borrower may not prepay Term B-4 Loans or any Extended Term Loans unless
such prepayment is accompanied by a pro rata prepayment of Term B-2 Loans or
Term Loans of the Class from which such Extended Term Loans were converted (or
such Term Loans of such Class have otherwise been repaid in full); provided
that, for the avoidance of doubt, the Borrower may prepay Term Loans other than
Term B-4 Loans without a pro rata prepayment of the Term B-4 Loans, and may
prepay Term Loans of another Class from which Extended Term Loans may be
converted without a pro rata prepayment of such Extended Term Loans.

In the event that, on or prior to the first anniversary of the Restatement
EffectiveFirst Amendment Date, there shall occur any amendment, amendment and
restatement or other modification of this Agreement which reduces the Applicable
RateEffective Yield with respect to the Term B-5 Loans (other than the
replacement of Term B-5 Loans with Extended Term Loans) or any optional
prepayment or refinancing of the Term B-5 Loans (other than a refinancing in
full of all of the Facilities) with proceeds of the substantially concurrent
incurrence of, or by way of a substantially concurrent conversion into, new term
loans having lower applicable rates (after giving effect to any premiums,
upfront or similar fees or original issue discount paid on such new term loans)
than the Applicable Ratea lower Effective Yield than the Effective Yield for the
Term B-5 Loans as of the RestatementFirst Amendment Effective Date in a
transaction the primary purpose of which is to reduce the Effective Yield with
respect to the Term B-5 Loans, each such amendment, amendment and restatement,
modification, prepayment or refinancing, as the case may be, shall be
accompanied by a fee or prepayment premium, as applicable, equal to 1.0% of the
principal amount of Term B-5 Loans outstanding on the effective date of such
amendment, amendment and restatement or modification or that are repaidprepaid
or refinanced, as applicable (including, for the avoidance of doubt, the Term
B-5 Loans of each Term B-5 Lender that withholds its consent to such amendment,
amendment and restatement or

 

79



--------------------------------------------------------------------------------

modification, as the case may be, and is replaced as a Non-Consenting Lender
under Section 3.07). Notwithstanding the foregoing, the Borrower may not prepay
Term B-5 Loans or any Extended Term Loans unless such prepayment is accompanied
by a pro rata prepayment of Term B-2 Loans or Term Loans of the Class from which
such Extended Term Loans were converted (or such Term Loans of such Class have
otherwise been repaid in full); provided that, for the avoidance of doubt, the
Borrower may prepay Term Loans other than Term B-5 Loans without a pro rata
prepayment of the Term B-5 Loans, and may prepay Term Loans of another Class
from which Extended Term Loans may be converted without a pro rata prepayment of
such Extended Term Loans.

In the event that, on or prior to the first anniversary of the First Amendment
Effective Date, there shall occur any amendment, amendment and restatement or
other modification of this Agreement which reduces the Effective Yield with
respect to the Term B-6 Loans (other than the replacement of Term B-6 Loans with
Extended Term Loans) or any optional prepayment or refinancing of the Term B-6
Loans (other than a refinancing in full of all of the Facilities) with proceeds
of the substantially concurrent incurrence of, or by way of a substantially
concurrent conversion into, new term loans having a lower Effective Yield than
the Effective Yield for the Term B-6 Loans as of the First Amendment Effective
Date in a transaction the primary purpose of which is to reduce the Effective
Yield with respect to the Term B-6 Loans, each such amendment, amendment and
restatement, modification, prepayment or refinancing, as the case may be, shall
be accompanied by a fee or prepayment premium, as applicable, equal to 1.0% of
the principal amount of Term B-6 Loans outstanding on the effective date of such
amendment or that are prepaid or refinanced, as applicable (including, for the
avoidance of doubt, the Term B-6 Loans of each Term B-6 Lender that withholds
its consent to such amendment, amendment and restatement or modification, as the
case may be, and is replaced as a Non-Consenting Lender under Section 3.07).

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (2) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.

(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
2.05(a)(ii) if such prepayment would have resulted from a refinancing of all of
the Facilities, which refinancing shall not be consummated or shall otherwise be
delayed.

(iv) Each prepayment of Term Loans pursuant to this Section 2.05(a) shall be
applied to repayments thereof required pursuant to Section 2.07(a) in the manner
as directed by the Borrower.

 

80



--------------------------------------------------------------------------------

(b) Mandatory.

(i) Within five (5) Business Days after financial statements have been delivered
pursuant to Section 6.01(a) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(b), the Borrower shall cause to be prepaid
the Term Loans in an amount equal to (A) 50% of Excess Cash Flow, if any, for
the fiscal year covered by such financial statements (commencing with the fiscal
year ended December 31, 2007) minus (B) the sum of (i) all voluntary prepayments
of Term Loans during such fiscal year and (ii) all voluntary prepayments of
Revolving Credit Loans during such fiscal year to the extent the Revolving
Credit Commitments are permanently reduced by the amount of such payments, in
the case of each of the immediately preceding clauses (i) and (ii), to the
extent such prepayments are not funded with the proceeds of Indebtedness;
provided that if the Total Leverage Ratio as of the last day of the fiscal year
covered by such financial statements is less than 5.25:1, the Borrower shall
make prepayments of Loans in an aggregate amount equal to 25% of Excess Cash
Flow for the fiscal year covered by such financial statements and no payment of
any Loans shall be required under this Section 2.05(b)(i) if the Total Leverage
Ratio as of the last day of the fiscal year covered by such financial statements
is less than 4.5:1.

(ii) (A) If (x) the Borrower or any Restricted Subsidiary Disposes of any
property or assets (other than any Disposition of any property or assets
permitted by Section 7.05(a), (b), (c), (d) (in the case of clause (d)(i) to the
extent constituting a Disposition by any Restricted Subsidiary to a Loan Party),
(e), (g), (h), (i), (l), (n) or (o)), or (y) any Casualty Event occurs, which in
the aggregate results in the realization or receipt by the Borrower or such
Restricted Subsidiary of Net Cash Proceeds, the Borrower shall cause to be
prepaid on or prior to the date which is ten (10) Business Days after the date
of the realization or receipt of such Net Cash Proceeds Term Loans in an amount
equal to (I) 100% of all Net Cash Proceeds received (other than Excluded Net
Cash Proceeds) and Net Cash Proceeds from a Disposition subject to immediately
succeeding clause (II)) and (II) in the case of any Disposition (1) which,
together with all other Dispositions made after the Closing Date in reliance on
Section 7.05(k), would exceed the applicable thresholds in clause (ii) of the
proviso in Section 7.05(k) and (2) after giving Pro Forma Effect to which, the
Total Leverage Ratio would be greater than 5.00 to 1.0 as of the last day of the
most recent Test Period for which financial statements have been delivered under
Section 6.01(a) or (b), as applicable, the lesser of (x) 100% of such Net Cash
Proceeds and (y) the portion of such Net Cash Proceeds of such Disposition
received as would be required to ensure the Total Leverage Ratio would not be
greater than 5.0 to 1.0 after giving Pro Forma Effect to such Disposition and
the related repayment of Term Loans required hereby as of the last day of the
most recent Test Period for which financial statements have been delivered under
Section 6.01(a) or (b), as applicable (with any Net Cash Proceeds not subject to
repayment of Term Loans pursuant to this clause (II) to be subject, for the
avoidance of doubt, to preceding clause (I) and the provisions of subclause
(B) of this Section 2.05(c)(ii)); provided that no such prepayment shall be
required pursuant to this Section 2.05(b)(ii)(A) with respect to suchany portion
of any such Net Cash Proceeds described in or subject to the preceding clause
(I) that the Borrower shall have, on or prior to such date, given written notice
to the Administrative Agent of its intent to reinvest in accordance with
Section 2.05(b)(ii)(B) (which notice may only be provided if no Event of Default
has occurred and is then continuing);

 

81



--------------------------------------------------------------------------------

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than any Disposition specifically excluded from the
application of Section 2.05(b)(ii)(A) and any Net Cash Proceeds subject to
repayment of Term Loans pursuant to clause (II) of Section 2.05(b)(ii)(A)) or
any Casualty Event, at the option of the Borrower, the Borrower may reinvest all
or any portion of such Net Cash Proceeds in assets useful for its business
within (x) fifteen (15) months following receipt of such Net Cash Proceeds or
(y) if the Borrower enters into a legally binding commitment to reinvest such
Net Cash Proceeds within fifteen (15) months following receipt thereof, within
ninety (90) days of the date of such legally binding commitment; provided that
(i) so long as an Event of Default shall have occurred and be continuing, the
Borrower (x) shall not be permitted to make any such reinvestments (other than
pursuant to a legally binding commitment that the Borrower entered into at a
time when no Event of Default is continuing) and (y) shall not be required to
apply such Net Cash Proceeds which have been previously applied to prepay
Revolving Loans to the prepayment of Term Loans until such time as the relevant
investment period has expired and no Event of Default is continuing and (ii) if
any Net Cash Proceeds are no longer intended to be or cannot be so reinvested at
any time after delivery of a notice of reinvestment election, an amount equal to
any such Net Cash Proceeds shall be applied within five (5) Business Days after
the Borrower reasonably determines that such Net Cash Proceeds are no longer
intended to be or cannot be so reinvested to the prepayment of the Term Loans as
set forth in this Section 2.05.

(iii) If the Borrower or any Restricted Subsidiary (A) incurs or issues any
Indebtedness not expressly permitted to be incurred or issued pursuant to
Section 7.03 or7.03, (B) issues or incurs Indebtedness in respect of Additional
Senior Secured Notes pursuant to Section 7.03(v)(ii)(x) or (C) issues or incurs
Indebtedness pursuant to Section 7.03(y) the Net Cash Proceeds of which are
required to be applied pursuant to this Section 2.05(b)(iii), the Borrower shall
cause to be prepaid the Term Loans in an amount equal to 100% of all Net Cash
Proceeds received therefrom (or, in the case of clause (C) only, such lesser
portion of Net Cash Proceeds required to be applied by Section 7.03(y)) on or
prior to the date which is five (5) Business Days after the receipt of such Net
Cash Proceeds.

(iv) If for any reason the aggregate Revolving Credit Exposures at any time
exceeds the aggregate Revolving Credit Commitments then in effect (including
pursuant to Section 2.17(b)), the Borrower shall promptly prepay or cause to be
promptly prepaid Revolving Credit Loans and Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided that the Borrower shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(b)(iv) unless after the prepayment in
full of the Revolving Credit Loans and Swing Line Loans such aggregate
Outstanding Amount exceeds the aggregate Revolving Credit Commitments then in
effect.

(v) Each prepayment of Term Loans pursuant to this Section 2.05(b) shall be
applied in respect of prepayments pursuant to Section 2.05(b) (other than
prepayments pursuant to Section 2.05(b)(iii) in respect of the issuance or
incurrence of Indebtedness in

 

82



--------------------------------------------------------------------------------

respect of Additional Senior Secured Notes pursuant to Section 7.03(v)(ii)(x)),
to prepay the Term Loans pro rata across each Class, and in respect of mandatory
prepayments required pursuant to Section 2.05(b)(iii) in respect of the issuance
or incurrence of Indebtedness in respect of Additional Senior Secured Notes
pursuant to Section 7.03(v)(ii)(x), at the direction of the Borrower either
(A) first to prepay the Term Loans with the earliest Maturity Date pro rata
across all such Term Loans having such identical Maturity Date, and thereafter
to prepay the remaining Term Loans pro rata across each Class of such Term Loans
or (B) to prepay the Term Loans pro rata across each Class, in each case,
applied in direct order of maturity to repayments thereof required pursuant to
Section 2.07(a); and each such prepayment shall be paid to the Lenders in
accordance with their respective Pro Rata Shares, subject to clause (vii) of
this Section 2.05(b). Each prepayment of Term Loans pursuant to Section 2.05(b)
shall be allocated among the Borrower and the Subsidiary Borrowers pro rata in
accordance with their then-outstanding Designated Amounts except as otherwise
specified by the Borrower in writing.

(vi) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses
(i) through (iii) of this Section 2.05(b) at least three (3) Business Days prior
to the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrower’s prepayment notice and of such
Appropriate Lender’s Pro Rata Share of the prepayment.

(vii) Each Term Lender may, at its option, decline all or a portion of any
mandatory payment applicable to the Term Loans of such Lender pursuant to this
Section 2.05(b) (other than Indebtedness incurred pursuant to Section 7.03(y)
required to be applied as a mandatory repayment pursuant to
Section 2.05(b)(iii)). With respect to the amount of any mandatory prepayment
described in this Section 2.05(b) that is allocated to the Term Loans (such
amounts, the “Mandatory Prepayment Amount”), the Borrower will, on or prior to
the date specified in this Section 2.05(b) for such prepayment, give the
Administrative Agent telephonic notice (promptly confirmed in writing)
requesting that the Administrative Agent prepare and provide to each Term Lender
a notice in substantially the form of Exhibit J (each, a “Prepayment Option
Notice”) as described below and, on such specified prepayment date, deposit with
the Administrative Agent the Mandatory Prepayment Amount. As promptly as
practicable after receiving such notice from the Borrower (but in any event
within two (2) Business Days thereafter), the Administrative Agent will send to
each Term Lender a Prepayment Option Notice, and shall include an offer by the
Borrower to prepay on the Prepayment Date the Term Loans of such Lender by an
amount equal to the portion of the Mandatory Prepayment Amount indicated in such
Lender’s Prepayment Option Notice as being applicable to such Lender’s Term
Loans. The “Prepayment Date” in respect of any Prepayment Option Notice shall be
the date which is five Business Days after the date of such Prepayment Option
Notice. On the Prepayment Date, the Administrative Agent shall (A) apply the
Mandatory Prepayment Amount toward prepayment of the outstanding Term Loans in
respect of which Lenders have accepted mandatory prepayment as described above
and (B) return the remaining portion of the Mandatory Prepayment Amount not
accepted by the Term

 

83



--------------------------------------------------------------------------------

Lenders to the Borrower to be retained by it; provided that to the extent that
any such amounts not accepted by the Term Lenders would give rise to the
obligation of the Borrower to make an offer to repurchase any New Notes, such
amounts shall instead be applied to repay the Term Loans as otherwise provided
herein.

(viii) Funding Losses, Etc. All prepayments under this Section 2.05 shall be
made together with, in the case of any such prepayment of a Eurocurrency Rate
Loan on a date other than the last day of an Interest Period therefor, any
amounts owing in respect of such Eurocurrency Rate Loan pursuant to
Section 3.05. Notwithstanding any of the other provisions of this
Section 2.05(b), so long as no Event of Default shall have occurred and be
continuing, if any prepayment of Eurocurrency Rate Loans is required to be made
under this Section 2.05(b), other than on the last day of the Interest Period
therefor, the Borrower may, in its sole discretion, deposit the amount of any
such prepayment otherwise required to be made thereunder into a Cash Collateral
Account until the last day of such Interest Period, at which time the
Administrative Agent shall be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of such Loans in accordance with this Section 2.05(b). Upon the
occurrence and during the continuance of any Event of Default, the
Administrative Agent shall also be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of the outstanding Loans in accordance with this Section 2.05(b).

SECTION 2.06. Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class; provided that (i) any such notice
shall be received by the Administrative Agent three (3) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $500,000 or any whole multiple of $100,000 in excess
thereof and (iii) if, after giving effect to any reduction of the Commitments,
the Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of
the Revolving Credit Facility, such sublimit shall be automatically reduced by
the amount of such excess, such sublimit shall be automatically reduced by the
amount of such excess. The amount of any such Commitment reduction shall not be
applied to the Letter of Credit Sublimit or the Swing Line Sublimit unless
otherwise specified by the Borrower. Notwithstanding the foregoing, the Borrower
may rescind or postpone any notice of termination of the Commitments if such
termination would have resulted from a refinancing of all of the Facilities,
which refinancing shall not be consummated or otherwise shall be delayed.

(b) Mandatory. The Term Commitment of each Term Lender shall be automatically
and permanently reduced to $0 upon the making of such Term Lender’s Term Loans
pursuant to Section 2.01(a).

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Letter of Credit Sublimit, or the Swing Line Sublimit or the
unused Commitments

 

84



--------------------------------------------------------------------------------

of any Class under this Section 2.06. Upon any reduction of unused Commitments
of any Class, the Commitment of each Lender of such Class shall be reduced by
such Lender’s Pro Rata Share of the amount by which such Commitments are reduced
(other than the termination of the Commitment of any Lender as provided in
Section 3.07); provided that the Borrower may elect to reduce the amount of
Original Maturity Revolving Credit Commitments independently of any reductions
in the amount of Extended Maturity Revolving Credit Commitments. All commitment
fees accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination.

SECTION 2.07. Repayment of Loans.

(a) Term Loans. Each of the Borrower and the Subsidiary Borrowers shall, jointly
and severally, repay to the Administrative Agent (with any such payments to be
allocated among the Borrower and the Subsidiary Borrowers ratably in accordance
with their then outstanding Designated Amounts except as specified by the
Borrower in writing):

(i) for the ratable account of the Term Lenders holding Term B-2 Loans, Term B-4
Loans and Term B-5 Loans, on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Amendment No. 2 Effective Date, an aggregate amount equal to 0.25% of the
aggregate amount of all Term B-2 Loans outstanding on the Amendment No. 2
Effective Date (including any Term B-2 Loans that were extended and converted
into Term B-4 Loans on the Amendment No. 5 Effective Date and any Term B-2 Loans
that were extended and converted into Term B-5 Loans on the Restatement
Effective Date); provided, that (A) such payments shall be reduced (with such
reduction applied ratably among Term B-2 Loans, Term B-4 Loans and Term B-5
Loans) as a result of the application of prepayments of Term Loans made after
the Amendment No. 2 Effective Date and on or prior to the Restatement Date in
accordance with the applicable order of priority set forth in Section 2.05, and
(B) such payments of any Class of Term Loans shall be further reduced as a
result of the application of prepayments of such Class of Term Loans made after
the Restatement Date in accordance with the applicable order of priority set
forth in Section 2.05;

(ii) for the ratable account of the Term B-6 Lenders, on the last Business Day
of each March, June, September and December, commencing with the first such date
to occur after the First Amendment Effective Date, an aggregate amount equal to
0.25% of the aggregate amount of all Term B-6 Loans outstanding on the First
Amendment Effective Date; provided that such payments of Term B-6 Loans shall be
reduced as a result of the application of prepayments of Term B-6 Loans made
after the First Amendment Effective Date in accordance with the applicable order
of priority set forth in Section 2.05; and

(iii) (ii) for the ratable account of the applicable Class of Term Lenders, on
the Maturity Date for any Class of Term Loans, the aggregate principal amount of
all Term B-2 Loans, Term B-4 Loans, Term B-5 Loans and Term B-56 Loans, as
applicable, outstanding on such date.

 

85



--------------------------------------------------------------------------------

(b) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders on the Maturity Date for the
applicable Revolving Credit Facility the aggregate principal amount of all of
its Original Maturity Revolving Credit Loans and Extended Maturity Revolving
Credit Loans outstanding on such date.

(c) Swing Line Loans. The Borrower shall repay its Swing Line Loans on the
earlier to occur of (i) the date five (5) Business Days after such Loan is made
and (ii) the Maturity Date for the Revolving Credit Facility.

SECTION 2.08. Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate, (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Revolving Credit Loans.

(b) The Borrower shall pay interest on past due amounts hereunder (after giving
effect to any applicable grace periods) at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) [Reserved].

(e) [Reserved].

SECTION 2.09. Fees. In addition to certain fees described in Sections 2.03(h)
and (i):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Pro Rata Share, a
commitment fee equal to the Applicable Rate with respect to commitment fees
times the actual daily amount by which the aggregate Revolving Credit Commitment
exceeds the sum of (A) Outstanding Amount of Revolving Credit Loans and (B) the
Outstanding Amount of L/C Obligations; provided that any commitment fee accrued
with respect to any of the Commitments of a Defaulting Lender during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender except to the extent that such commitment fee shall otherwise
have been due and payable by the Borrower prior

 

86



--------------------------------------------------------------------------------

to such time; and provided further that no commitment fee shall accrue on any of
the Commitments of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender. The commitment fee shall accrue at all times from the Closing
Date until the applicable Maturity Date for the Original Maturity Revolving
Credit Facility and from the Restatement Date until the applicable Maturity Date
for the Extended Maturity Revolving Credit Facility , including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the Maturity Date for the applicable Revolving Credit
Facility. The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

(b) Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

SECTION 2.10. Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of three hundred and sixty-five (365)/three hundred and
sixty-six (366) days and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a three hundred and sixty (360) day year
and actual days elapsed. Interest shall accrue on each Loan for the day on which
the Loan is made, and shall not accrue on a Loan, or any portion thereof, for
the day on which the Loan or such portion is paid; provided that any Loan that
is repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one (1) day. Each determination by the Administrative Agent of
an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.

SECTION 2.11. Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note payable to such Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

 

87



--------------------------------------------------------------------------------

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

SECTION 2.12. Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be; provided that, if such extension would cause payment of interest on
or principal of Eurocurrency Rate Loans to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:

 

88



--------------------------------------------------------------------------------

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the Federal Funds Rate
from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the Federal Funds Rate from time to time in effect. When such
Lender makes payment to the Administrative Agent (together with all accrued
interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrower, and the Borrower shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

 

89



--------------------------------------------------------------------------------

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but at the direction
of Required Lenders shall, elect to distribute such funds to each of the Lenders
in accordance with such Lender’s Pro Rata Share of the sum of (a) the
Outstanding Amount of all Loans outstanding at such time and (b) the Outstanding
Amount of all L/C Obligations outstanding at such time, in repayment or
prepayment of such of the outstanding Loans or other Obligations then owing to
such Lender.

SECTION 2.13. Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
the participations in L/C Obligations and Swing Line Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. The Borrower agrees that any Lender
so purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

90



--------------------------------------------------------------------------------

SECTION 2.14. Incremental Credit Extensions.

(a) The Borrower may at any time or from time to time after the Closing Date, by
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders), request (i) one or more
additional tranches of term loans (the “Incremental Term Loans”) or (ii) one or
more increases in the amount of any Class of Revolving Credit Commitments (each
such increase, a “Revolving Commitment Increase”), provided that (A) both at the
time of any such request and upon the effectiveness of any Incremental Amendment
referred to below, no Default or Event of Default shall exist and at the time
that any such Incremental Term Loan is made (and after giving effect thereto) no
Default or Event of Default shall exist and (B) the Borrower shall be in
compliance with each of the covenants set forth in Section 7.11 determined on a
Pro Forma Basis as of the date of such Incremental Term Loan or Revolving
Commitment Increase and the last day of the most recent Test Period, as if such
Incremental Term Loans or Revolving Commitment Increases, as applicable, had
been outstanding on the last day of such fiscal quarter of the Borrower for
testing compliance therewith. Each tranche of Incremental Term Loans and each
Revolving Commitment Increase shall be in an aggregate principal amount that is
not less than $25,000,000 (provided that such amount may be less than
$25,000,000 if such amount represents all remaining availability under the limit
set forth in the next sentence). Notwithstanding anything to the contrary
herein, the aggregate amount of the Incremental Term Loans (which, for this
purpose, shall include Term B-6 Loans) and the Revolving Commitment Increases
(other than (x) for the avoidance of doubt those established in respect of
Extended Term Loans or Extended Revolving Credit Commitments pursuant to
Section 2.17 and (y) Replacement Revolving Commitments) shall not exceed the sum
of (x) $500,000,000 plus (y) the aggregate amount of principal payments made in
respect of the Term Loans as of such Incremental Facility Closing Date
(including, in the case of Term B-6 Loans incurred on the First Amendment
Effective Date, the principal amount of B-2 Term Loans repaid concurrently with
the incurrence of Term B-6 Loans on such date).

(b) The Incremental Term Loans (i) shall rank pari passu in right of payment and
of security with the Revolving Credit Loans and the Term Loans, (ii) shall not
mature earlier than the Maturity Date with respect to the Term Loans,
(iii) shall not have a weighted average life to maturity that is shorter than
the weighted average life to maturity with respect to the Term Loans and
(iv) except as set forth above, shall be treated substantially the same as the
Term Loans (in each case, including with respect to mandatory and voluntary
prepayments), provided that (A) the terms and conditions applicable to
Incremental Term Loans may be materially different from those of the Term Loans
to the extent such differences are reasonably acceptable to the
ArrangersAdministrative Agent and (B) the interest rates and amortization
schedule applicable to the Incremental Term Loans shall be determined by the
Borrower and the lenders thereof.

(c) Each notice from the Borrower pursuant to this Section shall set forth the
requested amount and proposed terms of the relevant Incremental Term Loans or
Revolving Commitment Increases. Incremental Term Loans may be made, and
Revolving Commitment Increases may be provided, by any existing Lender (and each
existing Term Lender will have the right, but not an obligation, to make a
portion of any Incremental Term Loan, and each existing Revolving Credit Lender
will have the right, but not an obligation, to provide a portion of any
Revolving Commitment Increase (other than any Replacement Revolving Commitment),
in each

 

91



--------------------------------------------------------------------------------

case on terms permitted in this Section 2.14 and otherwise on terms reasonably
acceptable to the Administrative Agent) or by any other bank or other financial
institution (any such other bank or other financial institution being called an
“Additional Lender”), provided that the Administrative Agent and the Borrower
shall have consented (not to be unreasonably withheld) to such Lender’s or
Additional Lender’s making such Incremental Term Loans or providing such
Revolving Commitment Increases if such consent would be required under
Section 10.07(b) for an assignment of Loans or Revolving Credit Commitments, as
applicable, to such Lender or Additional Lender. Commitments in respect of
Incremental Term Loans and Revolving Commitment Increases shall become
Commitments (or in the case of a Revolving Commitment Increase to be provided by
an existing Revolving Credit Lender, an increase in such Lender’s applicable
Revolving Credit Commitment) under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Lender agreeing to provide such
Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. The Incremental Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section. The effectiveness of
any Incremental Amendment shall be subject to the satisfaction on the date
thereof (each, an “Incremental Facility Closing Date”) of each of the conditions
set forth in Section 4.02 (it being understood that all references to “the date
of such Credit Extension” or similar language in such Section 4.02 shall be
deemed to refer to the effective date of such Incremental Amendment) and such
other conditions as the parties thereto shall agree. The Borrower will use the
proceeds of the Incremental Term Loans and Revolving Commitment Increases for
any purpose not prohibited by this Agreement. No Lender shall be obligated to
provide any Incremental Term Loans or Revolving Commitment Increases, unless it
so agrees.

(d) Upon each increase in the Revolving Credit Commitments pursuant to this
Section, (i) each Revolving Credit Lender immediately prior to such increase
will automatically and without further act be deemed to have assigned to each
Lender providing a portion of the Revolving Commitment Increase (each a
“Revolving Commitment Increase Lender”) in respect of such increase, and each
such Revolving Commitment Increase Lender will automatically and without further
act be deemed to have assumed, a portion of such Revolving Credit Lender’s
participations hereunder in outstanding Letters of Credit and Swing Line Loans
such that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (A) participations
hereunder in Letters of Credit and (B) participations hereunder in Swing Line
Loans held by each Revolving Credit Lender (including each such Revolving
Commitment Increase Lender) will equal the percentage of the aggregate Revolving
Credit Commitments of all Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment and (ii) if, on the date of such
increase, there are any Revolving Credit Loans outstanding, such Revolving
Credit Loans shall on or prior to the effectiveness of such Revolving Commitment
Increase be prepaid from the proceeds of additional Revolving Credit Loans made
hereunder (reflecting such increase in Revolving Credit Commitments), which
prepayment shall be accompanied by accrued interest on the Revolving Credit
Loans being prepaid and any costs incurred by any Lender in accordance with
Section 3.05. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

 

92



--------------------------------------------------------------------------------

(e) This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

SECTION 2.15. The Administrative Borrower. Each Subsidiary Borrower hereby
appoints the Borrower as the administrative borrower hereunder, and the Borrower
shall act under this Agreement as the agent, attorney-in-fact and legal
representative of such Subsidiary Borrower for all purposes, including receiving
account statements and other notices and communications to such Subsidiary
Borrower from the Administrative Agent or any Lender and receiving proceeds of
the Term B-2 Loans. The Administrative Agent and the Lenders may rely, and shall
be fully protected in relying, on any certificate, report, information or any
notice or communication made or given by the Borrower, whether in its own name
or on behalf of a Subsidiary Borrower, and neither the Administrative Agent nor
any Lender shall have any obligation to make any inquiry or request any
confirmation from or on behalf of any Subsidiary Borrower as to the binding
effect on it of any such notice or request.

SECTION 2.16. [Reserved].

SECTION 2.17. Extension Offers.

(a) Pursuant to one or more offers made from time to time by the Borrower to all
Term Lenders holding Term Loans of a specified Class(es) with notice to the
Administrative Agent, on a pro rata basis (based on the aggregate outstanding
Term Loans of the applicable Class(es)) and on the same terms (‘“Term Pro Rata
Extension Offers’”), the Borrower is hereby permitted to consummate transactions
with individual Term Lenders from time to time to extend the maturity date of
such Lender’s Term Loans and to otherwise modify the terms of such Lender’s Term
Loans pursuant to the terms of the relevant Term Pro Rata Extension Offer
(including without limitation increasing the interest rate or fees payable in
respect of such Lender’s Term Loans and/or modifying the amortization schedule
in respect of such Lender’s Term Loans). Pursuant to one or more offers made
from time to time by the Borrower to all Revolving Credit Lenders with notice to
the Administrative Agent, on a pro rata basis (based on the aggregate
outstanding Revolving Credit Commitments) and on the same terms (“Revolving Pro
Rata Extension Offers” and, together with Term Pro Rata Extension Offers, “Pro
Rata Extension Offers”), the Borrower is hereby permitted to consummate
transactions with individual Revolving Credit Lenders from time to time to
extend the maturity date of such Lender’s Revolving Credit Commitments and to
otherwise modify the terms of such Lender’s Revolving Credit Commitments
pursuant to the terms of the relevant Revolving Pro Rata Extension Offer
(including without limitation increasing the interest rate or fees payable in
respect of such Lender’s Revolving Credit Commitments). For the avoidance of
doubt, the reference to “on the same terms” in the preceding sentences shall
mean, (i) when comparing Term Pro Rata Extension Offers, that the Term Loans are
offered to be extended for the same amount of time and that the interest rate
changes and fees payable in respect thereto are the same and (ii) when comparing
Revolving Pro Rata Extension Offers, that the Revolving Credit Commitments are
offered to be extended for the same amount of time and that the interest rate
changes and fees payable in respect thereto are the

 

93



--------------------------------------------------------------------------------

same. Any such extension (an “Extension”) agreed to between the Borrower and any
such Lender (an “Extending Lender”) will be established under this Agreement
pursuant to an amendment (an “Extension Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Extending
Lender and the Administrative Agent (which Extension Amendment, for the
avoidance of doubt, shall not require the consent of any other Lender).

(b) Each Extension Amendment shall specify the terms of the applicable extended
Term Loan (any such extended Term Loan, an “Extended Term Loan”) and/or extended
Revolving Credit Commitment (any such extended Revolving Credit Commitment, an
“Extended Revolving Credit Commitment”) and the applicable Class of existing
Term Loans subject to Extension; provided that (i) except as to interest rates,
fees, amortization, final maturity date, subordinated collateral arrangements,
if any, and subordinated voluntary and mandatory prepayment arrangements, if any
(which shall (subject to the limitations below) be determined by the Borrower
and set forth in the Pro Rata Extension Offer), the Extended Term Loans shall
have (x) the same terms as the Term B-4 Loans,Class of existing Term Loans to
which such Extended Term Loans relate (i.e., whether Term B-4 Loans, Term B-5
Loans, Term B-6 Loans or other Extended Term Loans in respect of the foregoing)
or (y) such other terms as shall be reasonably satisfactory to the
Administrative Agent and (ii) except as to interest rates, fees, final maturity,
subordinated collateral arrangements, if any, and subordinated voluntary and
mandatory prepayment arrangements, if any, any Extended Revolving Credit
Commitment shall be a Revolving Credit Commitment with the same terms as the
Revolving Credit Loans; provided, however, that (A) the interest rate margins
for any (1) Extended Term Loan made in connection with any Extension with
respect to Term B-4 Loans, Term B-5 Loans and/or any then existing Extended Term
Loans, shall not be greater than the highest interest rate margins that may,
under any circumstances, be payable with respect to Term B-4 Loans , Term B-5
Loans and/or any otherthen existing Extended Term Loans, plus in each case 25
basis points (andwith (I) the interest rate margins applicable to the Term B-4
Loans or any , Term B-5 Loans and any such then existing Extended Term Loans
(other than then existing Extended Term Loans, as applicable, shall in respect
of the Term B-6 Loans) to be increased to the extent necessary to achieve the
foregoing and (II) the interest rate margins applicable to Term B-6 Loans to be
adjusted (if resulting in a higher interest rate margin) to the interest rate
margin applicable to such Extended Term Loans less 50 basis points) and (2) any
Extended Revolving Credit Commitment, shall not be greater than the highest
interest rate margins that may, under any circumstances, be payable with respect
to any previously issued Extended Revolving Credit Commitment plus in each case
25 basis points (and the interest rate margins applicable to any other Extended
Revolving Credit Commitment, shall be increased to the extent necessary to
achieve the foregoing) and, (B) solely for purposes of the foregoing clause (A),
the interest rate margins applicable to any Extended Term Loan or, any Extended
Revolving Credit Commitment, any Term B-4 Loan, any Term B-5 Loan or any Term
B-6 Loan shall be (x) deemed to (1) include all upfront or similar fees or
original issue discount payable generally to Lenders providing such Extended
Term Loans or, Extended Revolving Credit Commitments, Term B-4 Loans, Term B-5
Loans or Term B-6 Loans based on an assumed four-year life to maturity orand any
minimum Eurocurrency Rate or Base Rate and (2) exclude customary consent fees
payable to Lenders and arrangement fees payable to arrangers in connection with
such Pro Rata Extension Offer and (y) determined, in the case of any then
existing Term Loan subject to a pricing grid, using the interest rate margin
then applicable to such Term Loan pursuant to the terms of the pricing grid and
(C) the Weighted Average Life to Maturity of

 

94



--------------------------------------------------------------------------------

any Extended Term Loans shall not be shorter than the Weighted Average Life to
Maturity of the Term B-6 Loans (except to the extent of nominal amortization for
periods where amortization has been eliminated as a result of the prepayment of
the Term B-6 Loans).

(c) Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term Loan will be automatically designated an Extended Term Loan and/or
such Extending Lender’s Revolving Credit Commitment will be automatically
designated an Extended Revolving Credit Commitment. For the avoidance of doubt,
the commitments and obligations of any Swing Line Lender or L/C Issuer can only
be extended pursuant to an Extension or otherwise with such Person’s consent.

(d) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including without limitation this Section 2.17), (i) no
Extended Term Loan or Extended Revolving Credit Commitment is required to be in
any minimum amount or any minimum increment; provided that the aggregate amount
of (A) Extended Term Loans for any new Class of Term Loans made in connection
with any Pro Rata Extension Offer shall be at least $50,000,000 and (B) Extended
Revolving Commitment for any new Class of Revolving Credit Commitments made in
connection with any Pro Rata Extension Offer shall be at least $25,000,000,
(ii) any Extending Lender may extend all or any portion of its Term Loans and/or
Revolving Credit Commitment pursuant to one or more Pro Rata Extension Offers
(subject to applicable proration in the case of over participation) (including
the extension of any Extended Term Loan and/or Extended Revolving Credit
Commitment) and (iii) there shall be no condition to any Extension of any Loan
or Revolving Credit Commitment at any time or from time to time other than
notice to the Administrative Agent of such Extension and the terms of the
Extended Term Loan or Extended Revolving Credit Commitment implemented thereby.

(e) Each extension shall be consummated pursuant to procedures set forth in the
associated Pro Rata Extension Offer; provided that the Borrowers shall cooperate
with the Administrative Agent prior to making any Pro Rata Extension Offer to
establish reasonable procedures with respect to mechanical provisions relating
to such Extension, including, without limitation, timing, rounding and other
adjustments.

(f) (i) Notwithstanding the foregoing, from time to time after the Amendment
No. 5 Effective Date, upon notice by the Borrower to the Administrative Agent,
banks or other financial institutions (“New Revolving Commitment Lenders”),
which may or may not be existing Lenders, may elect to provide a new Revolving
Credit Commitment (a “New Revolving Credit Commitment”) hereunder; provided
that, to the extent such banks or other financial institutions are not existing
Lenders, such banks or institutions shall be reasonably acceptable to the
Administrative Agent, Swing Line Lender and L/C Issuer. Such New Revolving
Credit Commitment will be in an amount (the “New Revolving Amount”) and have the
terms specified in the notice to the Administrative Agent; provided that except
as to interest rates, fees, final maturity, subordinated collateral
arrangements, if any, and subordinated voluntary and mandatory prepayment
arrangements, if any (and subject to clause (f)(iii) below), any New Revolving
Credit Commitment shall be a Revolving Credit Commitment with the same terms as
the Revolving Credit Loans. Upon receipt of a New Revolving Credit Commitment,
the Borrower shall make a Pro Rata Extension Offer to all existing Revolving
Credit Lenders to extend the maturity date of

 

95



--------------------------------------------------------------------------------

their Revolving Credit Commitments on the same terms as the New Revolving Credit
Commitment (each Revolving Credit Lender that accepts such Pro Rata Extension
Offer, an “Electing Lender,” and each existing Revolving Credit Lender that is
not an Electing Lender, a “Non-Electing Lender”). Following such election
(i) the Revolving Credit Commitments of all existing Revolving Credit Lenders
will be permanently reduced by an aggregate amount equal to the New Revolving
Amount in the manner specified by Section 2.06(c) and (ii) the New Revolving
Credit Commitment of the New Revolving Commitment Lenders will become effective
and the aggregate Revolving Credit Commitment shall be increased by the New
Revolving Amount. In connection with the foregoing, each Electing Lender may
further elect with the consent of the Borrower (a “Further Election”) to provide
a New Revolving Credit Commitment hereunder in an amount such that after giving
effect to all New Revolving Credit Commitments, the amount of such Electing
Lender’s Revolving Credit Commitment will equal the amount of such Electing
Lender’s Revolving Credit Commitment prior to any such reduction. In the event
any Electing Lender has made a Further Election, the reduction of all Revolving
Credit Commitments contemplated by the second preceding sentence will instead be
made in an aggregate amount to reflect the New Revolving Amount of the New
Revolving Commitment Lenders and the new commitments of all Electing Lenders
making a Further Election. Subject to the foregoing, the New Revolving Credit
Commitments of the New Revolving Commitment Lenders and the new commitments of
all Electing Lenders making a Further Election will otherwise be incorporated as
Revolving Credit Commitments hereunder in the same manner in which Extended
Revolving Credit Commitments are incorporated hereunder pursuant to this
Section 2.17, including without limitation for purposes of Section 2.17(e).

(ii) For the avoidance of doubt, after giving effect to such New Revolving
Credit Commitments (“Post Effectiveness”), (1) the aggregate amount of Revolving
Credit Commitments of all Classes derived from each Class in effect prior to
such New Revolving Credit Commitments will be the same as the aggregate amount
of Revolving Credit Commitments of each Class in effect prior to giving effect
to such New Revolving Credit Commitments (“Pre-Effectiveness”), (2) the
Revolving Credit Lenders that are Non-Electing Lenders will have Revolving
Credit Commitments with the same terms as the Revolving Credit Commitment in
effect Pre-Effectiveness, (3) the Revolving Credit Lenders that are Electing
Lenders will have Revolving Credit Commitments with the same terms as the New
Revolving Credit Commitment, (4) each Revolving Credit Lender that is an
Electing Lender that has made a Further Election will have an aggregate amount
of Revolving Credit Commitments equal to the amount of Revolving Credit
Commitments it had Pre-Effectiveness and (5) the New Revolving Commitment Lender
will have a Revolving Credit Commitment on the terms of the New Revolving Credit
Commitment in an aggregate amount equal to the New Revolving Amount.

(iii) With respect to any New Revolving Credit Commitment established after the
Amendment Effective Date, other than the initial New Revolving Credit Commitment
established after the Amendment Effective Date (the “Initial New Revolving
Commitment”), (A) the interest rate margins for any New Revolving Credit
Commitment shall not be greater than the highest interest rate margins that may,
under any circumstances, be payable with respect to any New Revolving Commitment
plus 25 basis points (and the interest rate margins applicable to any New
Revolving Credit Commitment

 

96



--------------------------------------------------------------------------------

shall be increased to the extent necessary to achieve the foregoing), (B) solely
for purposes of the foregoing clause (A), the interest rate margins applicable
to any New Revolving Credit Commitment shall be deemed to (1) include all
upfront or similar fees or original issue discount payable generally to Lenders
providing such New Revolving Credit Commitments based on an assumed four-year
life to maturity or any minimum Eurocurrency Rate and (2) exclude customary
consent fees payable to Lenders and arrangement fees payable to arrangers in
connection with such New Revolving Commitments.

ARTICLE III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

SECTION 3.01. Taxes.

(a) Except as provided in this Section 3.01, any and all payments by the
Borrower (the term Borrower under Article III being deemed to include any
Subsidiary for whose account a Letter of Credit is issued) to or for the account
of any Agent or any Lender under any Loan Document shall be made free and clear
of and without deduction for any and all present or future taxes, duties,
levies, imposts, deductions, assessments, fees, withholdings or similar charges,
and all liabilities (including additions to tax, penalties and interest) with
respect thereto, excluding in the case of each Agent and each Lender, taxes
imposed on or measured by its net or gross income (including branch profits),
and franchise (and similar) taxes imposed on it in lieu of net income taxes, by
the jurisdiction (or any political subdivision thereof) under the Laws of which
such Agent or such Lender, as the case may be, is organized or maintains a
Lending Office, and all liabilities (including additions to tax, penalties and
interest) with respect thereto (in each case, other than any such tax or
liability arising solely from any Agent or any Lender having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document), and any United States federal withholding
taxes under Section 1471 through 1474 of the Code, or any amended or successor
provision thereto, and, in each case, any regulations promulgated thereunder and
any interpretation or other guidance issued in connection therewith. All
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities described in the immediately
preceding sentence are hereinafter referred to as “Taxes.” If the Borrower shall
be required by any Laws to deduct any Taxes or Other Taxes from or in respect of
any sum payable under any Loan Document to any Agent or any Lender, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01), each of such Agent and such Lender receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions, (iii) the Borrower shall pay the full
amount deducted to the appropriate Governmental Authority in accordance with
applicable Laws, and (iv) within thirty (30) days after the date of such payment
(or, if receipts or evidence are not available within thirty (30) days, as soon
as possible thereafter), the Borrower shall furnish to such Agent or Lender (as
the case may be) the original or a certified copy of a receipt evidencing
payment thereof to the extent such a receipt is issued therefor, or other
written proof of payment thereof that is reasonably satisfactory to the
Administrative Agent. If the Borrower fails to pay any Taxes or Other Taxes when
due to the appropriate Governmental

 

97



--------------------------------------------------------------------------------

Authority or fails to remit to any Agent or any Lender the required receipts or
other required documentary evidence, the Borrower shall indemnify such Agent and
such Lender for any incremental taxes, interest or penalties that may become
payable by such Agent or such Lender arising out of such failure.

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes or charges or similar levies which, in each case, arise
from any payment made under any Loan Document or from the execution or delivery
of any Loan Document or otherwise with respect to the exercise by a Lender of
its rights under any Loan Document (hereinafter referred to as “Other Taxes”).

(c) The Borrower agrees to indemnify each Agent and each Lender for (i) the full
amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed by
any jurisdiction on amounts payable under this Section 3.01) paid by such Agent
and such Lender and (ii) any liability (including additions to tax, penalties,
interest and expenses) arising therefrom or with respect thereto, in each case
whether or not such Taxes or Other Taxes were correctly or legally imposed by
the relevant Governmental Authority; provided such Agent or Lender, as the case
may be, provides the Borrower with a written statement thereof setting forth in
reasonable detail the basis and calculation of such amounts. Payment under this
Section 3.01(c) shall be made within thirty (30) days after the date such Lender
or such Agent makes a written demand therefor.

(d) The Borrower shall not be required pursuant to this Section 3.01 to pay any
additional amount to, or to indemnify, any Lender or Agent, as the case may be,
to the extent that such Lender or such Agent becomes subject to Taxes subsequent
to the Closing Date (or, if later, the date such Lender or Agent becomes a party
to this Agreement) as a result of a change in the place of organization of such
Lender or Agent or a change in the lending office of such Lender, except to the
extent that any such change is requested in writing by the Borrower or is
otherwise required pursuant to the terms of this Agreement (and provided that
nothing in this clause (d) shall be construed as relieving the Borrower from any
obligation to make such payments or indemnification in the event of a change in
lending office or place of organization that precedes a change in Law to the
extent such Taxes result from a change in Law).

(e) Notwithstanding anything else herein to the contrary, if a Lender or an
Agent is subject to withholding tax imposed by any jurisdiction in which the
Borrower is formed or organized at a rate in excess of zero percent at the time
such Lender or such Agent, as the case may be, first becomes a party to this
Agreement, withholding tax imposed by such jurisdiction at such rate shall be
considered excluded from Taxes unless and until such Lender or Agent, as the
case may be, provides the appropriate forms certifying that a lesser rate
applies, whereupon withholding tax at such lesser rate only shall be considered
excluded from Taxes for periods governed by such forms; provided that, if at the
date of the Assignment and Acceptance pursuant to which a Lender becomes a party
to this Agreement, the Lender assignor was entitled to payments under clause
(a) of this Section 3.01 in respect of withholding tax with respect to interest
paid at such date, then, to such extent, the term Taxes shall include (in
addition to withholding taxes that may be imposed in the future or other amounts
otherwise includable in Taxes) withholding tax, if any, applicable with respect
to the Lender assignee on such date.

 

98



--------------------------------------------------------------------------------

(f) If any Lender or Agent determines, in its reasonable discretion, that it has
received a refund or overpayment credit in respect of any Taxes or Other Taxes
as to which indemnification or additional amounts have been paid to it by the
Borrower pursuant to this Section 3.01, it shall promptly remit such refund or
the amount of such credit (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 3.01 with respect to
the Taxes or Other Taxes giving rise to such refund (or such credit) plus any
interest included in such refund by the relevant Governmental Authority
attributable thereto) to the Borrower, net of all out-of-pocket expenses of the
Lender or Agent, as the case may be and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Lender or Agent, as
the case may be, agrees promptly to return such refund (or such credit) to such
party in the event such party is required to repay such refund (or such credit)
to the relevant Governmental Authority. Such Lender or Agent, as the case may
be, shall, at the Borrower’s request, provide the Borrower with a copy of any
notice of assessment or other evidence of the requirement to repay such refund
(or such credit) received from the relevant Governmental Authority (provided
that such Lender or Agent may delete any information therein that such Lender or
Agent deems confidential). Nothing herein contained shall interfere with the
right of a Lender or Agent to arrange its tax affairs in whatever manner it
thinks fit nor oblige any Lender or Agent to claim any tax refund or to make
available its tax returns or disclose any information relating to its tax
affairs or any computations in respect thereof or require any Lender or Agent to
do anything that would prejudice its ability to benefit from any other refunds,
credits, reliefs, remissions or repayments to which it may be entitled.

(g) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (c) with respect to such Lender it will, if
requested by the Borrower, use commercially reasonable efforts (subject to such
Lender’s overall internal policies of general application and legal and
regulatory restrictions) to designate another Lending Office for any Loan or
Letter of Credit affected by such event; provided that such efforts are made on
terms that, in the sole judgment of such Lender, cause such Lender and its
Lending Office(s) to suffer no economic, legal, regulatory or other
disadvantage, and provided further that nothing in this Section 3.01(g) shall
affect or postpone any of the Obligations of the Borrower or the rights of such
Lender pursuant to Section 3.01(a) or (c).

SECTION 3.02. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans, or to determine or charge interest rates based upon the
Eurocurrency Rate, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocurrency
Rate Loans shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrower shall upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurocurrency Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
promptly, if such Lender may not lawfully continue to maintain such Eurocurrency
Rate Loans. Upon any such prepayment or conversion, the Borrower

 

99



--------------------------------------------------------------------------------

shall also pay accrued interest on the amount so prepaid or converted and all
amounts due, if any, in connection with such prepayment or conversion under
Section 3.05. Each Lender agrees to designate a different Lending Office if such
designation will avoid the need for such notice and will not, in the good faith
judgment of such Lender, otherwise be materially disadvantageous to such Lender.

SECTION 3.03. Inability to Determine Rates. If the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan, or that the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, or
that Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and the Interest Period of such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

(a) If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, in each case after the Closing
Date, or such Lender’s compliance therewith, there shall be any increase in the
cost to such Lender of agreeing to make or making, funding or maintaining
Eurocurrency Rate Loans or (as the case may be) issuing or participating in
Letters of Credit, or a reduction in the amount received or receivable by such
Lender in connection with any of the foregoing (excluding for purposes of this
Section 3.04(a) any such increased costs or reduction in amount resulting from
(i) Taxes or Other Taxes (as to which Section 3.01 shall govern), (ii) changes
in the basis of taxation of net income or gross income (including branch
profits), and franchise (and similar) taxes imposed in lieu of net income taxes,
by the United States or any foreign jurisdiction or any political subdivision of
either thereof under the Laws of which such Lender is organized or maintains a
Lending Office, and (iii) reserve requirements contemplated by Section 3.04(c),
then from time to time within fifteen (15) days after demand by such Lender
setting forth in reasonable detail such increased costs (with a copy of such
demand to the Administrative Agent given in accordance with Section 3.06), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, in each case
after the Closing Date, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with

 

100



--------------------------------------------------------------------------------

respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon demand of such Lender setting forth in reasonable detail
the charge and the calculation of such reduced rate of return (with a copy of
such demand to the Administrative Agent given in accordance with Section 3.06),
the Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction within fifteen (15) days after receipt of such
demand.

(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error) which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least fifteen (15) days’ prior notice (with a copy to the Administrative Agent)
of such additional interest or cost from such Lender. If a Lender fails to give
notice fifteen (15) days prior to the relevant Interest Payment Date, such
additional interest or cost shall be due and payable fifteen (15) days from
receipt of such notice.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to Section 3.04(a), (b) or (c) for any such
increased cost or reduction incurred more than one hundred and eighty (180) days
prior to the date that such Lender demands, or notifies the Borrower of its
intention to demand, compensation therefor, provided further that, if the
circumstance giving rise to such increased cost or reduction is retroactive,
then such 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that such efforts are made on terms that, in the sole
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no economic, legal, regulatory or other disadvantage, and provided further that
nothing in this Section 3.04(e) shall affect or postpone any of the Obligations
of the Borrower or the rights of such Lender pursuant to Section 3.04(a), (b),
(c) or (d).

SECTION 3.05. Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 

101



--------------------------------------------------------------------------------

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan; or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

SECTION 3.06. Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Section 3.01,
3.02, 3.03 or 3.04, no Borrower shall be required to compensate such Lender for
any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another Eurocurrency
Rate Loans, or to convert Base Rate Loans into Eurocurrency Rate Loans, until
the event or condition giving rise to such request ceases to be in effect (in
which case the provisions of Section 3.06(c) shall be applicable); provided that
such suspension shall not affect the right of such Lender to receive the
compensation so requested.

(c) If the obligation of any Lender to make or continue from one Interest Period
to another any Eurocurrency Rate Loan, or to convert Base Rate Loans into
Eurocurrency Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s Eurocurrency Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurocurrency Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.01, 3.02, 3.03 or 3.04 hereof that gave rise to such conversion no
longer exist:

 

102



--------------------------------------------------------------------------------

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurocurrency Rate Loans shall be applied instead to its
Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurocurrency Rate Loans shall remain as
Base Rate Loans.

(d) If any Lender gives notice to the Borrower (with a copy to the Agent) that
the circumstances specified in Section 3.01, 3.02, 3.03 or 3.04 hereof that gave
rise to the conversion of such Lender’s Eurocurrency Rate Loans pursuant to this
Section 3.06 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurocurrency Rate Loans made by
other Lenders are outstanding, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans and by such Lender are held pro rata (as to principal
amounts, interest rate basis, and Interest Periods) in accordance with their
respective Commitments.

SECTION 3.07. Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) the Borrower becomes obligated to pay additional amounts
or indemnity payments described in Section 3.01 or 3.04 as a result of any
condition described in such Sections or any Lender ceases to make Eurocurrency
Rate Loans as a result of any condition described in Section 3.02 or
Section 3.04, (ii) any Lender becomes a Defaulting Lender or (iii) any Lender
becomes a Non-Consenting Lender, then the Borrower may, on ten (10) Business
Days’ prior written notice to the Administrative Agent and such Lender, replace
such Lender by causing such Lender to (and such Lender shall be obligated to)
assign pursuant to Section 10.07(b) (with the assignment fee to be paid by the
Borrower in such instance) all of its rights and obligations under this
Agreement to one or more Eligible Assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender or other such Person; and provided further that (A) in
the case of any such assignment resulting from a claim for compensation under
Section 3.04 or payments required to be made pursuant to Section 3.01, such
assignment will result in a reduction in such compensation or payments and
(B) in the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable Eligible Assignees shall have agreed to
the applicable departure, waiver or amendment of the Loan Documents.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans, and (ii) deliver any Notes evidencing such Loans to the
Borrower or Administrative Agent. Pursuant to such Assignment and Assumption,
(A) the assignee Lender shall acquire all or a portion, as the case may be, of
the assigning Lender’s Commitment and outstanding Loans and participations in

 

103



--------------------------------------------------------------------------------

L/C Obligations and Swing Line Loans, (B) all obligations of the Borrower owing
to the assigning Lender relating to the Loans and participations so assigned
shall be paid in full by the assignee Lender to such assigning Lender
concurrently with such assignment and assumption and (C) upon such payment and,
if so requested by the assignee Lender, delivery to the assignee Lender of the
appropriate Note or Notes executed by the Borrower, the assignee Lender shall
become a Lender hereunder and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Loans, Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

(e) As a means of effecting the foregoing provisions of this Section 3.07, the
Borrower may alternatively (x) terminate the Commitment of such Defaulting
Lender and repay all obligations of the Borrower owing to such Defaulting Lender
relating to Loans and participations held by such Defaulting Lender as of such
termination date and, at its option, replace such terminated Commitment with a
Commitment provided by a Lender or an Additional Lender (and any repayment of
obligations owing to such Defaulting Lender may be made from the proceeds of a
Borrowing from a Lender or an Additional Lender not to exceed the principal
amount of outstanding Loans in respect of such terminated Commitment), or (y) if
the Commitment of such Defaulting Lender cannot be terminated under any
applicable Laws, increase the Commitments of the applicable Facility by
Commitments provided by a Lender or an Additional Lender in an amount equal to
the Commitment of such Defaulting Lender and subsequently terminate the
Commitment of such Defaulting Lender when such termination may be effected.

SECTION 3.08. Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

 

104



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

SECTION 4.01. [Reserved].

SECTION 4.02. Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document (except for Credit Extensions
on the Closing Date, only the representations contained in Sections 5.01, 5.02,
5.04, 5.13, 5.16 and 5.18) shall be true and correct in all material respects on
and as of the date of such Credit Extension; provided that, to the extent that
such representations and warranties specifically refer to an earlier date, they
shall be true and correct in all material respects as of such earlier date;
provided, further that, any representation and warranty made on or as of the
Closing Date that is qualified as to “Material Adverse Effect” shall be deemed
to be qualified by a “Company Material Adverse Effect.”

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(c) The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Agents and the Lenders that:

SECTION 5.01. Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of its Restricted Subsidiaries (a) is a Person duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such

 

105



--------------------------------------------------------------------------------

qualification, (d) is in compliance with all Laws, orders, writs, injunctions
and orders and (e) has all requisite governmental licenses, authorizations,
consents and approvals to operate its business as currently conducted; except in
each case referred to in clause (c), (d) or (e), to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect.

SECTION 5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transaction, are within such Loan Party’s
corporate or other powers, have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person’s Organization Documents, (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.01), or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Restricted Subsidiaries or
(ii) any material order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any material Law; except with respect to any conflict, breach or
contravention or payment (but not creation of Liens) referred to in clause
(b)(i), to the extent that such conflict, breach, contravention or payment could
not reasonably be expected to have a Material Adverse Effect.

SECTION 5.03. Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transaction, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or (d) the exercise by the Administrative Agent or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except for (i) filings
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
waived, taken, given or made and are in full force and effect and (iii) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make could not reasonably be expected
to have a Material Adverse Effect.

SECTION 5.04. Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.

SECTION 5.05. Financial Statements; No Material Adverse Effect.

(a) (i) The Audited Financial Statements and the Unaudited Financial Statements
fairly present in all material respects the financial condition of West and its

 

106



--------------------------------------------------------------------------------

Subsidiaries as of the dates thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the periods covered thereby, except as otherwise expressly noted therein. During
the period from December 31, 2005 to and including the Closing Date, there has
been (i) no sale, transfer or other disposition by West or any of its
Subsidiaries of any material part of the business or property of West or any of
its Subsidiaries, taken as a whole and (ii) no purchase or other acquisition by
West or any of its Subsidiaries of any business or property (including any
Equity Interests of any other Person) material in relation to the consolidated
financial condition of West and its Subsidiaries, in each case, which is not
reflected in the foregoing financial statements or in the notes thereto, has not
been publicly disclosed in filings with the SEC prior to the Closing Date or has
not otherwise been disclosed in writing to the Lenders prior to the Closing
Date.

(ii) The unaudited pro forma consolidated balance sheet of the Borrower and its
Subsidiaries as at December 31, 2005 and June 30, 2006 (including the notes
thereto) (the “Pro Forma Balance Sheet”) and the unaudited pro forma
consolidated statement of operations and cash flows of the Borrower and its
Subsidiaries for the 12-month period ending on each such date (together with the
Pro Forma Balance Sheet, the “Pro Forma Financial Statements”), copies of which
have heretofore been furnished to each Lender, have been prepared giving effect
(as if such events had occurred on such date or at the beginning of such period,
as the case may be) to the Transaction, each material acquisition by West or any
of its Subsidiaries consummated after December 31, 2005 and prior to the Closing
Date and all other transactions that would be required to be given pro forma
effect by Regulation S-X promulgated under the Exchange Act (including other
adjustments consistent with the definition of Pro Forma Adjustment or as
otherwise agreed between the Borrower and the Arrangers). The Pro Forma
Financial Statements have been prepared in good faith, based on assumptions
believed by the Borrower to be reasonable as of the date of delivery thereof,
and present fairly in all material respects on a pro forma basis and in
accordance with GAAP the estimated financial position of the Borrower and its
Subsidiaries as at December 31, 2005 and June 30, 2006, as the case may be, and
their estimated results of operations for the periods covered thereby, assuming
that the events specified in the preceding sentence had actually occurred at
such date or at the beginning of the periods covered thereby.

(b) Since December 31, 2005, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(c) The forecasts of consolidated balance sheets, income statements and cash
flow statements of the Borrower and its Subsidiaries for each fiscal year ending
after the Closing Date through 2011, copies of which have been furnished to the
Administrative Agent prior to the Closing Date in a form reasonably satisfactory
to it, have been prepared in good faith on the basis of the assumptions stated
therein, which assumptions were believed to be reasonable at the time of
preparation of such forecasts, it being understood that actual results may vary
from such forecasts and that such variations may be material.

 

107



--------------------------------------------------------------------------------

(d) As of the Closing Date, neither the Borrower nor any Subsidiary has any
Indebtedness or other obligations or liabilities, direct or contingent (other
than (i) the liabilities reflected on Schedule 5.05, (ii) obligations arising
under this Agreement and the New Notes, (iii) liabilities reflected or reserved
against on the audited consolidated balance sheet of West and its Subsidiaries
as of December 31, 2005 or as disclosed in the notes thereto (as supplemented by
liabilities reflected or reserved against on consolidated balance sheet of West
and its Subsidiaries as of June 30, 2006 or as disclosed in the notes thereto)
and (iv) liabilities incurred in the ordinary course of business) that, either
individually or in the aggregate, have had or could reasonably be expected to
have a Material Adverse Effect.

SECTION 5.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened in writing or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues that either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

SECTION 5.07. No Default. Neither the Borrower nor any Subsidiary is in default
under or with respect to, or a party to, any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

SECTION 5.08. Ownership of Property; Liens. Each Loan Party and each of its
Restricted Subsidiaries has good record and marketable title in fee simple to,
or valid leasehold interests in, or easements or other limited property
interests in, all real property necessary in the ordinary conduct of its
business, free and clear of all Liens except for minor defects in title that do
not materially interfere with its ability to conduct its business or to utilize
such assets for their intended purposes and Liens permitted by Section 7.01 and
except where the failure to have such title could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

SECTION 5.09. Environmental Compliance.

(a) There are no claims, actions, suits, or proceedings alleging potential
liability or responsibility for violation of, or otherwise relating to, any
Environmental Law that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(b) Except as specifically disclosed in Schedule 5.09 or except as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (i) none of the properties currently or formerly owned, leased
or operated by any Loan Party or any of its Subsidiaries is listed or proposed
for listing on the NPL or on the CERCLIS or any analogous foreign, state or
local list or is adjacent to any such property; (ii) there are no and never have
been any underground or aboveground storage tanks or any surface impoundments,
septic tanks, pits, sumps or lagoons in which Hazardous Materials are being or
have been treated, stored or disposed on any property currently owned, leased or
operated by any Loan Party or any of its Subsidiaries or, to its knowledge, on
any property formerly owned or operated by any Loan Party or any of its
Subsidiaries; (iii) there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries; and (iv) Hazardous Materials have

 

108



--------------------------------------------------------------------------------

not been released, discharged or disposed of by any Person on any property
currently or formerly owned, leased or operated by any Loan Party or any of its
Subsidiaries and Hazardous Materials have not otherwise been released,
discharged or disposed of by any of the Loan Parties and their Subsidiaries at
any other location.

(c) The properties owned, leased or operated by the Borrower and the
Subsidiaries do not contain any Hazardous Materials in amounts or concentrations
which (i) constitute, or constituted a violation of, (ii) require remedial
action under, or (iii) could give rise to liability under, Environmental Laws,
which violations, remedial actions and liabilities, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

(d) Except as specifically disclosed in Schedule 5.09, neither the Borrower nor
any of its Subsidiaries is undertaking, and has not completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law except
for such investigation or assessment or remedial or response action that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(e) All Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been disposed of in a manner not
reasonably expected to result, individually or in the aggregate, in a Material
Adverse Effect.

(f) Except as would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, none of the Loan Parties and their
Subsidiaries has contractually assumed any liability or obligation under or
relating to any Environmental Law.

SECTION 5.10. Taxes. Except as set forth in Schedule 5.10 and except as could
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect, the Borrower and its Subsidiaries have filed all
Federal and state income tax returns and all other material tax returns and
reports required to be filed, and have paid all material Federal and state and
other taxes, assessments, fees and other governmental charges levied or imposed
upon them or their properties, income or assets otherwise due and payable,
except those (a) which are not overdue by more than thirty (30) days or
(b) which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP.

SECTION 5.11. ERISA Compliance.

(a) Except as set forth in Schedule 5.11 or as could not, either individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect,
each Plan is in compliance with the applicable provisions of ERISA, the Code and
other Federal or state Laws.

 

109



--------------------------------------------------------------------------------

(b) (i) No ERISA Event has occurred during the five year period prior to the
date on which this representation is made or deemed made with respect to any
Pension Plan; (ii) no Pension Plan has an “accumulated funding deficiency” (as
defined in Section 412 of the Code), whether or not waived; (iii) neither any
Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
any Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that could be subject
to Sections 4069 or 4212(c) of ERISA, except, with respect to each of the
foregoing clauses of this Section 5.11(b), as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

SECTION 5.12. Subsidiaries; Equity Interests; Borrower Information. As of the
Closing Date, neither the Borrower nor any other Loan Party has any Subsidiaries
other than those specifically disclosed in Schedule 5.12(a) and all of the
outstanding Equity Interests in material wholly owned Restricted Subsidiaries
have been validly issued, are fully paid and nonassessable and all Equity
Interests owned by a Loan Party are owned free and clear of all Liens except any
Lien that is permitted under Section 7.01. As of the Closing Date, Schedule
5.12(a) (a) sets forth the name and jurisdiction of each Subsidiary, (b) sets
forth the ownership interest of the Borrower and any other Subsidiary in each
Subsidiary, including the percentage of such ownership and (c) identifies each
Subsidiary the Equity Interests of which are required to be pledged on the
Closing Date pursuant to the Collateral and Guarantee Requirement. Schedule
5.12(b) sets forth as of the Closing Date the name, address of principal place
of business and tax identification number of the Borrower.

SECTION 5.13. Margin Regulations; Investment Company Act.

(a) Neither the making of any Loan hereunder nor the use of the proceeds thereof
will violate the provisions of Regulation T, U or X of the FRB.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

SECTION 5.14. Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to any Arranger,
any Agent or any Lender in connection with the transactions contemplated hereby
and the negotiation of this Agreement or delivered hereunder or any other Loan
Document (as modified or supplemented by other information so furnished) when
taken as a whole contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information and pro forma financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time of
preparation; it being understood that such projections may vary from actual
results and that such variances may be material.

 

110



--------------------------------------------------------------------------------

SECTION 5.15. Intellectual Property; Licenses, Etc. Each of the Loan Parties and
their Restricted Subsidiaries own, license or possess the right to use, all of
the United States and foreign trademarks, service marks, logos, trade names,
domain names, copyrights, patents, patent rights, licenses, trade secrets,
proprietary information, technology, software, know-how database rights, design
rights and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses as
currently conducted, and, without conflict with the rights of any Person, except
to the extent such conflicts, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. No IP Rights,
advertising, product, process, method, substance, part or other material used by
any Loan Party or any Subsidiary in the operation of their respective businesses
as currently conducted infringes upon any rights held by any Person and no
Person infringes upon any rights of any Loan Party or any Subsidiary except for
such infringements, individually or in the aggregate, which could not reasonably
be expected to have a Material Adverse Effect. No claim or litigation regarding
any of the IP Rights, is pending or, to the knowledge of the Borrower,
threatened against any Loan Party or Subsidiary, which, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

SECTION 5.16. Solvency. On the Closing Date after giving effect to the
Transaction, the Loan Parties, on a consolidated basis, are Solvent.

SECTION 5.17. Labor Matters. There are no strikes or other labor disputes
against the Borrower or any of its Subsidiaries pending or, to the knowledge of
the Borrower, threatened that (individually or in the aggregate) could
reasonably be expected to have a Material Adverse Effect. Hours worked by and
payment made to employees of the Borrower and its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Law dealing
with such matters that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect. All payments due from the Borrower
or any of its Subsidiaries on account of employee health and welfare insurance
that (individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect if not paid have been paid or accrued as a liability on
the books of the Borrower or the relevant Subsidiary. There will be no change in
a classification of employees or agents of the Borrower and any of its
Subsidiaries that could trigger a requirement on the part of the Borrower or the
relevant subsidiary to assume additional obligations or liabilities with respect
to wages and benefits of such employees or agents, that (individually or in the
aggregate) could reasonably be expected to have a Material Adverse Effect.

SECTION 5.18. Subordination of Junior Financing. The Obligations are “Senior
Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, the Senior Notes
Indenture and any Junior Financing Documentation.

 

111



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall, and shall (except in the case of the covenants set forth in Sections
6.01, 6.02 and 6.03) cause each Restricted Subsidiary to:

SECTION 6.01. Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower beginning with the 2006 fiscal year, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, stockholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of Deloitte & Touche LLP or any other
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Borrower, a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal quarter, and the related (i) consolidated statements
of income or operations for such fiscal quarter and for the portion of the
fiscal year then ended and (ii) consolidated statements of cash flows for the
portion of the fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by a Responsible Officer of the Borrower as
fairly presenting in all material respects the financial condition, results of
operations, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

(c) as soon as available, and in any event no later than ninety (90) days after
the end of each fiscal year of the Borrower (or, solely with respect to the
first fiscal year immediately following the Closing Date, one hundred twenty
(120) days), a detailed consolidated budget for the following fiscal year
(including a projected consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of projected cash flow and projected income and a
summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on reasonable estimates, information and assumptions and
that such Responsible Officer has no reason to believe that such Projections are
incorrect or misleading in any material respect; and

 

112



--------------------------------------------------------------------------------

(d) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and the Restricted Subsidiaries by furnishing (A) the applicable
financial statements of Holdings (or any direct or indirect parent thereof) or
(B) the Borrower’s or Holdings’ (or any direct or indirect parent thereof), as
applicable, Form 10-K or 10-Q, as applicable, filed with the SEC; provided that,
with respect to each of clauses (A) and (B), (i) to the extent such information
relates to Holdings (or a parent thereof), such information is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to Holdings (or such parent), on the one hand,
and the information relating to the Borrower and the Restricted Subsidiaries on
a standalone basis, on the other hand and (ii) to the extent such information is
in lieu of information required to be provided under Section 6.01(a), such
materials are accompanied by a report and opinion of Deloitte & Touche LLP or
any other independent registered public accounting firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit.

SECTION 6.02. Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) no later than five (5) Business Days after the delivery of the financial
statements referred to in Section 6.01(a), a certificate of its independent
registered public accounting firm certifying such financial statements and
stating that in making the examination necessary therefor no knowledge was
obtained of any Event of Default under Section 7.11 or, if any such Event of
Default shall exist, stating the nature and status of such event;

(b) no later than five (5) Business Days after the delivery of the financial
statements referred to in Section 6.01(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower and, if such
Compliance Certificate demonstrates an Event of Default of any covenant under
Section 7.11, any of the Equity Investors may deliver, together with such
Compliance Certificate, notice of their intent to cure (a “Notice of Intent to
Cure”) such Event of Default pursuant to Section 8.05; provided that the
delivery of a Notice of Intent to Cure shall in no way affect or alter the
occurrence, existence or continuation of any such Event of Default or the
rights, benefits, powers and remedies of the Administrative Agent and the
Lenders under any Loan Document until the Cure Amount has been received (unless
the Loans and other obligations under the Loan Documents have been declared due
and payable pursuant to Section 8.02(b));

(c) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower files with the SEC or with any Governmental Authority that may be
substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

113



--------------------------------------------------------------------------------

(d) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) or material statements or material reports furnished to any holder
of debt securities of any Loan Party or of any of its Restricted Subsidiaries
pursuant to the terms of any New Notes Documentation or Junior Financing
Documentation in a principal amount greater than the Threshold Amount and not
otherwise required to be furnished to the Lenders pursuant to any other clause
of this Section 6.02;

(e) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(b), (i) a report setting forth the information required by
Section 3.03(c) of the Security Agreement (or confirming that there has been no
change in such information since the Closing Date or the date of the last such
report), (ii) a description of each event, condition or circumstance during the
last fiscal quarter covered by such Compliance Certificate requiring a mandatory
prepayment under Section 2.05(b) and (iii) an updated list of each Subsidiary
that identifies each Subsidiary as a Restricted or an Unrestricted Subsidiary as
of the date of delivery of such Compliance Certificate (or confirming that there
has been no change in such information since the Closing Date or the date of the
last such update); and

(f) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Restricted Subsidiary,
or compliance with the terms of the Loan Documents, as the Administrative Agent
or any Lender through the Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that:
(i) upon written request by the Administrative Agent, the Borrower shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(b) to the Administrative Agent. Each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents. For purposes of this Section 6.02, paper copies shall
include copies delivered by facsimile transmission or electronically (such as
“tif,” “pdf” and similar file formats delivered by email).

 

114



--------------------------------------------------------------------------------

SECTION 6.03. Notices. Promptly after obtaining knowledge thereof, notify the
Administrative Agent (for prompt notification to each Lender):

(a) of the occurrence of any Default; and

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including arising out of or resulting from (i) breach
or nonperformance of, or any default or event of default under, a Contractual
Obligation of any Loan Party or any Subsidiary, (ii) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any Subsidiary
and any Governmental Authority, (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws or in
respect of IP Rights or the assertion or occurrence of any noncompliance by any
Loan Party or as any of its Subsidiaries with, or liability under, any
Environmental Law or Environmental Permit, or (iv) the occurrence of any ERISA
Event.

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting forth details
of the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto.

SECTION 6.04. Payment of Obligations. Pay, discharge or otherwise satisfy as the
same shall become due and payable, all its obligations and liabilities in
respect of taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits or in respect of its property, except, in each
case, to the extent the failure to pay or discharge the same could not
reasonably be expected to have a Material Adverse Effect.

SECTION 6.05. Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05 and (b) take all reasonable action to maintain
all rights, privileges (including its good standing), permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
(i) to the extent that failure to do so could not reasonably be expected to have
a Material Adverse Effect or (ii) pursuant to a transaction permitted by
Section 7.04 or 7.05.

SECTION 6.06. Maintenance of Properties. Except if the failure to do so could
not reasonably be expected to have a Material Adverse Effect, (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order, repair and condition,
ordinary wear and tear excepted and casualty or condemnation excepted, and
(b) make all necessary renewals, replacements, modifications, improvements,
upgrades, extensions and additions thereof or thereto in accordance with prudent
industry practice.

SECTION 6.07. Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar

 

115



--------------------------------------------------------------------------------

business, of such types and in such amounts (after giving effect to any
self-insurance reasonable and customary for similarly situated Persons engaged
in the same or similar businesses as the Borrower and the Restricted
Subsidiaries or otherwise consistent with past practices) as are customarily
carried under similar circumstances by such other Persons.

SECTION 6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except if the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

SECTION 6.09. Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be.

SECTION 6.10. Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise
rights of the Administrative Agent and the Lenders under this Section 6.10 and
the Administrative Agent shall not exercise such rights more often than two
(2) times during any calendar year absent the existence of an Event of Default
and only one (1) such time shall be at the Borrower’s expense; provided further
that when an Event of Default exists, the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and upon reasonable advance notice. The Administrative Agent and
the Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants.

SECTION 6.11. Covenant to Guarantee Obligations and Give Security. At the
Borrower’s expense, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:

(a) Upon the formation or acquisition of any new direct or indirect wholly owned
Domestic Restricted Subsidiary (in each case, other than an Unrestricted
Subsidiary or an Excluded Subsidiary) by any Loan Party or the designation in
accordance with Section 6.15 of any existing direct or indirect wholly owned
Domestic Subsidiary as a Restricted Subsidiary (other than an Excluded
Subsidiary):

(i) within ninety (90) days after such formation, acquisition or designation:

 

116



--------------------------------------------------------------------------------

(A) cause each such Domestic Restricted Subsidiary that is required to become a
Guarantor under the Collateral and Guarantee Requirement to furnish to the
Administrative Agent a description of the Material Real Properties owned by such
Domestic Restricted Subsidiary, in detail reasonably satisfactory to the
Administrative Agent;

(B) cause (x) each such Domestic Restricted Subsidiary that is required to
become a Guarantor pursuant to the Collateral and Guarantee Requirement to duly
execute and deliver to the Administrative Agent Mortgages, Security Agreement
Supplements, Intellectual Property Security Agreements and other security
agreements and documents (including, with respect to Mortgages, the documents
listed in Section 6.13(b)), as reasonably requested by and in form and substance
reasonably satisfactory to the Administrative Agent (consistent with the
Mortgages, Security Agreement, Intellectual Property Security Agreements and
other security agreements in effect on the Closing Date), in each case granting
Liens required by the Collateral and Guarantee Requirement (provided that, if a
mortgage tax will be owed on the entire amount of the indebtedness evidenced
hereby, then the amount secured by the Mortgage shall be limited to the fair
market value of the property at the time the Mortgage is entered into but only
if the effect of such limitation is to cause such mortgage tax to be calculated
based upon such fair market value) and (y) each direct or indirect parent of
each such Domestic Restricted Subsidiary that is required to be a Guarantor
pursuant to the Collateral and Guarantee Requirement to duly execute and deliver
to the Administrative Agent such Security Agreement Supplements and other
security agreements as reasonably requested by and in form and substance
reasonably satisfactory to the Administrative Agent (consistent with the
Security Agreements in effect on the Closing Date), in each case granting Liens
required by the Collateral and Guarantee Requirement;

(C) (x) cause each such Domestic Restricted Subsidiary that is required to
become a Guarantor pursuant to the Collateral and Guarantee Requirement to
deliver any and all certificates representing Equity Interests (to the extent
certificated) that are required to be pledged pursuant to the Collateral and
Guarantee Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and instruments evidencing the
intercompany Indebtedness held by such Domestic Restricted Subsidiary and
required to be pledged pursuant to the Collateral Documents, indorsed in blank
to the Administrative Agent and (y) cause each direct or indirect parent of such
Domestic Restricted Subsidiary that is required to be a Guarantor pursuant to
the Collateral and Guarantee Requirement to deliver any and all certificates
representing the outstanding Equity Interests (to the extent certificated) of
such Domestic Restricted Subsidiary that are required to be pledged pursuant to
the Collateral and Guarantee Requirement, accompanied by undated stock powers or
other appropriate instruments of transfer executed in blank and instruments
evidencing the intercompany Indebtedness issued by such Domestic Restricted
Subsidiary and required to be pledged in accordance with the Collateral
Documents, indorsed in blank to the Administrative Agent;

(D) take and cause such Domestic Restricted Subsidiary and each direct or
indirect parent of such Domestic Restricted Subsidiary to take whatever action
(including the recording of Mortgages, the filing of Uniform Commercial Code
financing statements and delivery of stock and membership interest certificates)
may be necessary in the reasonable opinion of the Administrative Agent to vest
in the Administrative Agent (or in any representative of the Administrative
Agent designated by it) valid Liens required by the Collateral and Guarantee
Requirement, enforceable against all third parties in accordance with their
terms, except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity;

 

117



--------------------------------------------------------------------------------

(ii) within thirty (30) days after the request therefor by the Administrative
Agent, deliver to the Administrative Agent a signed copy of an opinion,
addressed to the Administrative Agent and the other Secured Parties, of counsel
for the Loan Parties reasonably acceptable to the Administrative Agent as to
such matters set forth in this Section 6.11(a) as the Administrative Agent may
reasonably request; and

(iii) as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
parcel of Material Real Property that is owned by such Domestic Restricted
Subsidiary, any existing title reports, surveys or environmental assessment
reports;

provided, however, that the Borrower may elect, in its sole discretion, to cause
any Excluded Subsidiary to become a Guarantor, in which case, such Excluded
Subsidiary shall comply with this clause (a).

(b) The Borrower shall:

(i) obtain the security interests and Senior Guarantees set forth on Schedule
1.01A on or prior to the dates corresponding to such security interests and
Senior Guarantees set forth on Schedule 1.01A; and

(ii) after the Closing Date, concurrently with (x) the acquisition of any
material personal property by any Loan Party or (y) the acquisition of any
Material Real Property by any Loan Party and if such personal property or
Material Real Property shall not already be subject to a perfected Lien pursuant
to the Collateral and Guarantee Requirement, give notice thereof to the
Administrative Agent and promptly thereafter shall cause such assets to be
subjected to a Lien to the extent required by the Collateral and Guarantee
Requirement and will take, or cause the relevant Loan Party to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect or record such Lien, including, as applicable, the
actions referred to in Section 6.13(b) with respect to real property.

(c) Notwithstanding the foregoing, the Borrower shall not be required to deliver
any Mortgages or related documentation prior to the date that is three months
after the Closing Date, or such later date as the Administrative Agent may
agree.

SECTION 6.12. Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, comply, and take
all reasonable actions to cause all lessees and other Persons operating or
occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties; and, in each case to the extent required by
Environmental Laws, conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws.

 

118



--------------------------------------------------------------------------------

SECTION 6.13. Further Assurances and Post-Closing Conditions.

(a) Promptly upon reasonable request by the Administrative Agent (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of the Collateral Documents
(subject to the limitations set forth therein and in the definition of
Collateral and Guarantee Requirement).

(b) In the case of any Material Real Property referred to in Section 6.11(b),
provide the Administrative Agent with Mortgages with respect to such Material
Real Property within ninety (90) days, or such longer period as the
Administrative Agent may agree, of the acquisition of such real property
together with:

(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem
reasonably necessary or desirable in order to create a valid and subsisting
perfected Lien on the property and/or rights described therein in favor of the
Administrative Agent for the benefit of the Secured Parties and that all filing
and recording taxes and fees have been paid or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent (provided that, if a
mortgage tax will be owed on the entire amount of the indebtedness evidenced
hereby, then the amount secured by the Mortgage shall be limited to the fair
market value of the property at the time the Mortgage is entered into but only
if the effect of such limitation is to cause such mortgage tax to be calculated
based upon such fair market value);

(ii) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies or the equivalent or other form available in each applicable
jurisdiction (the “Mortgage Policies”) in form and substance, with endorsements
and in amount, reasonably acceptable to the Administrative Agent (not to exceed
the value of the real properties covered thereby), issued, coinsured and
reinsured by title insurers reasonably acceptable to the Administrative Agent,
insuring the Mortgages to be valid subsisting Liens on the property described
therein, free and clear of all defects and encumbrances except for minor defects
in title that do not materially interfere with the Loan Party’s ability to
conduct business and subject to Liens permitted by Section 7.01, and providing
for such other affirmative insurance (including endorsements for future advances
under the Loan Documents) and such coinsurance and direct access reinsurance as
the Administrative Agent may reasonably request;

 

119



--------------------------------------------------------------------------------

(iii) opinions of local counsel for the Loan Parties in states in which the such
Material Real Property is located, with respect to the enforceability and
perfection of the Mortgages and any related fixture filings in form and
substance reasonably satisfactory to the Administrative Agent; and

(iv) such other evidence that all other actions that the Administrative Agent
may reasonably deem necessary or desirable in order to create valid and
subsisting Liens on the property described in the Mortgages has been taken.

SECTION 6.14. Senior Debt. The Borrower shall maintain the Obligations as
“Senior Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, the Senior Notes
Indenture and any Junior Financing Documentation.

SECTION 6.15. Designation of Subsidiaries. The board of directors of the
Borrower may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii) immediately after giving effect to such
designation, the Borrower and the Restricted Subsidiaries shall be in
compliance, on a Pro Forma Basis, with the covenants set forth in Section 7.11
(and, as a condition precedent to the effectiveness of any such designation, the
Borrower shall deliver to the Administrative Agent a certificate setting forth
in reasonable detail the calculations demonstrating such compliance), (iii) no
Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of the New Notes or any Junior
Financing, as applicable, and (iv) no Restricted Subsidiary may be designated as
an Unrestricted Subsidiary if it was previously designated an Unrestricted
Subsidiary. The designation of any Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment by the Borrower therein at the date of
designation in an amount equal to the net book value of the Borrower’s (as
applicable) investment therein. The designation of any Unrestricted Subsidiary
as a Restricted Subsidiary shall constitute the incurrence at the time of
designation of any Indebtedness or Liens of such Subsidiary existing at such
time to the extent surviving such designation.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall not, nor shall it permit any Restricted Subsidiary to, directly or
indirectly:

SECTION 7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens pursuant to any Loan Document;

 

120



--------------------------------------------------------------------------------

(b) Liens existing on the Closing Date and listed on Schedule 7.01(b) and any
modifications, replacements, renewals, refinancings or extensions thereof;
provided that (i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed or refinanced by Indebtedness permitted under
Section 7.03, and (B) proceeds and products thereof, and (ii) the renewal,
extension or refinancing of the obligations secured or benefited by such Liens,
to the extent constituting Indebtedness, is permitted by Section 7.03;

(c) Liens for taxes, assessments or governmental charges which are not overdue
for a period of more than thirty (30) days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP, or for property taxes on property that the Borrower or one
if its Subsidiaries has determined to abandon if the sole recourse for such tax,
assessment or other charge is to such property;

(d) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business which secure amounts not overdue for a period of
more than thirty (30) days or if more than thirty (30) days overdue, are unfiled
and no other action has been taken to enforce such Lien or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Restricted Subsidiary;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting real property which, in
the aggregate, do not in any case materially interfere with the ordinary conduct
of the business of the Borrower or any Restricted Subsidiary;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

 

121



--------------------------------------------------------------------------------

(i) Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens attach concurrently with or within two hundred and seventy
(270) days after the acquisition, repair, replacement, construction or
improvement (as applicable) of the property subject to such Liens, (ii) such
Liens do not at any time encumber any property except for accessions to such
property other than the property financed by such Indebtedness and the proceeds
and the products thereof and (iii) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any assets (except for accessions to
such assets) other than the assets subject to such Capitalized Leases; provided
that individual financings of assets provided by one lender may be cross
collateralized to other financings of assets provided by such lender (or its
affiliates);

(j) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Borrower or any Restricted Subsidiary or (ii) secure any
Indebtedness;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(l) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry;

(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Sections 7.02(g), (i), (n),
(o) and (v) to be applied against the purchase price for such Investment, and
(ii) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(n) Liens on (i) property of any Foreign Subsidiary that is not a Loan Party,
which Liens secure Indebtedness of the applicable Foreign Subsidiary permitted
under Section 7.03 and (ii) property of any Restricted Subsidiary in favor of
any Loan Party;

(o) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.15),
in each case after the Closing Date (other than Liens on the Equity Interests of
any Person that becomes a Restricted Subsidiary (other than any Person that is a
Subsidiary at the time of such acquisition of another Person that becomes a
Restricted Subsidiary)); provided that (i) such Lien was not created in
contemplation of such acquisition or such Person becoming a Restricted
Subsidiary, (ii) such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time (or incurred pursuant to a commitment
entered into prior to such time) and which require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(e), (g), (h), or
(k);

 

122



--------------------------------------------------------------------------------

(p) any interest or title of a lessor under leases entered into by the Borrower
or any of the Restricted Subsidiaries in the ordinary course of business;

(q) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
the Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;

(r) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02;

(s) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(t) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower and the Restricted Subsidiaries, (iii) relating to purchase orders and
other agreements entered into with customers of the Borrower or any Restricted
Subsidiary in the ordinary course of business and (iv) otherwise to secure Cash
Management Obligations in the ordinary course of business;

(u) Liens solely on any cash earnest money deposits to secure the obligations of
the Borrower or any of the Restricted Subsidiaries under any letter of intent or
purchase agreement permitted hereunder;

(v) (i) Liens placed upon the Equity Interests of any Restricted Subsidiary
acquired pursuant to a Permitted Acquisition to secure Indebtedness incurred
pursuant to Section 7.03(g) in connection with such Permitted Acquisition,
(ii) Liens placed upon the assets of such Restricted Subsidiary and any of its
Subsidiaries to secure a Guarantee by such Restricted Subsidiary and its
Subsidiaries of any such Indebtedness incurred pursuant to Section 7.03(g), and
(iii) Liens securing Indebtedness permitted under Section 7.03(s) on the
property and assets of the Person or Persons (and its or their Equity Interests)
acquired with the proceeds of such Indebtedness;

(w) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located;

(x) Liens on the assets of Receivables Subsidiaries in respect of the
Receivables Facilities;

 

123



--------------------------------------------------------------------------------

(y) Liens (i) incurred by a Receivables Management Subsidiary on Receivables
Management Assets securing a Receivables Management Financing permitted under
Section 7.03, (ii) on the Equity Interests of any Excluded Receivables
Management Subsidiary and its property and assets securing a Receivables
Management Financing and (iii) on Receivables Management Assets in connection
with any Disposition of Receivables Management Assets by a Receivables
Management Subsidiary;

(z) other Liens securing obligations outstanding in an aggregate principal
amount not to exceed $75,000,000; and

(aa) Liens securing Additional Senior Secured Notes, provided that if the Liens
on the Collateral securing such Additional Senior Secured Notes (i) are or are
intended to be junior in priority to the Liens on the Collateral securing the
Obligations, then such Liens shall be subject to a Junior Priority Intercreditor
Agreement and (ii) are pari passu to Liens on the Collateral securing the
Obligations, then such Liens shall be subject to a Pari Passu Intercreditor
Agreement; and

(bb) Liens on the property, assets or the stock of a Restricted Subsidiary to
the extent such Liens secure Indebtedness permitted under Section 7.03(y),
provided that any Liens securing such Indebtedness shall be limited to Liens on
the property, assets or the stock of such Restricted Subsidiary.

SECTION 7.02. Investments. Make or hold any Investments, except:

(a) Investments by the Borrower or a Restricted Subsidiary in assets that were
Cash Equivalents when such Investment was made;

(b) loans or advances to officers, directors and employees of the Borrower and
the Restricted Subsidiaries (i) for reasonable and customary business-related
travel, entertainment, relocation and analogous ordinary business purposes,
(ii) in connection with such Person’s purchase of Equity Interests of the
Borrower and (iii) for purposes not described in the foregoing clauses (i) and
(ii), in an aggregate principal amount outstanding not to exceed $5,000,000 (net
of Returns);

(c) Investments (i) by the Borrower or any Restricted Subsidiary in any Loan
Party (excluding any new Restricted Subsidiary which becomes a Loan Party other
than as the result of the formation of a new Subsidiary), (ii) by any Restricted
Subsidiary that is not a Loan Party in any other such Restricted Subsidiary that
is also not a Loan Party and (iii) by the Borrower or any Restricted Subsidiary
(A) in any Foreign Subsidiary; provided that such Investment shall not exceed
the Foreign Subsidiary Available Investment Basket, (B) in any Foreign
Subsidiary consisting of the contribution of Equity Interests of any other
Foreign Subsidiary held directly by the Borrower or such Restricted Subsidiary
and if the Foreign Subsidiary to which such contribution is made is not a Wholly
Owned Subsidiary, such contribution shall be in exchange for Indebtedness,
Equity Interests (including increases in capital accounts) or a combination
thereof of the Foreign Subsidiary to which such contribution is made, (C) in any
Foreign Subsidiary, constituting an exchange of Equity Interests of such Foreign
Subsidiary for Indebtedness of such Foreign Subsidiary and (D) constituting
Guarantees of Indebtedness or other monetary obligations of Foreign Subsidiaries
owing to any Loan Party (for the avoidance of doubt, it being understood that
Investments made pursuant to clause (ii) shall not be deemed to be a utilization
of, or an Investment made pursuant to, clause (iii));

 

124



--------------------------------------------------------------------------------

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, advances to customers in the ordinary course of
business and Investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors and other credits to suppliers
in the ordinary course of business;

(e) Investments consisting of transactions permitted under Sections 7.01, 7.03,
7.04, 7.05, 7.06 and 7.13, respectively;

(f) Investments (i) existing or contemplated on the Closing Date and set forth
on Schedule 7.02(f) and any modification, replacement, renewal, reinvestment or
extension thereof and (ii) Investments existing on the Closing Date by the
Borrower or any Restricted Subsidiary in the Borrower or any other Restricted
Subsidiary and any modification, renewal or extension thereof; provided that, in
the case of clauses (i) and (ii), the amount of the original Investment is not
increased except by the terms of such Investment or as otherwise permitted by
this Section 7.02;

(g) Investments in Swap Contracts permitted under Section 7.03;

(h) (i) promissory notes and other noncash consideration received in connection
with Dispositions permitted by Section 7.05 and (ii) Investments received from
(A) contributions to the Borrower and (B) distributions to the Borrower and its
Restricted Subsidiaries from Persons that are not Restricted Subsidiaries;

(i) the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a Restricted Subsidiary of the Borrower (including
as a result of a merger or consolidation); provided that, with respect to each
purchase or other acquisition made pursuant to this Section 7.02(i) (each, a
“Permitted Basket Acquisition”):

(A) subject to clause (B) below, the property, assets and businesses acquired in
such purchase or other acquisition shall constitute Collateral to the extent
required by the Collateral and Guarantee Requirement and, to the extent required
by the Collateral and Guarantee Requirement, each applicable Loan Party, any new
Subsidiaries created to affect such acquisition and the acquired Person
(including any Subsidiaries of such acquired Person (other than Excluded
Subsidiaries)) shall be a Guarantor and shall have complied with the
requirements of Section 6.11, within the times specified therein;

(B) to the extent any consideration is paid directly or indirectly by any Loan
Party (other than a Foreign Subsidiary) to acquire any Person that becomes a
Restricted Subsidiary that is not a Loan Party or assets that will be owned
immediately following such acquisition by a Restricted Subsidiary that is not a
Loan Party, such consideration shall not exceed the Foreign Subsidiary Available
Investment Basket;

 

125



--------------------------------------------------------------------------------

(C) the acquired property, assets, business or Person is in a line of business
permitted under Section 7.07 (other than non-core assets acquired in connection
therewith in contemplation of the Disposition thereof in accordance with
Section 7.05(n));

(D) (1) immediately before and immediately after giving Pro Forma Effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (2) immediately after giving effect to such purchase or other
acquisition, the Borrower and the Restricted Subsidiaries shall be in Pro Forma
Compliance with all of the covenants set forth in Section 7.11, such compliance
to be determined on the basis of the financial information most recently
delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such purchase or other acquisition had been
consummated as of the first day of the fiscal period covered thereby and
evidenced by a certificate from the Chief Financial Officer of the Borrower
demonstrating such compliance calculation in reasonable detail; and

(E) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lenders, a certificate of a Responsible Officer, in form and substance
reasonably satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this clause (i) have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition;

(j) the Transaction;

(k) Investments in the ordinary course of business consisting of
(i) endorsements for collection or deposit under Article 3 of the Uniform
Commercial Code and (ii) customary trade arrangements under Article 4 of the
Uniform Commercial Code with customers consistent with past practices;

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(m) loans and advances to any direct or indirect parent of the Borrower in lieu
of, and not to exceed, at any time then outstanding, the amount of (after giving
effect to any other loans, advances or Restricted Payments in respect thereof),
Restricted Payments to the extent permitted to be made to such parent in
accordance with Section 7.06(g);

(n) so long as immediately after giving effect to any such Investment, no
Default has occurred and is continuing and the Borrower and the Restricted
Subsidiaries will be in Pro Forma Compliance with the covenants set forth in
Section 7.11, Investments that do not exceed $150,000,000 (such amount to be
increased to $225,000,000 if the Total Leverage Ratio as of the last day of any
Test Period is less than 4.0 to 1.0);

 

126



--------------------------------------------------------------------------------

(o) so long as immediately after giving effect to any such Investment, no
Default has occurred and is continuing and the Borrower and the Restricted
Subsidiaries will be in Pro Forma Compliance with the covenants set forth in
Section 7.11, Investments that do not exceed the Cumulative Growth Amount;

(p) advances of payroll payments to employees of the Borrower or any Restricted
Subsidiary in the ordinary course of business;

(q) Investments to the extent that payment for such Investments is made solely
with capital stock of the Borrower;

(r) Investments of a Restricted Subsidiary acquired after the Closing Date or of
a corporation merged into the Borrower or merged or consolidated with a
Restricted Subsidiary in accordance with Section 7.04 after the Closing Date to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;

(s) Guarantees by the Borrower or any Restricted Subsidiary of leases (other
than Capitalized Leases) or of other obligations of the Borrower or any
Restricted Subsidiary that do not constitute Indebtedness, in each case entered
into in the ordinary course of business;

(t) Investments in respect of the Receivables Facilities (excluding Investments
arising in connection with Dispositions of receivables) in accordance with the
terms thereof not to exceed $50,000,000 (net of Returns);

(u) Investments by (i) Receivables Management Subsidiaries in Receivables
Management Assets, (ii) Receivables Management Subsidiaries that are not Loan
Parties in any Receivables Management Subsidiaries, (iii) the Borrower or any
Restricted Subsidiary that is a Loan Party in any Receivables Management
Subsidiary that is not a Loan Party in an amount not to exceed the greater of
(A) $150,000,000 and (B) 5.0% of the consolidated total assets of the Borrower,
in each case, net of all Returns, and (iv) Investments (including debt
obligations and Equity Interests) received in connection with the bankruptcy or
reorganization of account debtors and obligors or in settlement of delinquent
obligations of, or other disputes with, account debtors and obligors arising in
the ordinary course of business or upon the foreclosure with respect to any
Receivables Management Assets or other Disposition of Receivables Management
Assets; and

(v) Investments (together with the aggregate amount of Restricted Payments made
pursuant to Section 7.06(i)) that do not exceed an amount equal to any reduction
in taxes actually realized by the Borrower and the Restricted Subsidiaries in
connection with, or otherwise resulting from, the Transaction in the form of
refunds, credits or deductions as a direct result of transaction fees and
expenses, commitment and other financing fees and severance, change in control
and other compensation expense incurred in connection with the exercise,
repurchase, rollover or payout of stock options or bonuses;

 

127



--------------------------------------------------------------------------------

provided that no Investment shall be made in an Unrestricted Subsidiary except
pursuant to Sections 7.02(n), 7.02(o) and 7.02(v), and no Investment in an
Unrestricted Subsidiary that would otherwise be permitted under Sections
7.02(n), 7.02(o) and 7.02(v) shall be permitted hereunder to the extent that any
portion of such Investment is used to make any prepayments, redemptions,
purchases, defeasances and other payments in respect of Junior Financings that
would otherwise not be permitted hereunder; provided, further, that no
Investment shall be made in a Receivables Management Subsidiary except pursuant
to Sections 7.02(c)(i), 7.02(c)(ii) (but only to the extent by a Receivables
Management Subsidiary in any other Receivables Management Subsidiary),
7.02(c)(iii), 7.02(n), 7.02(o) or 7.02(u)(iii).

SECTION 7.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of the Borrower and any of its Subsidiaries under the Loan
Documents;

(b) Indebtedness (i) outstanding on the Closing Date and listed on Schedule
7.03(b) and any Permitted Refinancing thereof and (ii) intercompany Indebtedness
outstanding on the Closing Date;

(c) Guarantees by the Borrower and the Restricted Subsidiaries in respect of
Indebtedness of the Borrower or any Restricted Subsidiary otherwise permitted
hereunder; provided that (A) no Guarantee by any Restricted Subsidiary of any
New Notes or Junior Financing shall be permitted unless such Restricted
Subsidiary shall have also provided a Guarantee of the Obligations substantially
on the terms set forth in the Guaranty and (B) if the Indebtedness being
Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Guarantee of the Obligations on terms at least as favorable
to the Lenders as those contained in the subordination of such Indebtedness;

(d) Indebtedness of the Borrower or any Restricted Subsidiary owing to the
Borrower or any other Restricted Subsidiary to the extent constituting an
Investment permitted by Section 7.02; provided that, all such Indebtedness of
any Loan Party owed to any Person that is not a Loan Party shall be subject to
the subordination terms set forth in Section 5.03 of the Security Agreement;

(e) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing the acquisition, construction, repair, replacement or
improvement of fixed or capital assets; provided that such Indebtedness is
incurred concurrently with or within two hundred and seventy (270) days after
the applicable acquisition, construction, repair, replacement or improvement,
(ii) Attributable Indebtedness arising out of sale-leaseback transactions
permitted by Section 7.05(f) and (iii) any Permitted Refinancing of any
Indebtedness set forth in the immediately preceding clauses (i) and (ii);

(f) Indebtedness in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates or commodities pricing risks incurred in the
ordinary course of business and not for speculative purposes;

 

128



--------------------------------------------------------------------------------

(g) Indebtedness of Foreign Subsidiaries (i) assumed in connection with any
Permitted Acquisition or (ii) incurred to finance a Permitted Acquisition, in
each case, that is secured only by the assets or business acquired in the
applicable Permitted Acquisition (including any acquired Equity Interests) and
so long as both immediately prior and after giving effect thereto, (A) no
Default shall exist or result therefrom, (B) the Borrower and the Restricted
Subsidiaries will be in Pro Forma Compliance with the covenants set forth in
Section 7.11, and (C) the aggregate principal amount of such Indebtedness and
all Indebtedness resulting from any Permitted Refinancing thereof at any time
outstanding pursuant to this paragraph (g) does not exceed $100,000,000;

(h) Indebtedness of the Borrower and the Restricted Subsidiaries (A) assumed in
connection with any Permitted Acquisition or (B) incurred to finance a Permitted
Acquisition, including the refinancing of any Indebtedness (other than
Indebtedness incurred in contemplation of such Permitted Acquisition) of the
Persons or on the assets acquired thereby and payment of related fees and
expenses (and any excess amount not in excess of 10% of the Net Cash Proceeds
thereof may be used to prepay Term Loans pursuant to Section 2.05(a)), and any
Permitted Refinancing of the foregoing; provided, in each case that such
Indebtedness and all Indebtedness resulting from any Permitted Refinancing
thereof (v) is unsecured (except to the extent permitted by Section 7.01(o) and
7.01(z)), (w) both immediately prior and after giving effect thereto, (1) no
Default shall exist or result therefrom and (2) the Borrower and the Restricted
Subsidiaries will be in Pro Forma Compliance with the covenants set forth in
Section 7.11, (x) matures after, and does not require any scheduled amortization
or other scheduled payments of principal prior to, the Latest Maturity Date of
the Term Loans (it being understood that such Indebtedness may have mandatory
prepayment, repurchase or redemptions provisions satisfying the requirement of
clause (y) hereof), (y) has terms and conditions (other than interest rate,
redemption premiums and subordination terms), taken as a whole, that are not
materially less favorable to the Borrower as the terms and conditions of the New
Notes as of the Closing Date; provided that a certificate of a Responsible
Officer delivered to the Administrative Agent at least five Business Days prior
to the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees); and
(z) with respect to such Indebtedness described in the immediately preceding
clause (B), is incurred by the Borrower or a Guarantor; provided, that the
foregoing clauses (x) and (y) shall not apply with respect to assumed
Indebtedness so long as such Indebtedness was not incurred in contemplation of a
Permitted Acquisition;

(i) Indebtedness representing deferred compensation to employees of the Borrower
and the Restricted Subsidiaries incurred in the ordinary course of business;

(j) Indebtedness consisting of promissory notes issued by any Loan Party to
current or former officers, directors and employees, their respective estates,
spouses or former spouses to finance the purchase or redemption of Equity
Interests of the Borrower permitted by Section 7.06;

 

129



--------------------------------------------------------------------------------

(k) Indebtedness incurred by the Borrower or the Restricted Subsidiaries in a
Permitted Acquisition, any other Investment expressly permitted hereunder or any
Disposition constituting indemnification obligations or obligations in respect
of purchase price or other similar adjustments;

(l) Indebtedness consisting of obligations of the Borrower or the Restricted
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with the Transaction and Permitted Acquisitions or
any other Investment expressly permitted hereunder;

(m) Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements in each case in
connection with deposit accounts;

(n) Indebtedness in an aggregate principal amount not to exceed $275,000,000 at
any time outstanding (less the aggregate principal amount of Indebtedness
outstanding at any time under Section 7.03(s)); provided that a maximum of
$250,000,000 of aggregate principal amount of such Indebtedness incurred under
this clause (n) (less the aggregate principal amount of Indebtedness of Foreign
Subsidiaries that are not Guarantors outstanding at any time under
Section 7.03(g)) may be incurred on a secured basis by Foreign Subsidiaries that
are not Guarantors;

(o) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(p) Indebtedness incurred by the Borrower or any of the Restricted Subsidiaries
in respect of letters of credit, bank guarantees, bankers’ acceptances or
similar instruments issued or created in the ordinary course of business,
including in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement-type obligations regarding
workers compensation claims; provided that any reimbursement obligations in
respect thereof are reimbursed within 30 days following the incurrence thereof;

(q) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of the Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(r) unsecured Indebtedness of the Borrower (“Borrower Permitted Debt” and
collectively with any Holdings Permitted Debt (as defined in Section 7.16),
“Permitted Debt”) (i) that is not subject to any Guarantee by any Restricted
Subsidiary unless such Restricted Subsidiary is a Guarantor or shall also
Guarantee the Obligations substantially on the terms set forth in the Guaranty,
(ii) that will not mature prior to the date that is ninety-one (91) days after
the Latest Maturity Date of the Term Loans, (iii) that has no scheduled
amortization or payments of principal (it being understood that such
Indebtedness may have mandatory prepayment, repurchase or

 

130



--------------------------------------------------------------------------------

redemption provisions satisfying the requirements of clause (iv) hereof), and
(iv) that has mandatory prepayment, repurchase or redemption, covenant, default
and remedy provisions customary for senior notes or senior subordinated notes
(as applicable in the context of the ranking of such Indebtedness) of an issuer
that is a borrower under senior secured credit facilities, and in any event,
with respect to covenant, default and remedy provisions, no more restrictive
than those set forth in the Senior Notes Indenture or the Senior Subordinated
Notes Indenture (as applicable in the context of the ranking of such
Indebtedness) as of the Closing Date, taken as a whole (determined in the
context of, and subject to, then prevailing market conditions) and in the Loan
Documents at such time; provided that a certificate of a Responsible Officer
delivered to the Administrative Agent at least five Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees); provided, further,
that (A) both before and after giving effect to the issuance or incurrence
thereof, no Default shall have occurred and be continuing, (B) the Borrower and
the Restricted Subsidiaries will be in Pro Forma Compliance with the covenants
set forth in Section 7.11, (C) in the case of subordinated Indebtedness
(“Borrower Permitted Subordinated Debt”), such Indebtedness (and any Guarantee
thereof by a Restricted Subsidiary) is subordinated to the Facility on terms
reasonably satisfactory to the Administrative Agent (it being understood that
subordination terms substantially similar to those set forth in the Senior
Subordinated Notes Indenture as of the Closing Date are deemed to be
satisfactory) and (D) in the case of senior Indebtedness, after giving Pro Forma
Effect to such Indebtedness and all related transactions, the Senior Secured
Leverage Ratio is not greater than 3.0 to 1.0;

(s) Indebtedness of a Restricted Subsidiary (or the Persons so acquired)
incurred or issued to finance or assumed in connection with any Permitted
Acquisition not to exceed at any one time outstanding $100,000,000, so long as
(i) both before and after giving effect to the issuance or incurrence thereof,
no Default shall have occurred and be continuing, (ii) the Borrower and the
Restricted Subsidiaries will be in Pro Forma Compliance with the covenants set
forth in Section 7.11, (iii) after giving Pro Forma Effect to such Indebtedness
and all related transactions, the Total Leverage Ratio is not greater than 4.5
to 1.0 and (iv) any liens securing such Indebtedness are limited to Liens
permitted by Section 7.01(v) and Section 7.01(z) (limited in such case to Liens
on the property of such Restricted Subsidiary only);

(t) Indebtedness (i) under any Receivables Management Financing; provided,
however that (x) the amount of such Indebtedness is not more than 90% of the
purchase price of the Receivables Management Assets purchased with the proceeds
of such Indebtedness and (y) after giving effect to the incurrence thereof, the
Receivables Management Leverage Ratio shall not exceed 3.0:1, (ii) of any
Receivables Management Subsidiary in an aggregate amount not to exceed
$150,000,000 at any time outstanding, and (iii) of any Receivables Management
Subsidiary arising as a result of any Investment in, or Disposition of,
Receivables Management Assets;

 

131



--------------------------------------------------------------------------------

(u) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

(v) Indebtedness in respect of the (i) New Notes and, (ii) Additional Senior
Secured Notes, so long as 100% of the Net Cash Proceeds of the issuance of the
Additional Senior Secured Notes shall be used (x) to prepay the Term Loans at
par (which prepayment shall be applied to repayments of the Term Loans required
pursuant to Section 2.07(a) in the manner as directed by the Borrower) or (y) to
finance the prepayment, redemption, purchase, defeasance or other payment of
Senior Subordinated Notes pursuant to, and in accordance with the requirements
of, Section 7.13(a)(vii), (iii) Permitted Unsecured Indebtedness, and (iv) any
Permitted Refinancing of the foregoing; provided, that (x) in the case of
Permitted Unsecured Indebtedness, (A) the Net Cash Proceeds of the issuance of
such Permitted Unsecured Indebtedness shall be used to prepay Indebtedness of
the Borrower and its Restricted Subsidiaries, including Junior Financing to the
extent permitted by Section 7.13 and (y) in the case of Additional Senior
Secured Notes issued for the purposes set forth in clause (ii)(y) above, (A) the
Senior Secured Leverage Ratio shall not be greater than 4.25 to 1.0 after giving
Pro Forma Effect to such prepayments, redemptions, purchases, defeasances and
other payments, the incurrence of such Additional Senior Secured Notes and any
other application of proceeds thereof as of the last day of the most recent Test
Period for which financial statements have been delivered under Section 6.01(a)
or (b), as applicable, and (B) the Total Leverage Ratio shall not be greater
than 5.0 to 1.0 after giving Pro Forma Effect to such prepayments, redemptions,
purchases, defeasances and other payments, the incurrence of such Additional
Senior Secured Notes and any other application of proceeds thereof as of the
last day of the most recent Test Period for which financial statements have been
delivered under Section 6.01(a) or (b), as applicable;

(w) Indebtedness in respect of the Receivables Facilities and any Permitted
Refinancing thereof; and

(x) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (w) above; and

(y) Indebtedness of a Restricted Subsidiary to be Disposed of in a transaction
permitted under Section 7.05; provided that (i) both before and after giving Pro
Forma Effect to the issuance or incurrence of any such Indebtedness, no Default
shall have occurred and be continuing, (ii) any Liens securing such Indebtedness
shall be limited to Liens permitted by Section 7.01(bb), (iii) such Indebtedness
shall be non-recourse to the Borrower and its other Restricted Subsidiaries,
(iv) such Indebtedness shall be incurred substantially simultaneously with the
consummation of the Disposition of such Restricted Subsidiary, (v) immediately
after giving Pro Forma Effect to the Disposition of such Restricted Subsidiary,
the Borrower and the Restricted Subsidiaries shall be in Pro Forma Compliance
with the covenants set forth in Section 7.11, and (vi) 100% of the Net Cash
Proceeds of the issuance or incurrence of such Indebtedness shall be applied to
repay Term Loans in accordance with Sections 2.05(b)(iii) and (v), except that
an amount of up to $250,000,000 of the Net Cash Proceeds of Indebtedness
incurred in reliance on this clause (y) over the term of this Agreement shall
not be required to be so applied.

 

132



--------------------------------------------------------------------------------

SECTION 7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) any Restricted Subsidiary may merge with (i) the Borrower (including a
merger, the purpose of which is to reorganize the Borrower into a new
jurisdiction); provided that (x) the Borrower shall be the continuing or
surviving Person and (y) such merger does not result in the Borrower ceasing to
be incorporated under the Laws of the United States, any state thereof or the
District of Columbia, or (ii) any one or more other Restricted Subsidiaries;
provided that (A) when any Restricted Subsidiary that is a Loan Party is merging
with another Restricted Subsidiary, a Loan Party shall be the continuing or
surviving Person and (B) no Domestic Subsidiary may merge with and into a
Foreign Subsidiary;

(b) (i) any Subsidiary that is not a Loan Party may merge or consolidate with or
into any other Subsidiary that is not a Loan Party and (ii) any Subsidiary may
liquidate or dissolve or change its legal form if the Borrower determines in
good faith that such action is in the best interests of the Borrower and its
Subsidiaries and if not materially disadvantageous to the Lenders;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then (i) the transferee must either be the Borrower or a Guarantor
(and, if the transferor is a Domestic Subsidiary, the transferee must also be a
Domestic Subsidiary) or (ii) to the extent constituting an Investment, such
Investment must be a permitted Investment in or Indebtedness of a Restricted
Subsidiary which is not a Loan Party in accordance with Sections 7.02 and 7.03,
respectively;

(d) so long as no Default exists or would result therefrom, the Borrower may
merge with any other Person; provided that (i) the Borrower shall be the
continuing or surviving corporation or (ii) if the Person formed by or surviving
any such merger or consolidation is not the Borrower (any such Person, the
“Successor Borrower”), (A) the Successor Borrower shall be an entity organized
or existing under the laws of the United States, any state thereof, the District
of Columbia or any territory thereof, (B) the Successor Borrower shall expressly
assume all the obligations of the Borrower under this Agreement and the other
Loan Documents to which the Borrower is a party pursuant to a supplement hereto
or thereto in form reasonably satisfactory to the Administrative Agent, (C) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have by a supplement to the Guaranty confirmed that its Guarantee shall apply to
the Successor Borrower’s obligations under this Agreement, (D) each Guarantor,
unless it is the other party to such merger or consolidation, shall have by a
supplement to the Security Agreement confirmed that its obligations thereunder
shall apply to the Successor Borrower’s obligations under this Agreement,
(E) each mortgagor of a Mortgaged Property, unless it is the other party to such
merger or consolidation, shall have by an amendment to or restatement of the
applicable Mortgage confirmed that its obligations thereunder shall apply to the
Successor Borrower’s obligations under this Agreement, and (F) the Borrower
shall have delivered to the Administrative Agent an officer’s certificate and an
opinion of counsel, each stating that such merger or consolidation and such
supplement to this Agreement or any Collateral Document comply with

 

133



--------------------------------------------------------------------------------

this Agreement (and, with respect to such opinion of counsel, otherwise
substantially consistent, to the extent reasonably appropriate and applicable,
with the opinions delivered with respect to the Borrower on the Closing Date,
including as to the enforceability of the applicable Loan Documents against the
Successor Borrower, and with such customary and other assumptions and
qualifications as may be appropriate); provided, further, that if the foregoing
are satisfied, the Successor Borrower will succeed to, and be substituted for,
the Borrower under this Agreement;

(e) so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge with any other Person in order to effect an Investment
permitted pursuant to Section 7.02; provided that (i) the continuing or
surviving Person shall be a Restricted Subsidiary, which together with each of
its Restricted Subsidiaries, shall have complied with the requirements of
Section 6.11, (ii) when any Restricted Subsidiary that is a Loan Party is
merging with any other Person, a Loan Party shall be the continuing or surviving
Person and (iii) no Domestic Subsidiary may merge with and into any other Person
that is not organized under the Laws of the United States, any state thereof or
the District of Columbia except to the extent such merger is an Investment
permitted under Section 7.02;

(f) the Borrower and the Restricted Subsidiaries may consummate the Merger; and

(g) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.

SECTION 7.05. Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

(a) Dispositions of obsolete or worn out property and assets, whether now owned
or hereafter acquired, in the ordinary course of business, and Dispositions of
property or assets no longer used or useful in the conduct of the business of
the Borrower and the Restricted Subsidiaries;

(b) Dispositions of inventory and immaterial assets in the ordinary course of
business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

(d) Dispositions of property (i) to the Borrower or to a Restricted Subsidiary;
provided that if the transferor of such property is a Guarantor or the Borrower,
the transferee thereof must either be the Borrower or a Guarantor, or (ii) to
the extent such transaction constitutes an Investment permitted under
Section 7.02;

(e) Dispositions permitted by Sections 7.04 and 7.06 and Liens permitted by
Section 7.01 and Dispositions of Equity Interests of Unrestricted Subsidiaries;

 

134



--------------------------------------------------------------------------------

(f) Dispositions of property (other than IP Collateral) pursuant to
sale-leaseback transactions; provided that (i) with respect to such property
owned by the Borrower and its Restricted Subsidiaries on the Closing Date, the
fair market value of all property so Disposed of after the Closing Date shall
not exceed $100,000,000 and (ii) with respect to such property acquired by the
Borrower or any Restricted Subsidiary after the Closing Date, the applicable
sale-leaseback transaction occurs within two hundred and seventy (270) days
after the acquisition or construction (as applicable) of such property,
provided, that with respect to any property acquired by the Borrower in
connection with a Permitted Acquisition, such two hundred and seventy (270) day
shall apply such from the date such Permitted Acquisition is consummated;

(g) Dispositions of (i) Cash Equivalents and Dispositions of property and assets
received as non-cash consideration for any Disposition and (ii) property and
assets contributed to the Borrower by any Person other than a Subsidiary;

(h) Dispositions of accounts receivable (i) in connection with the collection or
compromise thereof or (ii) in connection with the Receivables Facilities;

(i) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of the Borrower
and the Restricted Subsidiaries;

(j) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(k) Dispositions of property by the Borrower and its Restricted Subsidiaries;
provided that (i) at the time of such Disposition (other than any such
Disposition made pursuant to a legally binding commitment entered into at a time
when no Default exists), no Default shall exist or would result from such
Disposition and the Net Cash Proceeds of such Disposition are (subject to clause
(ii) below) applied or reinvested in accordance with Section 2.05(b)(ii),
(ii) the aggregate book value of all property Disposed of in reliance on this
clause (k) (other than any property disposed of in a Disposition or series of
related Dispositions involving an aggregate fair market value less than
$5,000,000) shall not exceed the greater of (A) 15% of the consolidated total
assets of the Borrower at the time of such Disposition or
(B) $325,000,000325,000,000, unless the Net Cash Proceeds from such Disposition
or Dispositions are applied to repay Term Loans as, and to the extent required
by, Section 2.05(b)(ii)(A), in which case such Disposition shall be permitted,
and (iii) with respect to any Disposition pursuant to this clause (k) for a
purchase price in excess of $5,000,000, the Borrower or a Restricted Subsidiary
shall receive not less than 75% of such consideration in the form of cash or
Cash Equivalents (in each case, free and clear of all Liens at the time
received, other than nonconsensual Liens permitted by Section 7.01 and Liens
permitted by Section 7.01(r) and clauses (i) and (ii) of Section 7.01(t));
provided, however, that for the purposes of this clause (iii), (A) any
liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s most
recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the payment in cash of the Obligations, that are assumed
by the transferee with respect to the applicable Disposition and for which the
Borrower and all of the Restricted Subsidiaries shall have been validly released
by all applicable creditors in writing and, (B) any securities received by the

 

135



--------------------------------------------------------------------------------

Borrower or such Restricted Subsidiary from such transferee that are converted
by the Borrower or such Restricted Subsidiary into cash (to the extent of the
cash received) within 180 days following the closing of the applicable
Disposition, and (C) any Designated Non-Cash Consideration received by the
Borrower or such Restricted Subsidiary in respect of such Disposition having an
aggregate fair market value, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (C) that is at the time
outstanding, not in excess of 2.5% of the consolidated total assets of the
Borrower at the time of the receipt of such Designated Non-Cash Consideration,
with the fair market value of each item of Designated Non-Cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value, shall be deemed to be cash;

(l) Dispositions listed on Schedule 7.05(l);

(m) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(n) Dispositions of non-core assets (as determined in good faith by the
Borrower) acquired in connection with any Permitted Acquisition in an aggregate
amount not to exceed $50,000,000 per calendar year, with unused amounts in any
calendar year being carried over to the next succeeding calendar year subject to
a maximum of $100,000,000 in any calendar year; and

(o) Dispositions of (i) Receivables Management Assets and (ii) Investments
(including debt obligations and Equity Interests) received in connection with
the bankruptcy or reorganization of account debtors and obligors or in
settlement of delinquent obligations of, or other disputes with, account debtors
and obligors arising in the ordinary course of business or upon the foreclosure
with respect to any Receivables Management Assets or other Dispositions of any
Receivables Management Assets;

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(a), (e), (g)(ii), (h)(ii) and (j) and except
for Dispositions from a Loan Party to another Loan Party), shall be for no less
than the fair market value of such property at the time of such Disposition (as
determined in good faith by the Borrower). To the extent any Collateral is
Disposed of as expressly permitted by this Section 7.05 to any Person other than
the Borrower or any Loan Party, such Collateral shall be sold free and clear of
the Liens created by the Loan Documents, and the Administrative Agent shall be
authorized to take any actions deemed appropriate in order to effect the
foregoing.

SECTION 7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) (i) each Restricted Subsidiary may make Restricted Payments to the Borrower
and to other Restricted Subsidiaries and (ii) each non-wholly owned Restricted
Subsidiary may make Restricted Payments to the Borrower and any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests;

 

136



--------------------------------------------------------------------------------

(b) the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the Equity Interests (other
than Disqualified Equity Interests not otherwise permitted by Section 7.03) of
such Person;

(c) Restricted Payments in connection with the Transaction (including any
amounts to be paid under, or contemplated by, the Transaction Agreement) and the
fees and expenses related thereto owed to Affiliates, including any payment to
holders of Equity Interests of the Borrower (immediately prior to giving effect
to the Transactions) in connection with, or as a result of, their exercise of
appraisal rights and the settlement of any claims or actions (whether actual,
contingent or potential) with respect thereto;

(d) to the extent constituting Restricted Payments, the Borrower and the
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.04 or 7.08 other than Section 7.08(f);

(e) repurchases of Equity Interests in the Borrower or any Restricted Subsidiary
deemed to occur upon exercise of stock options or warrants if such Equity
Interests represent a portion of the exercise price of such options or warrants;

(f) the Borrower and its Restricted Subsidiaries may make Restricted Payments to
Holdings, and Holdings may make a corresponding Restricted Payment to any direct
or indirect parent thereof:

(i) the proceeds of which will be used to pay the tax liability to each relevant
jurisdiction in respect of consolidated, combined, unitary or affiliated returns
for the relevant jurisdiction of Holdings (or any direct or indirect parent
thereof) attributable to Holdings, the Borrower or its Subsidiaries determined
as if the Borrower and its Subsidiaries filed separately;

(ii) the proceeds of which shall be used by Holdings (or any direct or indirect
parent thereof) to pay operating expenses incurred in the ordinary course of
business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business, in an aggregate amount not to exceed $3,000,000 in any fiscal year
plus any reasonable and customary indemnification claims made by directors or
officers of Holdings (or any direct or indirect parent thereof) attributable to
the ownership or operations of the Borrower and its Subsidiaries;

(iii) the proceeds of which shall be used by Holdings (or any direct or indirect
parent thereof) to pay franchise taxes and other fees, taxes and expenses
required to maintain its (or any of its direct or indirect parents’) corporate
existence;

 

137



--------------------------------------------------------------------------------

(iv) if a Holdings Election Event shall occur, to finance any Investment
permitted to be made pursuant to Section 7.02; provided that (A) such Restricted
Payment shall be made substantially concurrently with the closing of such
Investment and (B) Holdings shall, immediately following the closing thereof,
cause (1) all property acquired (whether assets or Equity Interests) to be
contributed to the Borrower or its Restricted Subsidiaries or (2) the merger (to
the extent permitted in Section 7.04) of the Person formed or acquired into the
Borrower or its Restricted Subsidiaries in order to consummate such Permitted
Acquisition, and in each case, the Borrower shall cause the requirements of
Section 6.11 to be complied with, within the time periods specified therein (to
the extent required by the Collateral and Guarantee Requirement); and

(v) if a Holdings Election Event shall occur, the proceeds of which shall be
used by Holdings (or any direct or indirect parent thereof) to pay (or to make
Restricted Payments to allow any direct or indirect parent thereof to pay) fees
and expenses (other than to Affiliates) related to any unsuccessful equity or
debt offering permitted by this Agreement;

(g) the Borrower may pay for the repurchase, retirement or other acquisition or
retirement for value of Equity Interests of the Borrower by any future, present
or former employee or director of the Borrower or any of its Subsidiaries
pursuant to any employee or director equity plan, employee or director stock
option plan or any other employee or director benefit plan or any agreement
(including any stock subscription or shareholder agreement) with any employee or
director of the Borrower or any of its Subsidiaries; provided, however, that the
aggregate amount of payments made pursuant to this clause (f) does not exceed in
any fiscal year of the Borrower $15,000,000 (which shall increase to $20,000,000
subsequent to the consummation of a Qualifying IPO, with unused amounts in any
calendar year being carried over to succeeding calendar years subject to a
maximum (without giving effect to the following proviso) of $30,000,000 in any
calendar year (which shall increase to $40,000,000 subsequent to the
consummation of a Qualifying IPO);

(h) so long as no Default shall have occurred and be continuing or would result
therefrom, the Borrower may make additional Restricted Payments in an aggregate
amount, together with the aggregate amount of (i) prepayments, redemptions,
purchases, defeasances and other payments in respect of Junior Financings made
pursuant to Section 7.13(a)(iv) and (ii) loans and advances made pursuant to
Section 7.02(m) in lieu of Restricted Payments permitted by this clause (h), not
to exceed the sum of (A) $75,000,000 (such amount to be increased to
$100,000,000 upon the Total Leverage Ratio as of the last day of any Test Period
being less than 5.0 to 1.0) and (B) the Cumulative Growth Amount;

(i) so long as no Default shall have occurred and be continuing or would result
therefrom, the Borrower may make additional Restricted Payments in an amount
(together with the aggregate amount of Investments made pursuant to
Section 7.02(v)) not to exceed any reduction in taxes realized by the Borrower
and the Restricted Subsidiaries in the form of refunds or deductions realized in
connection with the Transactions;

(j) so long as no Default shall have occurred and be continuing or would result
therefrom, the Borrower may make Restricted Payments with the proceeds of the
issuance of Qualified Equity Interests of the Borrower;

 

138



--------------------------------------------------------------------------------

(k) if the Borrower shall become the Subsidiary of Holdings, so long as no
Default shall have occurred and be continuing or would result therefrom,
dividends and distributions which will be used to fund the payment of interest
and fees on Indebtedness of Holdings permitted by Section 7.16; provided, that
the Borrower shall have elected to include such amounts in its Consolidated
Interest Expense by delivering an irrevocable written notice to the
Administrative Agent stating that the Borrower will make such dividends and
distributions (the “Restricted Payments Interest Expense Election”) in respect
of the Indebtedness specified in such notice only so long as no Default shall
have occurred and be continuing or would result therefrom; and

(l) the declaration and payment of dividends and distributions on the Equity
Interests of any Receivables Management Subsidiary to holders of minority
interests substantially consistent with past practice to the extent such holder
(or its affiliates) participates in the Receivables Management Business
(including as a lender or financier under any financing provided to a
Receivables Management Subsidiary).

SECTION 7.07. Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and the Restricted Subsidiaries on the Closing Date or any business
reasonably related or ancillary thereto.

SECTION 7.08. Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than (a) transactions among Loan Parties or any Restricted
Subsidiary or any entity that becomes a Restricted Subsidiary as a result of
such transaction, (b) on terms substantially as favorable to the Borrower or
such Restricted Subsidiary as would be obtainable by the Borrower or such
Restricted Subsidiary at the time in a comparable arm’s-length transaction with
a Person other than an Affiliate, (c) consummation of the Transaction including
the payment of fees and expenses related to the Transaction, (d) the issuance of
Equity Interests to the management of the Borrower or any of its Subsidiaries in
connection with the Transaction, (e) the payment of management, consulting,
monitoring, transaction and advisory fees to the Sponsors in an aggregate amount
in any fiscal year not to exceed the amount permitted to be paid pursuant to the
Sponsor Management Agreement and any Sponsor Termination Fees not to exceed the
amount set forth in the Sponsor Management Agreement (provided that, for
purposes of this clause (e), the Sponsor Management Agreement shall be as in
effect on the Closing Date, together with any amendment thereto or modification,
restatement or replacement thereof that is not materially adverse to the
interests of the Lenders (it being understood that amendments, modifications,
restatements or replacements permitting management, consulting, advisory and
similar fees do not exceed 1.0% of Pro Forma EBITDA per annum (with accrual for,
and carryover of, any unpaid amounts) or 1.0% of any transaction and termination
fees in respect of the foregoing are not materially adverse to the interests of
the Lenders)) and related indemnities, reimbursements and reasonable expenses,
(f) equity issuances, repurchases, retirements or other acquisitions or
retirements of Equity Interests by the Borrower permitted under Section 7.06,
(g) loans and other transactions by the Borrower and the Restricted Subsidiaries
to the extent permitted under Article VII, (h) employment and severance
arrangements between the Borrower and the Restricted Subsidiaries and their
respective officers and employees in the ordinary course of business, (i) the
payment of customary fees and reasonable out of pocket costs to, and indemnities
provided on behalf of, directors, officers and

 

139



--------------------------------------------------------------------------------

employees of the Borrower and the Restricted Subsidiaries in the ordinary course
of business to the extent attributable to the ownership or operation of the
Borrower and the Restricted Subsidiaries, (j) transactions pursuant to permitted
agreements in existence on the Closing Date and set forth on Schedule 7.08 or
any amendment thereto to the extent such an amendment is not adverse to the
Lenders in any material respect, (k) dividends, redemptions and repurchases
permitted under Section 7.06, (l) transactions entered into in the ordinary
course of business in connection with the Disposition or acquisition of
Receivables Management Assets or related assets in connection with the
Receivables Management Business, including, without limitation, all servicing,
collection and financing arrangements with respect thereto, (m) payments by the
Borrower and the Restricted Subsidiaries pursuant to tax sharing agreements with
Holdings (or any direct or indirect parent thereof), on customary terms to the
extent attributable to the ownership or operation of the Borrower and the
Restricted Subsidiaries, (n) transactions with customers, clients, suppliers,
joint venture partners or purchasers or sellers of goods or services, in each
case in the ordinary course of business and otherwise in compliance with the
terms of the New Notes Documentation and the Additional Senior Secured Notes
Documentation which are fair to the Borrower and the Restricted Subsidiaries, in
the reasonable determination of the board of directors of the Borrower or the
senior management thereof, or are on terms at least as favorable as would
reasonably have been obtained at such time from an unaffiliated party, and
(o) customary payments by the Borrower and any Restricted Subsidiaries to the
Sponsors made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities (including in
connection with acquisitions or divestitures), which payments are approved by
the majority of the members of the board of directors or a majority of the
disinterested members of the board of directors of the Borrower, in good faith.

SECTION 7.09. Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary of the Borrower that is
not a Guarantor to make Restricted Payments to the Borrower or any Guarantor or
(b) the Borrower or any Loan Party to create, incur, assume or suffer to exist
Liens on property of such Person for the benefit of the Lenders with respect to
the Facilities and the Obligations or under the Loan Documents; provided that
the foregoing clauses (a) and (b) shall not apply to Contractual Obligations
which (i) (x) exist on the Closing Date and (to the extent not otherwise
permitted by this Section 7.09) are listed on Schedule 7.09 hereto and (y) to
the extent Contractual Obligations permitted by clause (x) are set forth in an
agreement evidencing Indebtedness, are set forth in any agreement evidencing any
permitted renewal, extension or refinancing of such Indebtedness so long as such
renewal, extension or refinancing does not expand the scope of such Contractual
Obligation, (ii) are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary of the Borrower, so
long as such Contractual Obligations were not entered into solely in
contemplation of such Person becoming a Restricted Subsidiary of the Borrower;
provided further that this clause (ii) shall not apply to Contractual
Obligations that are binding on a Person that becomes a Restricted Subsidiary
pursuant to Section 6.15, (iii) represent Indebtedness of a Restricted
Subsidiary of the Borrower which is not a Loan Party which is permitted by
Section 7.03 so long as the limitations described in clauses (a) and (b) apply
solely to such Restricted Subsidiary and its Subsidiaries and the direct parent
of such Restricted Subsidiary, (iv) arise in connection with any Disposition
permitted by Section 7.05 so long as such restrictions relate to the assets
subject thereto, (v) are customary provisions in joint venture agreements and
other similar

 

140



--------------------------------------------------------------------------------

agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business, (vi) are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 7.03 but solely to the extent any
negative pledge relates to the property financed by or the subject of such
Indebtedness (and excluding in any event any Indebtedness constituting any
Junior Financing), (vii) are customary restrictions on leases, subleases,
licenses or asset sale agreements otherwise permitted hereby so long as such
restrictions relate to the assets subject thereto, (viii) comprise restrictions
imposed by any agreement relating to secured Indebtedness permitted pursuant to
Section 7.03(e) or 7.03(g) to the extent that such restrictions apply only to
the property or assets securing such Indebtedness or, in the case of
Indebtedness incurred pursuant to Section 7.03(g) only, to the Restricted
Subsidiaries incurring or guaranteeing such Indebtedness, (ix) are customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of the Borrower or any Restricted Subsidiary, (x) are
customary provisions restricting assignment of any agreement entered into in the
ordinary course of business, (xi) are restrictions on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business, and (xii) are in the Additional Senior Secured Notes Documentation.
Clause (b) of this Section 7.09 shall not apply to restrictions or conditions
imposed by any agreement relating to the Receivables Facilities permitted by
this Agreement if such restrictions or conditions apply only to the assets that
are the subject of the applicable Receivables Facility, and neither clauses
(a) or (b) of this Section 7.09 shall apply to restrictions or conditions
imposed on any Receivables Management Subsidiary in connection with any
Receivables Management Financing or any service agreement (or similar
arrangement) required by or entered into in connection with such Receivables
Management Financing or any credit support provided by it in favor of any
financier of such Receivables Management Financing.

SECTION 7.10. Use of Proceeds. Use the proceeds of (x) any Revolving Credit
Borrowing, Swing Line Borrowing or L/C Credit Extension, whether directly or
indirectly, other than for working capital and other general corporate purposes
of the Borrower and its Subsidiaries, including the financing of Restricted
Payments and Permitted Acquisitions and (y) any Term B-6 Loan, whether directly
or indirectly, other than (i) to prepay in full outstanding Term B-2 Loans and
pay accrued but unpaid interest thereon, (ii) to fund the making of Restricted
Payments pursuant to, and in accordance with the requirements of,
Section 7.06(h) authorized on or about the First Amendment Effective Date and
(iii) to pay fees and expenses incurred, and make other payments, in connection
with the First Amendment, the incurrence of the Term B-6 Loans, the making of
Restricted Payments pursuant to Section 7.06(h) authorized on or about the First
Amendment Effective Date and any related transaction, it being understood that
any remaining proceeds of Term B-6 Loans shall be used for working capital and
other general corporate purposes.

SECTION 7.11. Financial Covenants.

(a) Total Leverage Ratio. Permit the Total Leverage Ratio as of the last day of
any Test Period (beginning with the Test Period ending on SeptemberJune 30,
20102012) to be greater than the ratio set forth below opposite the last day of
such Test Period and for each Test Period thereafter 5.006.00:1:

 

141



--------------------------------------------------------------------------------

Fiscal Year

   Q1    Q2    Q3    Q4

20102012

   —-    6.006.75:1    5.756.75:1    5.756.75:1

20112013

   5.756.75:1    5.506.75:1    5.506.75:1    5.506.50:1

20122014

   5.256.50:1    5.256.50:1    5.256.50:1    5.006.25:1

2015

   6.25:1    6.25:1    6.25:1    6.00:1

(b) Interest Coverage Ratio. Permit the Interest Coverage Ratio for any Test
Period (beginning with the Test Period ending on SeptemberJune 30, 20102012) to
be less than 2.001.85 to 1.00.

SECTION 7.12. Accounting Changes. Make any change in fiscal year; provided,
however, that the Borrower may, upon written notice to the Administrative Agent,
change its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.

SECTION 7.13. Prepayments, Etc. of Indebtedness.

(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled interest shall be permitted) the Senior Subordinated Notes,
any subordinated Indebtedness incurred under Section 7.03(h) or any other
Indebtedness that is required to be subordinated to the Obligations pursuant to
the terms of the Loan Documents (collectively, “Junior Financing”) or make any
payment in violation of any subordination terms of any Junior Financing
Documentation, except (i) a Permitted Refinancing thereof, (ii) the conversion
of any Junior Financing to Equity Interests (other than Disqualified Equity
Interests) of the Borrower or Holdings (or any direct or indirect parent
thereof), (iii) the prepayment of Indebtedness of the Borrower or any Restricted
Subsidiary to the Borrower or any Restricted Subsidiary to the extent permitted
by the Collateral Documents, (iv) prepayments, redemptions, purchases,
defeasances and other payments in respect of Junior Financings prior to their
scheduled maturity in an aggregate amount, together with the aggregate amount of
(1) Restricted Payments made pursuant to Section 7.06(h) and (2) loans and
advances made pursuant to Section 7.02(m) then outstanding, not to exceed the
sum of (A) $50,000,000 (such amount to be increased to $65,000,000 if the Total
Leverage Ratio as of the last day of any Test Period is less than 4.5 to 1.0)
plus (B) the Cumulative Growth Amount, (v) prepayments, redemptions, purchases,
defeasances and other payments in respect of Junior Financings prior to their
scheduled maturity from the Net Cash Proceeds of Permitted Unsecured
Indebtedness permitted to be incurred under Section 7.03(v) so long as the Total
Leverage Ratio would not be greater than 4.75 to 1.0 after giving Pro Forma
Effect to such prepayments, redemptions, purchases, defeasances and other
payments, the incurrence of such Indebtedness and any other application of
proceeds thereof as of the last day of the most recent Test Period for which
financial statements have been delivered under Section 6.01(a) or (b), as
applicable and, (vi) prepayments, redemptions, purchases, defeasances and other
payments in respect of Junior Financings prior to their scheduled maturity from
the Net Cash Proceeds of Indebtedness secured by the assets of any Loan Party
which Indebtedness is permitted to be

 

142



--------------------------------------------------------------------------------

incurred under Section 7.037.03, so long as (A) the Senior Secured Leverage
Ratio (provided that for the purpose of calculating the Senior Secured Leverage
Ratio Consolidated Senior Secured Debt shall be calculated net of unrestricted
cash and Cash Equivalents as contemplated by clause (b) of the definition of
“Consolidated Total Debt,” without duplication of any amounts already deducted
in arriving at such Consolidated Senior Secured Debt) would not be greater than
2.8 to 1.0 after giving Pro Forma Effect to such prepayments, redemptions,
purchases, defeasances and other payments, the incurrence of such Indebtedness
and any other application of proceeds thereof as of the last day of the most
recent Test Period for which financial statements have been delivered under
Section 6.01(a) or (b), as applicable, (B) the Total Leverage Ratio would not be
greater than 4.75 to 1.0 after giving Pro Forma Effect to such prepayments,
redemptions, purchases, defeasances and other payments, the incurrence of such
Indebtedness and any other application of proceeds thereof as of the last day of
the most recent Test Period for which financial statements have been delivered
under Section 6.01(a) or (b), as applicable, and (C) the amount of Loans
available for Borrowing under the Revolving Credit Facilities plus the aggregate
amount of unrestricted cash and unrestricted Cash Equivalents is no less than
$125,000,000 after giving Pro Forma Effect to such prepayments, redemptions,
purchases, defeasances and other payments, the incurrence of such Indebtedness
and any other application of proceeds thereof as of the last day of the most
recent Test Period for which financial statements have been delivered under
Section 6.01(a) or (b), as applicable and (vii) prepayments, redemptions,
purchases, defeasances and other payments in respect of the Senior Subordinated
Notes prior to their scheduled maturity, so long as (A) no Default shall have
occurred and be continuing or shall result therefrom and (B) the Total Leverage
Ratio would not be greater than 5.0 to 1.0 after giving Pro Forma Effect to such
prepayments, redemptions, purchases, defeasances and other payments, the
incurrence of any Indebtedness in connection therewith and any other application
of proceeds thereof as of the last day of the most recent Test Period for which
financial statements have been delivered under Section 6.01(a) or (b), as
applicable.

(b) Amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of any Junior Financing Documentation without
the consent of the ArrangersAdministrative Agent.

SECTION 7.14. Equity Interests of the Borrower and Restricted Subsidiaries.
Permit any wholly owned Domestic Subsidiary that is a Restricted Subsidiary to
become a non-wholly owned Subsidiary, except (i) as a result of or in connection
with a dissolution, merger, consolidation or Disposition of a Restricted
Subsidiary permitted by Section 7.04, 7.05 or an Investment in any Person
permitted under Section 7.02 or (ii) so long as such Restricted Subsidiary
continues to be a Guarantor in accordance with the Collateral and Guarantee
Requirement.

SECTION 7.15. Capital Expenditures.

(a) Make any Capital Expenditure except for Capital Expenditures not exceeding,
in the aggregate for the Borrower and the Restricted Subsidiaries during each
fiscal year set forth below, the amount set forth opposite such fiscal year:

 

143



--------------------------------------------------------------------------------

Fiscal Year

   Amount  

2010

   $ 135,000,000   

2011

   $ 140,000,000   

2012

   $ 150,000,000   

2013

   $ 155,000,000   

; provided that the amount of Capital Expenditures permitted to be made in
respect of any fiscal year (i) shall be increased after the consummation of any
Permitted Acquisition in an amount equal to 10% of the pro forma aggregate
consolidated revenues of the Acquired Entity or Business so acquired during the
fiscal year of such Acquired Entity or Business beginning after such Permitted
Acquisition (such amount, the “Acquired Annual Capital Expenditure Amount”) and
(ii) may, at the option of the Borrower, be increased by up to 25% of the next
succeeding fiscal year’s Capital Expenditure limit (as increased by the Acquired
Annual Capital Expenditure Amount), in which case the base amount that may be
expended for the next succeeding fiscal year shall be correspondingly reduced.

(b) Notwithstanding anything to the contrary contained in clause (a) above, to
the extent that the aggregate amount of Capital Expenditures made by the
Borrower and the Restricted Subsidiaries in any fiscal year pursuant to
Section 7.15(a) is less than the maximum amount of Capital Expenditures
permitted by Section 7.15(a) with respect to such fiscal year, the amount of
such difference (the “Rollover Amount”) may be carried forward and used to make
Capital Expenditures in the next succeeding fiscal year; provided that Capital
Expenditures in any fiscal year shall be counted against any Rollover Amount
available with respect to such fiscal year prior to being counted against the
base amount set forth in Section 7.15(a) with respect to such fiscal year

SECTION 7.16. Holdings. If a Holdings Election Event shall occur, Holdings shall
not (a) other than Indebtedness in respect of loans and advances by the Borrower
and its Restricted Subsidiaries otherwise permitted pursuant to Section 7.06,
create, incur, assume or suffer to exist any Indebtedness unless such
Indebtedness (“Holdings Permitted Debt”) (i) is not guaranteed by the Borrower
or any of its Restricted Subsidiaries, (ii) will not mature prior to the date
that is ninety-one (91) days after the Latest Maturity Date of the Term Loans,
(iii) has no scheduled amortization or payments of principal other than
mandatory prepayment, repurchase or redemption provisions customary for holding
company debt securities, (iv) does not require any payments in cash of interest
or other amounts in respect of the principal thereof prior to the earlier to
occur of (A) the date that is four (4) years from the date of the issuance or
incurrence thereof and (B) the date that is ninety-one (91) days after the
Latest Maturity Date of the Term Loans, (v) has covenant, default and remedy
provisions customary for holding company debt securities, but in no event more
restrictive to the Borrower and the Restricted Subsidiaries than those set forth
in the Senior Notes Indenture, as of the Closing Date, taken as a whole
(determined in the context of, and subject to, then prevailing market
conditions), other than provisions customary for senior discount notes of a
holding company, (b) create, incur, assume or suffer to exist any Liens on the
Equity Interests of the Borrower except nonconsensual Liens imposed by operation
of law or pursuant to the Loan Documents, and (c) conduct or engage in any
operations or business other than through one or more Subsidiaries or those
incidental to the performance of its existence and obligations under the Loan
Documents or any Holdings Permitted Debt or in connection with a Qualifying IPO
or otherwise in a manner consistent with transactions otherwise permitted under
Article VII.

 

144



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

SECTION 8.01. Events of Default. Any of the following shall constitute an Event
of Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within five (5) Business Days after the same becomes due, any interest on
any Loan or any other amount payable hereunder or with respect to any other Loan
Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a) or 6.05(a) (solely
with respect to the Borrower) or Article VII; provided that any Event of Default
under Section 7.11 is subject to cure as contemplated by Section 8.05; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after notice thereof by the Administrative Agent
to the Borrower; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document required
to be delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder and
Indebtedness of special purpose Receivables Management Subsidiaries that own
substantially no assets other than Receivables Management Assets which
Indebtedness is limited in recourse to such Receivables Management Assets (or is
non-recourse to the Borrower or any Restricted Subsidiaries other than such
special purpose Receivables Management Subsidiary)) having an aggregate
principal amount of not less than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness,
or any other event occurs (other than, with respect to Indebtedness consisting
of Swap Contracts, termination events or equivalent events pursuant to the terms
of such Swap Contracts), the effect of which default or other event is to cause,
or to permit the holder or holders of such Indebtedness (or a trustee or agent
on behalf of such holder or holders or beneficiary or beneficiaries) to cause,
with the giving of notice if required, such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically, or otherwise) or,

 

145



--------------------------------------------------------------------------------

in the case of a Receivables Facility, to be terminated, or an offer to
repurchase, prepay, defease or redeem such Indebtedness to be made, prior to its
stated maturity; provided that this clause (e)(B) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of the Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts in excess of the Threshold Amount as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of the Loan Parties,
taken as a whole, and is not released, vacated or fully bonded within sixty
(60) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect, or
(ii) any Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount which could reasonably be expected to result in a
Material Adverse Effect; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any

 

146



--------------------------------------------------------------------------------

Loan Party denies in writing that it has any or further liability or obligation
under any Loan Document (other than as a result of repayment in full of the
Obligations and termination of the Aggregate Commitments), or purports in
writing to revoke or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.11 shall for any reason (other than pursuant to
the terms thereof including as a result of a transaction permitted under
Section 7.04 or 7.05) cease to create a valid and perfected lien, with the
priority required by the Collateral Documents, (or other security purported to
be created on the applicable Collateral) on and security interest in any
material portion of the Collateral purported to be covered thereby, subject to
Liens permitted under Section 7.01, or any Loan Party shall so assert in
writing, except to the extent that any such loss of perfection or priority
results from the failure of the Administrative Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Documents or to file Uniform Commercial Code continuation statements
and except as to Collateral consisting of real property to the extent that such
losses are covered by a lender’s title insurance policy and such insurer has not
denied coverage; or

(m) Junior Financing Documentation. (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness” (or any comparable term) or “Senior Secured Financing” (or any
comparable term) under, and as defined in any Specified Junior Financing
Documentation or (ii) the subordination provisions set forth in any Specified
Junior Financing Documentation shall, in whole or in part, cease to be effective
or cease to be legally valid, binding and enforceable against the holders of any
Specified Junior Financing, if applicable; or

(n) Receivables Management Subsidiaries. Any Receivables Management Subsidiary
(A) fails to make any payment beyond the applicable grace period with respect
thereto, if any (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder) having an aggregate principal amount of not less than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness, or any other event occurs (other
than, with respect to Indebtedness consisting of Swap Contracts, termination
events or equivalent events pursuant to the terms of such Swap Contracts), the
effect of which default or other event is to cause such Indebtedness to become
due or to be repurchased, prepaid, defeased or redeemed (automatically, or
otherwise) or, in the case of a Receivables Facility, to be terminated, or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; provided that up to $25,000,000 in the aggregate
of Indebtedness of such Receivables Management Subsidiaries shall be excluded
for purposes of calculating such Threshold Amount.

SECTION 8.02. Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent may and, at the request of the Required
Lenders, shall take any or all of the following actions:

 

147



--------------------------------------------------------------------------------

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder,
including pursuant to Section 2.16, or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid, including the amounts payable pursuant to Section 2.16,
shall automatically become due and payable, and the obligation of the Borrower
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.

SECTION 8.03. Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under Section 8.01(f) or (g), any
reference in any such clause to any Restricted Subsidiary or Loan Party shall be
deemed not to include any Immaterial Subsidiary.

SECTION 8.04. Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.05 and amounts
payable under Article III) and fees and indemnities payable to the Hedge Banks,
ratably among them in proportion to the amounts described in this clause Second
payable to them;

 

148



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, the breakage or termination value
under Secured Hedge Obligations and the Cash Management Obligations, ratably
among the Lenders and Hedge Banks in proportion to the respective amounts
described in this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower.

SECTION 8.05. Borrower’s Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 8.01, in the
event of any Event of Default under any covenant set forth in Section 7.11 and
until the expiration of the tenth (10th) day after the date on which financial
statements are required to be delivered with respect to the applicable fiscal
quarter hereunder, the Borrower may engage in a Permitted Equity Issuance to any
of the Equity Investors and apply the amount of the Net Cash Proceeds thereof
(the “Cure Amount”) to increase Consolidated EBITDA with respect to such
applicable quarter; provided that such Net Cash Proceeds (i) are actually
received by the Borrower during such fiscal period or after the last day of the
fiscal period covered by such financial statements but no later than fifteen
(15) days after the date on which financial statements are required to be
delivered with respect to such fiscal quarter hereunder, (ii) are Not Otherwise
Applied and (iii) do not exceed the aggregate amount necessary to cure such
Event of Default under Section 7.11 for any applicable period. The Cure Amount
used to calculate Consolidated EBITDA for one fiscal quarter shall be used and
included when calculating Consolidated EBITDA for each Test Period that includes
such fiscal quarter. The parties hereby acknowledge that this Section 8.05(a)
may not be relied on for purposes of calculating any financial ratios other than
as applicable to Section 7.11 and shall not result in any adjustment to any
amounts other than the amount of the Consolidated EBITDA referred to in the
immediately preceding sentence.

 

149



--------------------------------------------------------------------------------

(b) In each period of four fiscal quarters, there shall be at least two
(2) fiscal quarters in which no cure set forth in Section 8.05(a) is made.

(c) For the avoidance of doubt, the subsequent performance or observance of any
term, covenant or agreement under Section 6.01, 6.02, 6.11 and 6.13 shall cure
any Default in respect thereof under Section 8.01(c) notwithstanding that such
performance or observance occurred beyond the time or period specified therefor
in such Section and such Default shall thereupon be deemed cured and no longer
existing or continuing unless the Loans shall have been accelerated and/or the
Commitments terminated pursuant to Section 8.02(b); provided that the Borrower’s
obligations under Section 6.03(a) shall not be relieved by this Section 8.05(c).

ARTICLE IX

ADMINISTRATIVE AGENT AND OTHER AGENTS

SECTION 9.01. Appointment and Authorization of Agents.

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall have no duties or responsibilities, except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

 

150



--------------------------------------------------------------------------------

(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable), L/C Issuer (if applicable) and a potential Hedge
Bank) hereby irrevocably appoints and authorizes the Administrative Agent to act
as the agent of (and to hold any security interest created by the Collateral
Documents for and on behalf of or on trust for) such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Secured Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Administrative Agent, as “collateral agent” (and any coagents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to
Section 9.02 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative
Agent), shall be entitled to the benefits of all provisions of this Article IX
(including, Section 9.07, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

SECTION 9.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or sub-agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct (as determined in the final judgment of a
court of competent jurisdiction).

SECTION 9.03. Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or the perfection or
priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.

 

151



--------------------------------------------------------------------------------

SECTION 9.04. Reliance by Agents.

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by such Agent. Each Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

SECTION 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article VIII; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.

SECTION 9.06. Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed

 

152



--------------------------------------------------------------------------------

appropriate, made its own appraisal of and investigation into the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower and the other Loan Parties hereunder. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower and the other Loan
Parties. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by any Agent herein, such Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.

SECTION 9.07. Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata (determined at the time such indemnity is sought), and hold harmless each
Agent-Related Person from and against any and all Indemnified Liabilities
incurred by it in its capacity as such; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07; and
provided, further, that to the extent the indemnification of the L/C Issuer is
required hereunder, such obligation shall be limited solely to the Revolving
Credit Lenders. In the case of any investigation, litigation or proceeding
giving rise to any Indemnified Liabilities, this Section 9.07 applies whether
any such investigation, litigation or proceeding is brought by any Lender or any
other Person. Without limitation of the foregoing, each Lender shall reimburse
the Administrative Agent upon demand for its ratable share (determined at the
time such indemnity is sought) of any costs or out-of-pocket expenses (including
Attorney Costs) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that the Administrative Agent is not reimbursed for such expenses
by or on behalf of the Borrower. The undertaking in this Section 9.07 shall
survive termination of the Aggregate Commitments, the payment of all other
Obligations and the resignation of the Administrative Agent.

 

153



--------------------------------------------------------------------------------

SECTION 9.08. Agents in Their Individual Capacities. Wells Fargo and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Loan Parties and their respective Affiliates as though Wells Fargo were not
the Administrative Agent hereunder and without notice to or consent of the
Lenders. The Lenders acknowledge that, pursuant to such activities, Wells Fargo
or its Affiliates may receive information regarding any Loan Party or its
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
the Administrative Agent shall be under no obligation to provide such
information to them. With respect to its Loans, Wells Fargo shall have the same
rights and powers under this Agreement as any other Lender and may exercise such
rights and powers as though it were not the Administrative Agent, and the terms
“Lender” and “Lenders” include Wells Fargo in its individual capacity.

SECTION 9.09. Successor Agents. The Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Lenders and the
Borrower. If the Administrative Agent resigns under this Agreement, the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall be consented to by the Borrower at all times other
than during the existence of an Event of Default under Section 8.01(f) or
(g) (which consent of the Borrower shall not be unreasonably withheld or
delayed). If no successor agent is appointed prior to the effective date of the
resignation of the Administrative Agent, the Administrative Agent may appoint,
after consulting with the Lenders and the Borrower, a successor agent from among
the Lenders. Upon the acceptance of its appointment as successor agent
hereunder, the Person acting as such successor agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor administrative agent and/or
supplemental administrative agent, as the case may be, and the retiring
Administrative Agent’s appointment, powers and duties as the Administrative
Agent shall be terminated. After the retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Article IX and
Sections 10.04 and 10.05 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent under this
Agreement. If no successor agent has accepted appointment as the Administrative
Agent by the date which is thirty (30) days following the retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above. Upon the acceptance of any appointment as the Administrative
Agent hereunder by a successor and upon the execution and filing or recording of
such financing statements, or amendments thereto, and such amendments or
supplements to the Mortgages, and such other instruments or notices, as may be
necessary or desirable, or as the Required Lenders may request, in order to
(a) continue the perfection of the Liens granted or purported to be granted by
the Collateral Documents or (b) otherwise ensure that the Collateral and
Guarantee Requirement is satisfied, the Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, discretion,
privileges, and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents. After the retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Article IX shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent.

 

154



--------------------------------------------------------------------------------

SECTION 9.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(h) and (i), 2.09 and 10.04)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 9.11. Collateral and Guaranty Matters. The Lenders irrevocably agree
that:

(a) any Lien on any property granted to or held by the Administrative Agent
under any Loan Document shall be automatically released (i) upon termination of
the Aggregate Commitments and payment in full of all Obligations (other than
(x) obligations under Secured Hedge Agreements not yet due and payable, (y) Cash
Management Obligations and (z) contingent indemnification obligations) and the
expiration or termination of all Letters of Credit (or cash collateral or other
credit support satisfactory to the L/C Issuer thereof in its sole discretion has
been provided), (ii) at the time the property subject to such Lien is
transferred or to be transferred as part of or in connection with any transfer
permitted hereunder or under any other Loan Document to any Person other than
the Borrower or any of its Domestic Subsidiaries that are Restricted

 

155



--------------------------------------------------------------------------------

Subsidiaries, (iii) subject to Section 10.01, if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders (or such
greater number of Lenders as may be required pursuant to Section 10.01), (iv) if
the property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to clause (c) below
or (v) upon the terms of the Collateral Documents or the Additional Senior
Secured Notes Intercreditor Agreement or any other intercreditor agreement
entered into pursuant thereto;

(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i);

(c) any Guarantor shall be automatically released from its obligations under the
Guaranty (and if such Guarantor is also a Subsidiary Borrower, from its
obligations as a Subsidiary Borrower hereunder) if such Person ceases to be a
Restricted Subsidiary as a result of a transaction or designation permitted
hereunder; provided that no such release shall occur if such Guarantor continues
to be a guarantor in respect of the New Notes or any Junior Financing; and

(d) that the Administrative Agent is authorized to enter into the following in
connection with the Additional Senior Secured Notes and, if applicable, any
Extended Term Loan or Extended Revolving Credit Commitment: (i) amendments to
the Collateral Documents that the Administrative Agent deems reasonable;
(ii) any Pari Passu Intercreditor Agreement; (iii) any Junior Priority
Intercreditor Agreement; and (iv) any other intercreditor agreement it deems
reasonable, provided that any such intercreditor agreement contemplated by this
clause (iv) shall be posted to the Lenders three Business Days before execution
thereof and, if the Required Lenders shall not have objected to such
intercreditor agreement, then the Required Lenders shall be deemed to agree that
the Administrative Agent entry into such intercreditor agreement is reasonable
and to have consented to such intercreditor agreement and the Administrative
Agent’s execution thereof.

Upon request by the Administrative Agent at any time, the Required Lenders (or
such greater number of Lenders as may be required pursuant to Section 10.01)
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11. In each case as specified in this Section 9.11, the Administrative
Agent will (and each Lender irrevocably authorizes the Administrative Agent to),
at the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release or
subordination of such item of Collateral from the assignment and security
interest granted under the Collateral Documents, or to evidence the release of
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.11.

SECTION 9.12. Other Agents; Arrangers; Bookrunners and Managers. None of the
Lenders or other Persons identified on the facing page or signature pages of
this Agreement as a “syndication agent,” “co-documentation agent,” “joint
bookrunner” or “joint lead arranger” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Lenders or

 

156



--------------------------------------------------------------------------------

other Persons so identified shall have or be deemed to have any fiduciary
relationship with any Lender. Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders or other Persons so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.

SECTION 9.13. Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of Sections
10.04 and 10.05 that refer to the Administrative Agent shall inure to the
benefit of such Supplemental Administrative Agent and all references therein to
the Administrative Agent shall be deemed to be references to the Administrative
Agent and/or such Supplemental Administrative Agent, as the context may require.

(c) Should any instrument in writing from the Borrower or any other Loan Party
be required by any Supplemental Administrative Agent so appointed by the
Administrative Agent for more fully and certainly vesting in and confirming to
him or it such rights, powers, privileges and duties, the Borrower, shall, or
shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon request by the Administrative Agent. In case any
Supplemental Administrative Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Administrative Agent, to the extent permitted by
Law, shall vest in and be exercised by the Administrative Agent until the
appointment of a new Supplemental Administrative Agent.

 

157



--------------------------------------------------------------------------------

SECTION 9.14. Removal of Agent that is a Defaulting Lender. If at any time any
Lender serving as an Agent becomes a Defaulting Lender, or an Affiliate of a
Defaulting Lender is serving as an Agent, and such Defaulting Lender fails to
cure all defaults that caused it to become a Defaulting Lender within 10
Business Days from the date it became a Defaulting Lender, then the Required
Lenders may, but shall not be required to, direct such Agent to, and such Agent
shall be obligated to, resign as Agent (including, without limitation, any
functions and duties as “collateral agent,” as L/C Issuer and/or Swing Line
Lender, as the case may be), and upon the direction of the Required Lenders such
Agent shall be required to so resign, in accordance with the terms of
Section 9.09.

ARTICLE X

MISCELLANEOUS

SECTION 10.01. Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that, no such amendment,
waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender directly affected thereby (it being understood that a waiver of
any condition precedent set forth in Section 4.02 or the waiver of any Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce or forgive the amount of, any
payment of principal or interest under Section 2.07 or 2.08 without the written
consent of each Lender directly affected thereby, it being understood that the
waiver of (or amendment to the terms of) any mandatory prepayment of the Term
Loans shall not constitute a postponement of any date scheduled for the payment
of principal or interest;

(c) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing or (subject to clause (iii) of the second proviso
to this Section 10.01) any fees (including fees set forth in Section 2.09 or
other amounts payable hereunder or under any other Loan Document), or extend,
postpone or waive the date upon which any fees are to be paid, without the
written consent of each Lender directly affected thereby, it being understood
that any change to the definition of Total Leverage Ratio or in the component
definitions thereof shall not constitute a reduction in the rate; provided that,
only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest at the Default Rate;

 

158



--------------------------------------------------------------------------------

(d) change any provision of this Section 10.01, the definition of “Required
Lenders” or “Pro Rata Share” or Sections 2.06(c), 2.12(a), 2.13 or 8.04 without
the written consent of each Lender affected thereby;

(e) other than in a transaction permitted under Section 7.05, release all or
substantially all of the Collateral in any transaction or series of related
transactions, without the written consent of each Lender; or

(f) other than in connection with a transaction permitted under Section 7.04 or
7.05, release all or substantially all of the aggregate value of the Senior
Guarantees, without the written consent of each Lender;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iv) Section 10.07(h) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification; and (v) the consent of
Lenders holding more than 50% of any Class of Commitments shall be required with
respect to any amendment that by its terms adversely affects the rights of such
Class in respect of payments hereunder in a manner different than such amendment
affects other Classes. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (it being understood that any Commitments or Loans
held by any Defaulting Lender shall be excluded for a vote of the Lenders
hereunder requiring any consent of the Lenders), except that the Commitment of
such Defaulting Lender may not be increased or extended without the consent of
such Defaulting Lender.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans (“Refinanced Term Loans”) with a
replacement term loan tranche denominated in Dollars

 

159



--------------------------------------------------------------------------------

(“Replacement Term Loans”) hereunder; provided that (a) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Refinanced Term Loans, (b) the Applicable Rate for such
Replacement Term Loans shall not be higher than the Applicable Rate for such
Refinanced Term Loans, (c) the Weighted Average Life to Maturity of such
Replacement Term Loans shall not be shorter than the Weighted Average Life to
Maturity of such Refinanced Term Loans at the time of such refinancing (except
to the extent of nominal amortization for periods where amortization has been
eliminated as a result of prepayment of the Term Loans) and (d) all other terms
applicable to such Replacement Term Loans shall be substantially identical to,
or less favorable to the Lenders providing such Replacement Term Loans than,
those applicable to such Refinanced Term Loans, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
latest final maturity of the Term Loans in effect immediately prior to such
refinancing.

SECTION 10.02. Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the L/C Issuers and the Swing Line Lender.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent, the L/C Issuers and the Swing Line
Lender pursuant to Article II shall not be effective until actually received by
such Person. In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.

 

160



--------------------------------------------------------------------------------

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually signed originals and shall be binding on all Loan Parties, the
Agents and the Lenders.

(c) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct. All telephonic notices to the Administrative
Agent may be recorded by the Administrative Agent, and each of the parties
hereto hereby consents to such recording.

SECTION 10.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

SECTION 10.04. Attorney Costs, Expenses and Taxes. The Borrower agrees (a) if
the Closing Date occurs, to pay or reimburse the Administrative Agent and the
Arrangers for all reasonable out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation, syndication, execution and
delivery of this Agreement and the other Loan Documents, and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs of Cahill Gordon & Reindel LLP and, if
necessary or advisable, one local counsel in each relevant jurisdiction, and
(b) to pay or reimburse the Administrative Agent, the Arrangers and each Lender
for all out-of-pocket costs and expenses incurred in connection with the
enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, and including
all Attorney Costs of one primary counsel and, if necessary or advisable, one
local counsel in each relevant jurisdiction and, if a conflict exists among the
Administrative Agent and the Lenders, one additional primary counsel and, if
necessary or advisable, one additional local counsel in each relevant
jurisdiction). The foregoing costs and expenses shall include all reasonable
search, filing, recording and title insurance charges and fees and taxes related
thereto, and other reasonable out-of-pocket expenses incurred by the
Administrative Agent. The agreements in this Section 10.04 shall survive the
termination of the Aggregate Commitments and repayment of all other Obligations.
All amounts due under this Section 10.04 shall be paid

 

161



--------------------------------------------------------------------------------

within ten (10) Business Days of receipt by the Borrower of an invoice relating
thereto setting forth such expenses in reasonable detail. If any Loan Party
fails to pay when due any costs, expenses or other amounts payable by it
hereunder or under any Loan Document, such amount may be paid on behalf of such
Loan Party by the Administrative Agent in its sole discretion.

SECTION 10.05. Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless each Agent-Related Person, each Lender and their respective Affiliates,
directors, officers, employees, counsel, agents, trustees, investment advisors,
controlling persons, members and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(a) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
an L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (c) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrower, any Subsidiary or any other Loan Party, or
any Environmental Liability related in any way to the Borrower, any Subsidiary
or any other Loan Party, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements resulted from the gross negligence, bad faith or willful
misconduct of, or the breach of the Loan Documents by, such Indemnitee or of any
affiliate, director, officer, employee, counsel, agent or attorney-in-fact of
such Indemnitee. No Indemnitee shall be liable for any damages arising from the
use by others of any information or other materials obtained through IntraLinks
or other similar information transmission systems in connection with this
Agreement, nor shall any Indemnitee or any Loan Party have any liability for any
special, punitive, indirect or consequential damages relating to this Agreement
or any other Loan Document or arising out of its activities in connection
herewith or therewith (whether before or after the Closing Date). In the case of
an investigation, litigation or other proceeding to which the indemnity in this
Section 10.05 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, stockholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents is consummated. All amounts due under this Section 10.05 shall be paid
within ten (10) Business Days after demand therefore; provided, however, that
such Indemnitee shall promptly refund such amount to the extent that there is a
final judicial or arbitral

 

162



--------------------------------------------------------------------------------

determination that such Indemnitee was not entitled to indemnification or
contribution rights with respect to such payment pursuant to the express terms
of this Section 10.05. The agreements in this Section 10.05 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

SECTION 10.06. Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect.

SECTION 10.07. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee, (ii) by way of
participation in accordance with the provisions of Section 10.07(e), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Sections 10.07(g) or 10.07(i) or (iv) to an SPC in accordance with the
provisions of Section 10.07(h) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 10.07(e) and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment (x) by or to any Arranger or any of such Arranger’s respective
Affiliates, (y) to a Lender, an Affiliate of a Lender or an Approved Fund or
(z) if an Event of Default under Section 8.01(a), (f) or (g) has occurred and is
continuing, to any Assignee;

 

163



--------------------------------------------------------------------------------

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment (x) of all or any portion of a Term
Loan to a Lender, an Affiliate of a Lender or an Approved Fund or (y) to an
Agent or an Affiliate of an Agent;

(C) each L/C Issuer at the time of such assignment, provided that no consent of
the L/C Issuers shall be required for any assignment of a Term Loan or any
assignment to an Agent or an Affiliate of an Agent; and

(D) the Swing Line Lender; provided that no consent of the Swing Line Lender
shall be required for any assignment of a Term Loan or any assignment to an
Agent or an Affiliate of an Agent.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of each Revolving Credit Facility), or $1,000,000 (in
the case of a Term Loan) unless each of the Borrower and the Administrative
Agent otherwise consents, provided that (1) no such consent of the Borrower
shall be required if an Event of Default under Section 8.01(a), (f) or (g) has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided, that only one processing and
recordation fee shall be required in connection with concurrent assignments to
two or more Approved Funds; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon

 

164



--------------------------------------------------------------------------------

request, and the surrender by the assigning Lender of its Note, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this clause (c) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.07(e).

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, L/C Obligations (specifying
the Unreimbursed Amounts), L/C Borrowings and amounts due under Section 2.03,
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Agents and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(e) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to
Section 10.07(f), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.07(c)
but shall not be entitled to recover greater amounts under such Sections than
the selling Lender would be entitled to recover. To the extent permitted by
applicable Law, each Participant also shall be entitled to the benefits of
Section 10.09 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender.

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant shall not be entitled to the benefits of
Section 3.01 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 10.15 as though it were a Lender.

 

165



--------------------------------------------------------------------------------

(g) Any Lender may at any time, without the consent of the Borrower or the
Administrative Agent, pledge or assign a security interest in all or any portion
of its rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.01, 3.04 or 3.05), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. Notwithstanding anything to the contrary contained herein,
any SPC may (i) with notice to, but without prior consent of the Borrower and
the Administrative Agent and with the payment of a processing fee of $3,500,
assign all or any portion of its right to receive payment with respect to any
Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.

(i) Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may, without the consent of the Borrower or the
Administrative Agent, create a security interest in all or any portion of the
Loans owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

 

166



--------------------------------------------------------------------------------

(j) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
the Swing Line Lender may, upon thirty (30) days’ notice to the Borrower and the
Lenders, resign as an L/C Issuer or the Swing Line Lender, respectively;
provided that on or prior to the expiration of such 30-day period with respect
to such resignation, the relevant L/C Issuer or the Swing Line Lender shall have
identified a successor L/C Issuer or Swing Line Lender reasonably acceptable to
the Borrower willing to accept its appointment as successor L/C Issuer or Swing
Line Lender, as applicable. In the event of any such resignation of an L/C
Issuer or the Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders willing to accept such appointment a successor L/C Issuer or
Swing Line Lender hereunder, in each case, reasonably acceptable to the
Administrative Agent and, with respect to any successor L/C Issuer, the Initial
L/C Issuer for so long as it is an L/C Issuer; provided that no failure by the
Borrower to appoint any such successor shall affect the resignation of the
relevant L/C Issuer or the Swing Line Lender, as the case may be, except as
expressly provided above. If an L/C Issuer resigns as an L/C Issuer, it shall
retain all the rights and obligations of an L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
an L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If the Swing Line Lender
resigns as Swing Line Lender, it shall retain all the rights of the Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).

SECTION 10.08. Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates and its and its Affiliates’ directors, officers,
employees, trustees, investment advisors and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any Governmental Authority; (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process;
(d) to any other party to this Agreement; (e) subject to an agreement containing
provisions substantially the same as those of this Section 10.08 (or as may
otherwise be reasonably acceptable to the Borrower), to any pledgee referred to
in Section 10.07(g), counterparty to a Swap Contract, Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in, any
of its rights or obligations under this Agreement; (f) with the written consent
of the Borrower; (g) to the extent such Information becomes publicly available
other than as a result of a breach of this Section 10.08; (h) to any
Governmental Authority or examiner (including the National Association of
Insurance Commissioners or any other similar organization) regulating any
Lender; (i) to any rating agency when required by it (it being understood that,
prior to any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to the Loan Parties received by it
from such Lender); or (j) after the occurrence and during the continuation of an
Event of Default, as may be necessary (i) to enable the Administrative Agent or
any Lender to exercise its remedies hereunder or (ii) in any action, suit or
proceeding related to the enforcement of the Administrative Agent’s or any
Lender’s rights hereunder. In addition, the Agents and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry, and service
providers to the Agents

 

167



--------------------------------------------------------------------------------

and the Lenders in connection with the administration and management of this
Agreement, the other Loan Documents, the Commitments, and the Credit Extensions.
For the purposes of this Section 10.08, “Information” means all information
received from any Loan Party relating to any Loan Party or its business, other
than any such information that is publicly available to any Agent or any Lender
prior to disclosure by any Loan Party other than as a result of a breach of this
Section 10.08; provided that, in the case of information received from a Loan
Party after the Closing Date, such information is clearly identified at the time
of delivery as confidential or (ii) is delivered pursuant to Section 6.01, 6.02
or 6.03 hereof.

SECTION 10.09. Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates is authorized at any time and from time
to time, without prior notice to the Borrower or any other Loan Party, any such
notice being waived by the Borrower (on its own behalf and on behalf of each
Loan Party and its Subsidiaries) to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held by, and other Indebtedness at any
time owing by, such Lender and its Affiliates to or for the credit or the
account of the respective Loan Parties and their Subsidiaries against any and
all Obligations owing to such Lender and its Affiliates hereunder or under any
other Loan Document, now or hereafter existing, irrespective of whether or not
such Agent or such Lender or Affiliate shall have made demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or Indebtedness. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender; provided, that the failure to give such notice shall not
affect the validity of such setoff and application. The rights of the
Administrative Agent and each Lender under this Section 10.09 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent and such Lender may have.

SECTION 10.10. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

SECTION 10.11. Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier of an executed counterpart of a signature page to this Agreement
and each other Loan Document shall be effective as delivery of an original
executed counterpart of this Agreement and such other Loan Document. The Agents
may also require that any such documents and signatures delivered by telecopier
be confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.

 

168



--------------------------------------------------------------------------------

SECTION 10.12. Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

SECTION 10.13. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

SECTION 10.14. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 10.15. Tax Forms.

(a) (i) Each Lender and Agent that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code (each, a “Foreign Lender”) shall
deliver to the Borrower and the Administrative Agent, on or prior to the date
which is ten (10) Business Days after the Closing Date (or upon accepting an
assignment of an interest herein), two duly signed, properly completed copies of
either IRS Form W-8BEN or any successor thereto (relating to such Foreign Lender
and entitling it to an exemption from, or reduction of, United States
withholding tax on all payments to be made to such Foreign Lender by the
Borrower or any other Loan Party pursuant to this Agreement or any other Loan
Document) or IRS Form W-8ECI or any successor thereto (relating to all payments
to be made to such Foreign Lender by the Borrower or any other Loan Party
pursuant to this Agreement or any other Loan Document) or such other evidence
reasonably satisfactory to the Borrower and the Administrative Agent that such
Foreign Lender is entitled to an exemption from, or reduction of, United States
withholding tax, including any exemption pursuant to Section 871(h) or 881(c) of
the Code, and in the case of a Foreign Lender claiming such an exemption under
Section 881(c) of the Code, a certificate that establishes in writing to the
Borrower and the Administrative Agent that such Foreign Lender is not (i) a
“bank”

 

169



--------------------------------------------------------------------------------

within the meaning of Section 881(c)(3)(A) of the Code, (ii) a 10-percent
stockholder within the meaning of Section 871(h)(3)(B) of the Code, or (iii) a
controlled foreign corporation related to the Borrower with the meaning of
Section 864(d) of the Code. Thereafter and from time to time, each such Foreign
Lender shall (A) promptly submit to the Borrower and the Administrative Agent
such additional duly completed and signed copies of one or more of such forms or
certificates (or such successor forms or certificates as shall be adopted from
time to time by the relevant United States taxing authorities) as may then be
available under then current United States Laws and regulations to avoid, or
such evidence as is reasonably satisfactory to the Borrower and the
Administrative Agent of any available exemption from, or reduction of, United
States withholding taxes in respect of all payments to be made to such Foreign
Lender by the Borrower or other Loan Party pursuant to this Agreement, or any
other Loan Document, in each case, (1) on or before the date that any such form,
certificate or other evidence expires or becomes obsolete, (2) after the
occurrence of any event requiring a change in the most recent form, certificate
or evidence previously delivered by it to the Borrower and the Administrative
Agent and (3) from time to time thereafter if reasonably requested by the
Borrower or the Administrative Agent, and (B) promptly notify the Borrower and
the Administrative Agent of any change in circumstances which would modify or
render invalid any claimed exemption or reduction.

(ii) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Foreign Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Foreign Lender), shall deliver to the Borrower and
the Administrative Agent on the date when such Foreign Lender ceases to act for
its own account with respect to any portion of any such sums paid or payable,
and at such other times as may be necessary in the determination of the Borrower
or the Administrative Agent (in either case, in the reasonable exercise of its
discretion), (A) two duly signed completed copies of the forms or statements
required to be provided by such Foreign Lender as set forth above, to establish
the portion of any such sums paid or payable with respect to which such Foreign
Lender acts for its own account that is not subject to United States withholding
tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or any
successor thereto), together with any information such Foreign Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Foreign Lender is not acting for
its own account with respect to a portion of any such sums payable to such
Foreign Lender.

(iii) The Borrower shall not be required to pay any additional amount or any
indemnity payment under Section 3.01 to (A) any Foreign Lender if such Foreign
Lender shall have failed to satisfy the foregoing provisions of this
Section 10.15(a), or (B) any U.S. Lender if such U.S. Lender shall have failed
to satisfy the provisions of Section 10.15(b); provided that (i) if such Lender
shall have satisfied the requirement of this or Section 10.15(b), as applicable,
on the date such Lender became a Lender or ceased to act for its own account
with respect to any payment under any of the Loan Documents, nothing in this
Section 10.15(a) or Section 10.15(b) shall relieve the Borrower of its
obligation to pay any amounts pursuant to Section 3.01 in the event that, as a
result of any change in any applicable Law, treaty or governmental rule,
regulation or order, or any change in the interpretation, administration or
application thereof, such Lender is no longer properly

 

170



--------------------------------------------------------------------------------

entitled to deliver forms, certificates or other evidence at a subsequent date
establishing the fact that such Lender or other Person for the account of which
such Lender receives any sums payable under any of the Loan Documents is not
subject to withholding or is subject to withholding at a reduced rate and
(ii) nothing in this Section 10.15(a) shall relieve the Borrower of its
obligation to pay any amounts pursuant to Section 3.01 in the event that the
requirements of 10.15(a)(ii) have not been satisfied if the Borrower is
entitled, under applicable Law, to rely on any applicable forms and statements
required to be provided under this Section 10.15 by the Foreign Lender that does
not act or has ceased to act for its own account under any of the Loan
Documents, including in the case of a typical participation.

(iv) The Administrative Agent may deduct and withhold any taxes required by any
Laws to be deducted and withheld from any payment under any of the Loan
Documents.

(b) Each Lender and Agent that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code (each, a “U.S. Lender”) shall deliver to the
Administrative Agent and the Borrower two duly signed, properly completed copies
of IRS Form W-9 on or prior to the Closing Date (or on or prior to the date it
becomes a party to this Agreement), certifying that such U.S. Lender is entitled
to an exemption from United States backup withholding tax, or any successor
form. If such U.S. Lender fails to deliver such forms, then the Administrative
Agent may withhold from any payment to such U.S. Lender an amount equivalent to
the applicable backup withholding tax imposed by the Code. Thereafter and from
time to time, each such U.S. Lender shall (A) promptly submit to the Borrower
and the Administrative Agent such additional duly completed and signed copies of
one or more of such forms or certificates (or such successor forms) as may then
be available under then current United States Laws and regulations to avoid, or
such evidence as is reasonably satisfactory to the Borrower and the
Administrative Agent of any available exemption from United States backup
withholding taxes in respect of all payments to be made to such U.S. Lender by
the Borrower or other Loan Party pursuant to this Agreement, or any other Loan
Document, in each case, (1) on or before the date that any such form or other
evidence expires or becomes obsolete, (2) after the occurrence of any event
requiring a change in the most recent form or evidence previously delivered by
it to the Borrower and the Administrative Agent and (3) from time to time
thereafter if reasonably requested by the Borrower or the Administrative Agent,
and (B) promptly notify the Borrower and the Administrative Agent of any change
in circumstances which would modify or render invalid any claimed exemption.

SECTION 10.16. GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO,

 

171



--------------------------------------------------------------------------------

IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWER, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE
BORROWER, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO.

SECTION 10.17. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 10.18. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent shall have
been notified by each Lender, Swing Line Lender and L/C Issuer that each such
Lender, Swing Line Lender and L/C Issuer has executed it and thereafter shall be
binding upon and inure to the benefit of the Borrower, each Agent and each
Lender and their respective successors and assigns, except that the Borrower
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lenders except as permitted by
Section 7.04.

SECTION 10.19. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may

 

172



--------------------------------------------------------------------------------

in accordance with normal banking procedures purchase the Agreement Currency
with the Judgment Currency. If the amount of the Agreement Currency so purchased
is less than the sum originally due to the Administrative Agent from the
Borrower in the Agreement Currency, the Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or the Person to whom such obligation was owing against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent in such currency, the
Administrative Agent agrees to return the amount of any excess to the Borrower
(or to any other Person who may be entitled thereto under applicable Law).

SECTION 10.20. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or the Secured Hedge Agreements (including the exercise of any right
of setoff, rights on account of any banker’s lien or similar claim or other
rights of self-help), or institute any actions or proceedings, or otherwise
commence any remedial procedures, with respect to any Collateral or any other
property of any such Loan Party, without the prior written consent of the
Administrative Agent. The provision of this Section 10.20 are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.

SECTION 10.21. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

SECTION 10.22. Effectiveness of the Merger; Assignment and Delegation to and
Assumption by West. Upon consummation of the Merger, and without any further
action by any Person, West automatically assumes and agrees to perform all the
obligations of Omaha under the Amended and Restated Commitment Letter dated
August 22, 2006, among Omaha, the Arrangers and the Bookrunners and the Fee
Letter referred to therein.

SECTION 10.23. Delivery of Lender Addenda. Each initial Lender shall become a
party to this Agreement by delivering to the Administrative Agent a Lender
Addendum duly executed by such Lender, the Borrower and the Administrative
Agent.

SECTION 10.24. Subject to Intercreditor Agreement. Notwithstanding anything
herein to the contrary, (i) the liens and security interests granted to the
Administrative Agent pursuant to the Collateral Documents are expressly subject
to any Additional Senior Secured Notes Intercreditor Agreement and any other
intercreditor agreement entered into pursuant hereto and (ii) the exercise of
any right or remedy by the Administrative Agent hereunder or under any
Additional Senior Secured Notes Intercreditor Agreement and any other
intercreditor agreement entered into pursuant hereto is subject to the
limitations and provisions of the Additional Senior Secured Notes Intercreditor
Agreement and such other intercreditor agreement entered into pursuant hereto.
In the event of any conflict between the terms of the Additional Senior Secured

 

173



--------------------------------------------------------------------------------

Notes Intercreditor Agreement or any other such intercreditor and terms of this
Agreement, the terms of the Additional Senior Secured Notes Intercreditor
Agreement or such other intercreditor agreement, as applicable, shall govern.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

174



--------------------------------------------------------------------------------

ANNEX B

GUARANTOR CONSENT AND REAFFIRMATION

Reference is made to Amendment No. 1 (the “First Amendment”), dated as of
August 15, 2012, to the Amended and Restated Credit Agreement dated as of
October 5, 2010 (as so amended and restated and as further amended, supplemented
and/or otherwise modified prior to the date hereof, the “Credit Agreement”),
among West Corporation (the “Borrower”), each Lender from time to time party
thereto, Wells Fargo Bank, National Association, as Administrative Agent and
Swing Line Lender, Deutsche Bank Securities Inc. and Bank of America, N.A., as
Syndication Agents, and Wells Fargo Bank, National Association and General
Electric Capital Corporation, as Co-Documentation Agents. Capitalized terms used
but not otherwise defined in this Guarantor Consent and Reaffirmation (this
“Consent”) are used with the meanings attributed thereto in the First Amendment.

Each Guarantor hereby consents to the execution, delivery and performance of the
First Amendment and agrees that each reference to the Credit Agreement in the
Loan Documents shall, on and after the First Amendment Effective Date, be deemed
to be a reference to the Credit Agreement as amended by the First Amendment.

Each Guarantor hereby acknowledges and agrees that, after giving effect to the
First Amendment, all of its respective obligations and liabilities under the
Loan Documents to which it is a party are reaffirmed, and remain in full force
and effect.

After giving effect to the First Amendment, each Guarantor reaffirms each Lien
granted by it to the Administrative Agent for the benefit of the Secured Parties
under each of the Loan Documents to which it is a party, which Liens shall
continue in full force and effect during the term of the Credit Agreement as
amended by the First Amendment, and shall continue to secure the Secured
Obligations (including Term B-6 Loans), in each case, on and subject to the
terms and conditions set forth in the Credit Agreement as amended by the First
Amendment and the other Loan Documents.

This Consent shall be governed by, and construed and interpreted in accordance
with, the laws of the state of New York.

 

Signature Page to Guarantor Consent and Reaffirmation



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Consent as of
this              day of August 2012.

 

WEST CORPORATION

ANNEX HOLDINGS HC CORPORATION

COSMOSIS CORPORATION

HOLLY CONNECTS, INC.

INTERCALL, INC.

INTRADO COMMAND SYSTEMS, INC.

INTRADO COMMUNICATIONS INC.

INTRADO COMMUNICATIONS OF VIRGINIA INC.

INTRADO INC.

INTRADO INFORMATION SYSTEMS HOLDINGS, INC.

INTRADO SYSTEMS CORP.

NORTHERN CONTACT, INC.

TELEVOX SOFTWARE, INCORPORATED

TWENTY FIRST CENTURY COMMUNICATIONS OF CANADA, INC.

TWENTY FIRST CENTURY COMMUNICATIONS, INC.

WEST ASSET MANAGEMENT, INC.

WEST DIRECT II, INC.

WEST INTERACTIVE CORPORATION

WEST INTERACTIVE CORPORATION II

WEST INTERNATIONAL CORPORATION

WEST IP COMMUNICATIONS, INC.

WEST NOTIFICATIONS GROUP, INC.

WEST RECEIVABLE SERVICES, INC.,

as Guarantors

By:        Name:   Paul M. Mendlik   Title:   Chief Financial Officer and
Treasurer ASSET DIRECT MORTGAGE, LLC By:        Name:   Paul M. Mendlik   Title:
  Manager

 

Signature Page to Guarantor Consent and Reaffirmation



--------------------------------------------------------------------------------

BUYDEBTCO, LLC

THE DEBT DEPOT, LLC

WEST ASSET PURCHASING, LLC

WORLDWIDE ASSET PURCHASING, LLC

By: West Receivable Services, Inc., its Sole Member

By:     

Name:   Paul M. Mendlik Title:   Chief Financial Officer and Treasurer

HYPERCUBE, LLC

By Rubik Acquisition Company, LLC, as Member

  By West Corporation, its Sole Member

  By:     

  Name: Paul M. Mendlik   Title:   Chief Financial Officer and Treasurer By
Annex Holdings HC Corporation, as Member By:     

Name:   Paul M. Mendlik Title:   Chief Financial Officer and Treasurer

 

INTERCALL TELECOM VENTURES, LLC

By: InterCall, Inc., its Sole Member

By:     

Name:   Paul M. Mendlik Title:   Chief Financial Officer and Treasurer

 

Signature Page to Guarantor Consent and Reaffirmation



--------------------------------------------------------------------------------

INTRADO INTERNATIONAL, LLC

By: Intrado Inc., its Sole Member

By:     

 

Name:   Paul M. Mendlik Title:   Chief Financial Officer and Treasurer

 

 

STARGATE MANAGEMENT, LLC

By: Cosmosis Corporation, its Sole Member

By:     

 

Name:   Paul M. Mendlik Title:   Chief Financial Officer and Treasurer

 

 

TWENTY FIRST CENTURY INTERNATIONAL

SERVICES LLC

By: Twenty First Century Communications, Inc.

By:     

 

Name:   Paul M. Mendlik Title:   Chief Financial Officer and Treasurer

 

 

WEST DIRECT, LLC

By: West Direct II, Inc., its Sole Member

By:     

 

Name:   Paul M. Mendlik Title:   Chief Financial Officer and Treasurer

 

 

RUBIK ACQUISITION COMPANY, LLC

WEST AT HOME, LLC

WEST BUSINESS SOLUTIONS, LLC

WEST FACILITIES, LLC

By: West Corporation, its Sole Member

By:     

 

Name:   Paul M. Mendlik Title:   Chief Financial Officer and Treasurer

 

Signature Page to Guarantor Consent and Reaffirmation



--------------------------------------------------------------------------------

ANNEX C

LENDER ADDENDUM

Reference is made to the Amended and Restated Credit Agreement, dated as of
October 5, 2010 (as so amended and restated and as further amended, supplemented
and/or otherwise modified prior to the date hereof, the “Credit Agreement”),
among West Corporation (the “Borrower”), each Lender from time to time party
thereto, Wells Fargo Bank, National Association, as Administrative Agent (in
such capacity, the “Administrative Agent”) and Swing Line Lender, Deutsche Bank
Securities Inc. and Bank of America, N.A., as Syndication Agents, and Wells
Fargo Bank, National Association and General Electric Capital Corporation, as
Co-Documentation Agents. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

Upon execution and delivery of this Lender Addendum by the parties hereto and
effective as of the First Amendment Effective Date, the undersigned hereby
becomes a Lender thereunder having Term B-6 Commitments of $            .1

THIS LENDER ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

This Lender Addendum may be executed by one or more of the parties hereto on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page hereof by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.

The undersigned’s address for notices pursuant to the Credit Agreement is as
follows:

 

Name of Lender:                   Notice Address:                   Attention:  
    Telephone:       Facsimile:      

 

1  If any Term B-6 Lender is not an existing Lender, this Lender Addendum will
be updated to reflect certain provisions of the form of Assignment and
Assumption.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum to be
duly executed and delivered by their proper and duly authorized officers as of
this              day of August, 2012.

 

[NAME OF LENDER] By:       

Name:

Title:



--------------------------------------------------------------------------------

Accepted and agreed:

 

WEST CORPORATION, as Borrower

By:     

 

Name:   Paul M. Mendlik Title:   Chief Financial Officer and Treasurer

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as

    Administrative Agent

By:     

Name:

Title:



--------------------------------------------------------------------------------

ANNEX D

FORM OF SOLVENCY CERTIFICATE

August 15, 2012

Reference is made to the Amended and Restated Credit Agreement, dated as of
October 5, 2010, among West Corporation, a Delaware corporation (the “Company”),
the lenders from time to time party thereto (the “Lenders”), Wells Fargo Bank,
National Association, as administrative agent (the “Administrative Agent”), the
other agents named therein and the other parties thereto (the “Existing Credit
Agreement”).

This Solvency Certificate is being executed and delivered pursuant to
Section 3(g) of Amendment No. 1 to Amended and Restated Credit Agreement (the
“First Amendment” and, the Existing Credit Agreement as amended, supplemented or
otherwise modified, including as amended by the First Amendment, the “Credit
Agreement”), dated as of August 15, 2012, among the Company, the Subsidiary
Borrowers, the Lenders party thereto and the Administrative Agent. Capitalized
terms used herein and not otherwise defined herein shall have the meaning
ascribed to them in the Credit Agreement.

I, Paul M. Mendlik, certify that I am the duly appointed, qualified and acting
Chief Financial Officer and Treasurer of West Corporation, a Delaware
corporation (the “Company”), and in my capacity as such, that:

1. I have reviewed the terms of the First Amendment and the Credit Agreement
and, in my opinion, have made, or have caused to be made under my supervision,
such examination or investigation as is necessary to enable me to express an
informed opinion as to the matters referred to herein.

2. Based upon my review and examination described in paragraph 1 above, I
certify that as of the date hereof, after giving effect to the transactions
contemplated by the First Amendment, the Loan Parties, when taken as a whole on
a consolidated basis, (a) have property, with fair value greater than the total
amount of their liabilities, including contingent liabilities (it being
understood that the amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability), (b) have assets with present fair
salable value not less than the amount that will be required to pay their
probable liability on their debts as they become absolute and matured, (c) do
not intend to, and do not believe that they will, incur debts or liabilities
beyond their ability to pay such debts and liabilities as they mature and
(d) are not engaged in business or a transaction, and are not about to engage in
business or a transaction, for which their property would constitute an
unreasonably small capital.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

The foregoing certifications are made and delivered as of the date first written
above.

 

WEST CORPORATION By:     

 

Name:   Paul M. Mendlik Title:   Chief Financial Officer and Treasurer

 

[Signature Page – Solvency Certificate]



--------------------------------------------------------------------------------

ANNEX E

SCHEDULE 1.01G TO CREDIT AGREEMENT

Schedule 1.01G

Subsidiary Borrowers

 

1. West Notifications Group, Inc., a Delaware corporation

 

2. InterCall, Inc., a Delaware corporation

 

3. Intrado Inc., a Delaware corporation

 

4. TeleVox Software, Incorporated, a Delaware corporation

 

5. West Interactive Corporation, a Delaware corporation